     Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 1 of 101



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ERVIN CABLE CONSTRUCTION, LLC               §
                                            §          ADMIRALTY RULE 9(H)
V                                           §
                                            §          CIVIL ACTION NO. ___________
LIBERTY MUTUAL INSURANCE                    §
COMPANY                                     §

            INDEX OF MATERIALS ATTACHED TO NOTICE OF REMOVAL

    No.     Date Filed/Entered   Document Description

    A.           11-05-19        Correspondence regarding compensation benefits

    B.           10-02-19        Plaintiff’s Original Petition and Request for Disclosure
                                        -   Exhibits
                                        -   Citation
                                 Liberty Mutual Insurance Company’s Original Answer

                                 List of Counsel of Record




3550913-1
                                                                                                    i
                      Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD
                                                                              I Page 2 of 101


                                                 CAUSE N0. 201972194

                                                 RECEIPT N0.                                                  75.00       CTM
                                                                    **********                                TR # 73688786
 PLAINTIFF: ERVIN CABLE CONSTRUCTION LLC                                                          In The   151st
         vs.                                                                                      Judicial District Court
 DEFENDANT: LIBERTY MUTUAL INSURANCE COMPANY                                                      of Harris County, Texas
                                                                                                  151ST DISTRICT COURT
                                                                                                  Houston, TX
                                               CITATION (CERTIFIED)
 THE STATE OF TEXAS
 County of Harris



 T0: LIBERTY MUTUAL INSURANCE COMPANY (AN INSURANCE COMPANY) MAY BE
     SERVED THROUGH ITS REGISTERED AGENT CORPORATION SERVICE COMPANY

          211 EAST 7TH STREET SUITE 620        AUSTIN TX 78701
          Attached is a copy of PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE


 This instrument was filed on the 2nd dav of October, 2019, in the above cited cause number
 and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
 written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
 next following the expiration of 20 days after you were served this citation and petition,
 a default judgment may be taken against you.

 TO OFFICER SERVING:
       This citation was issued on 23rd day of October, 2019, under my hand and
 seal of said Court.


                                                   1~~~pF
                                                      ...........................
                                ,

 Issued at reauest of:                            U                  -G_-               MARILYN BURGESS, District Clerk
 MORRIS, MICHAEL PATRICK                        `~`:                                    Harris County, Texas
 1221 MCKINNEY, SUITE 4300                       4,v'S,~"•,~~...       y~
                                                                 ,r~~rr, ;:-
                                                                                        201 Caroline, Hbuston, Texas 77002
 HOUSTON, TX 77010                                 ", O~ ga,,'                          (P.O. Box 4651, Houston, Texas 77210)
 Tel. (713) 222-9542                                              ••...•••.•
 Bar No.: 14495800                                                                  Generated By: HILL, MARCELLA DBG//11345583


                                              CLERK'S RETURN BY MAILING
Came to hand the         day of                                  ,       , and executed by
mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
copy of this citation together with an attached copy of
 PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE
to the following addressee at,address:


                                                               ADDRESS

                                                               Service was executed in accordance with Rule 106
(a)ADDRESSEE                                                      (2) TRCP, upon the Defendant as evidenced by the
                                                                   return receipt incorporated herein and attached
                                                                   hereto at


                                                               on                     day of
                                                              by U.S. Postal delivery to                I~


                                                               This citation was not execute'Id for the following
                                                               reason:                       I


                                                               MARILYN BURGESS, District Clellk
                                                               Harris County, TEXAS

                                                              By                                                      , Deputy




N. INT . C I TM . P                                                                 *73688786*


                                                                                                             EXHIBIT B
  Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 3 of 101
                                                            ~                                             10/2/2019 1:50 PM
                                                         -- `                  Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 37320263
                             2019-72194 / Cou rt: 151                                                     By: Charlie Tezeno
                                                                                                   Filed: 10/2/2019 1:50 PM

                                  CAUSE NO.

ERVIN CABLE CONSTRUCTION, LLC §                                 IN THE DISTRICT COURT OF
Plaintiff,                    §
                                               §
vs.                                            §                HARRIS COUNTY, TEXAS
                                               §
LIBERTY MUTUAL                                 §
INSURANCE COMPANY                              §
Defendant.                                     §                        JUDICIAL DISTRICT

         PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE AND JURY OF SAID COURT:

         COMES NOW, Plaintiff Ervin Cable Construction, LLC ("Ervin"), hereinafter

sometimes referred to as Plaintiff, and files this Original Petition and Request for Disclosure

against Defendant Liberty Mutual Insurance Company, a.nd for cause of action would show the

Court as follows:

                                                   I.

                                        DISCOVERY PLAN

      1. Pursuant to Texas Rule of Civil Procedure 190.1, Plaintiff requests that this case be

designated as a Level 3 case in accordance with the discovery control plan tailored to the

circumstances of this specific suit.

      2. Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose,__

within fifty (50) days of service of this request, the information set forth in Rule 194.2.

                                                   II.

                                             PARTIES

      3. Plaintiff is a foreign company authoriz6d to do business and doing business in the state of

Texas with its principal place of business in Texas located at 4405 Reese Drive, Erving, Dallas

County Texas 75063.
          Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 4 of 101




            4. Defendant Liberty Mutual Insurance Company ("Liberty Mutual") is an insurance

        company incorporated in the state of Massachusetts, admitted, authorized, and eligible to write

        liability insurance coverage and issuing liability insurance policies in the state of Texas. Liberty

        Mutual was and is engaged in the business of insurance in the state of Texas and may be served

        with process by serving Corporation Service Company, 211 East 7t" Street, Ste. 620, Austin,

        Texas 78701. Issuance of citation and service of process is requested at this time.

                                                         III.

                                         J-URISI)IC'I'ION ANI2 'EIlENiTE

            5. This Court has jurisdiction over the subject matter of this lawsuit because the amount in

        controversy is within the jurisdictional limits of this Court. Additionally, the district court has

        residual jurisdiction of suits for declaratory relief as the amount in controversy is in excess of the

        minimum jurisdictional limits of this Court but not exceeding $75,000.00. The Court has both

        general and specific personal jurisdiction over Defendant. Defendant Liberty Mutual is an

        authorized and admitted liability insurance carrier authorized and eligible to issue liability

        insurance policies to Texas insureds doing business in the state of Texas. Defendant's business

        activities were purposefully directed to the state of Texas and the disputes between Plaintiff and

        Defendant arise from and are related to those business activities. Further, Defendant Liberty
                                                          - -    --         -- -- --
_-   - 1Vlutual's contacts with Texas are purposeful, continuous, and systematic in that Defendant

        Liberty Mutual has issued numerous liability insurance policies to multiple Texas insureds since

        it was authorized, eligible, and/or admitted to conduct the business of insurance in Texas,

        including the issuance of a liability policy to Quality Construction & Production, LLC who

        contractually agreed to make Plaintiff an additional insured on its liability insurance policy




                                                          2
                Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 5 of 101




              issued by Defendant Liberty Mutual for work performed by Quality Construction & Production,

              LLC in Houston, Harris County, Texas.

                  6. Venue is proper in Harris County, Texas pursuant to the provisions of Section

              15.002(a)(1) of the Texas Civil Practice & Remedies Code because all or a substantial part of the

              events giving rise to this dispute occurred in Harris County, Texas; the insurance coverage in

              dispute was provided pursuant to a contract for work performed in Harris County; Texas; and the

              underlying bodily injury damage claim was based on work performed by Quality Construction

              & Production, LLC in Harris County, Texas. Further, Plaintiff seeks coverage from Defendant

              Liberty Mutual as a result of the bodily injury damage claim of Martin Villarreal arising from an

              accident that occurred in Harris County, Texas.

                  7. Any attenipt to remove this case to Federal District Court would be improper as Plaintiff

              Plaintiff's claim does not exceed the sum of $75,000, exclusive of iiiterest permitted by law and

              costs. Accordingly, 28 U.S.C. §1332 does not apply as a matter of law.

                 8. Plaintiff's damages are within the jurisdictional limits of this Court. Pursuant to Texas

              Rule of Civil Procedure 47, Plaintiff affirmatively pleads that it is seeking monetary relief of less

              than and not more than $75,000, exclusive of pre judgment and post judgment interest permitted

              by law and taxable court costs.
                                                 ---- --- - -        -
_- --- - - - - - - -- - ---- --- - -
                                                           IV.


                                                     CB[®ICE OF LAVV

                 9. Plaintiff and Quality Constrruction & Production, LLC ("Quality Construction") entered

              into a subcontract agreement which provided that the interpretation, construction, and

             enforcement of the subcontract shall be governed by the laws of the jurisdiction where the work

             is to be performed under the agreement. The work under the agreement was being performed in


                                                                3
  Case 4:19-cv-04477 Document 1-2 ~ Filed on 11/14/19 in TXSD Page 6 of 101
                                                       .1. 1

                                                     - I J




the state of Texas. Further, the subcontract with Quality Construction supports Plaintiff's

demand for recognition of additional insured status on a liability policy issued by Defendant

Liberty Mutual.

   10. Further, the dispute between Plaintiff and Defendant Liberty Mutual is directly related to

a policy of liability insurance issued by Defendant Liberty Mutual, an insurance company

admitted, authorized and/or eligible to issue liability policies to Texas named insureds and

additional insureds and concerns whether the policy of liability insurance provides coverage to

Plaintiff, an additional insured against whom a claim was made for bodily injury occurring in the

state of Texas. Article 21.42 of the Texas Insurance Code provides:

       (a) Any contract of insurance payable to any citizen or inhabitant of this State by any

           insurance company or corporation doing business within this State shall be held to be

           a contract made and entered into under and by virtue of the laws of.this State relating

           to insurance, and governed thereby, notwithstanding such policy or contract of

           insurance may provide that the contract was executed and the premiums and policy

           (in case it becomes a demand) should be payable without this state or at the home

           office of the company or corporation issuing same.

Accordingly, Texas law governs this dispute between Plaintiff and Defendant.

                                               V.
                                 FACTUAL BACKGROUND

   11. On or about June 12, 2017; Plaintiff entered into an agreement (hereinafter, the

"Subcontract") with Quality Construction under which Quality Construction would perform

certain subcontract work pursuant to Plaintiffls agreement with MCImetro Access Transmission




                                                C!
          Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 7 of 101




        Services Corp. (hereinafter, "MCImetro"). A true and correct copy of the Subcontract between

        Plaintiff and Defendant Quality Construction is attached hereto as Exhibit A.

             12. Additionally, Quality Construction agreed to make Plaintiff and MCImetro additional

        insureds on Quality Construction's liability insurance policy issued by Defendant Liberty Mutual

        and issued a Certificate of Insurance ("COI") representing that coverage. A true and correct copy

        of the June 12, 2017 COI issued on behalf of Quality Construction is attached hereto as Exhibit

        B.

             13. On or about September 21, 2017 while performing the Work, Quality Construction

        struck a gas service line belonging to CenterPoint Energy Resources Corporation (hereinafter

        "CenterPoint Energy")

             14. Martin Villarreal, who was employed by CenterPoint Energy, was dispatched along with

        his crew to repair the gas line. In the process of making the repair, Martin Villarreal claims he

        sustained bodily injury on or about September 22, 2017.

             15. Martin Villarreal filed suit seeking damages for alleged bodily injuries allegedly caused

        by Plaintiff and MCImetro. Plaintiff properly made a demand on Defendant Liberty Mutual for

        coverage including defense of the claims asserted by Martin Villarreal. A true and correct copy

        of the August 7, 2019 demand to Defendant Liberty Mutual is attached hereto as Exhibit C.
                                                            -- ---- - ----           -- -- ----- -----       --
_— --        16.- Thereafter, Martin Villarreal - amerided his petition to name Quality Construction &

        Production, LLC as a Defendant. Once again, Plaintiff made a demand for defense of Plaintiff

        and MCImetro against the bodily injury damage claims asserted by Martin Villarreal. A true and

        correct copy of the September 30, 2019 demand to Defendant Liberty Mutual is attached hereto

        as Exhibit D.




                                                        N
  Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 8 of 101




   17.Defendant Liberty Mutual has failed and refused to defend Plaintiff and MCImetro with

regard to Martin Villarreal's bodily injury claims and lawsuit.

   18. Defendant Liberty Mutual continues to fail to defend Plaintiff and MCImetro or

otherwise recognize Plaintiff's and MCImetro's additional insured status on Defendant Liberty

Mutual's policy issued to Quality Construction. As a result of Defendant Liberty Mutual's

breach of its duty to defend, Plaintiff has been forced to incur attorneys' fees to defend itself and

MCImetro against the bodily injury claims asserted by Martin Villarreal in Cause No. 2019-

48050; Martin Villarreal vs. MClmetro Access Transmission Services Corp., et al pending in the

151St Judicial District Court of Harris County, Texas (hereafter "Underlying Lawsuit").

                                                VI.

        BREACH OF CONTRACT AGAINST DEFENDANT LIBERTY MUTUAL

   19. Plaintiff realleges and reincorporates by reference the allegations set forth in proceeding

paragraphs as though fully set forth herein.

   20. Plaintiff made a timely and appropriate demand upon Defendant Liberty Mutual for

recognition of Plaintiff's and MCImetro's additional insured status; for coverage of the Martin

Villarreal bodily injury lawsuit; and defense and indemnity against the bodily injury claims of

Martin Villarreal.

   21. Defendant Liberty Mutual wrongfully disclaimed and denied its obligation for such

coverage, defense, or indemnification against bodily injury claims asserted by Martin Villarreal.

   22. Indeed, Defendant Liberty Mutual did not respond within a reasonable time to Plaintiff s

demand for coverage causing Plaintiff to incur attorneys' fees and expenses and is deemed to

have denied coverage to Plaintiff and MCImetro under the Texas Insurance Code.




                                                 :~
  Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 9 of 101




   23. Specifically, Plaintiff made a demand for coverage for MCImetro and Plaintiff and

protection against the Martin Villarreal claim and Underlying Lawsuit on Defendant Liberty

Mutual's policy no. TRC-407521. This policy unambiguously required Defendant Liberty

Mutual to defend Plaintiff and MCImetro as additional insureds for bodily injury claims asserted

by Martin Villarreal in the Underlying Lawsuit. Alternatively, the policy is ambiguous and must

be construed in favor of coverage for Plaintiff and MCImetro.

   24. Defendant Liberty Mutual wrongfully denied coverage on its policy no. TRC-407521

leaving its additional insureds Plaintiff and MCImetro to fend for themselves against the bodily

injury claims asserted by Martin Villarreal in the Underlying Lawsuit.

   25. Plaintiff has incurred costs and attorneys' fees to defend the bodily injury damage claims

asserted by Martin Villarreal in the Underlying Lawsuit.

   26. Plaintiff and MCImetro are additional insureds under policy no. TRC-407521 issued by

Defendant Liberty Mutual. Under that policy, Defendant Liberty Mutual had a duty to defend

Plaintiff and MCImetro against the claims asserted by Martin Villarreal in the Underlying

Lawsuit.

   27. Plaintiff and MCImetro have made proper notification to and demand for coverage and

defense upon Defendant Liberty Mutual.

   28. Plaintiff has complied with all necessary conditions and other terms of the policy or is

otherwise excused from the performance of those conditions and terms on the basis of waiver

and/or estoppel.

   29. Defendant Liberty Mutual's policy provides coverage for Plaintiff and MCImetro against

all bodily injury damage claims asserted by Martin Villarreal in the Underlying Lawsuit and no

exclusions apply.


                                                7
 Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 10 of 101




   30. Defendant Liberty Mutual breached its policy by wrongfully denying coverage to

Plaintiff and MCImetro. Indeed, knowing fitll well that Plaintiff had been left on the door step,

hat in hand, to fend for itself, Defendant Liberty Mutual failed to respond in good faith.

                                                VII.

                                             DAMAGES

   31. As a result of Defendant Liberty Mutual's breach of its policy of liability insurance,

Plaintiff has suffered damages in the amount of attorneys' fees and costs of defense and

prosecution of this claim to date not to exceed $75,000. Plaintiff has therefore been damaged in

the amount up to but not exceeding $75,000 as a proximate result of Defendant Liberty Mutual's

breach of its policy and contract.

   32. As a proximate result of Defendant Liberty Mutual's breach of contract, Plaintiff has

been required to retain attorneys and incur fees and expenses to prosecute its rights and recover

its damages. Plaintiff has previously presented its demands to Defendant including demands for

coverage on Defendant Liberty Mutual. Accordingly, Plaintiff seeks to recover all attorneys' fees

and expenses to prosecute its breach of contract calls of action against Defendant pursuant to

Section 38.001 of the Texas Civil Practice & Remedies Code and/or Chapters 541 and 542 of the

Texas Insurance Code.

                                               YIII.

     DECLARATORY JUDGMENT AGAINST DEFENDANT LIDERTY MUTUAL

   33. Plaintiff incorporates by reference each and every allegation set forth in the proceeding

paragraphs as though fully alleged herein.

   34. Pursuant to Chapter 37 of the Texas Civil Practice & Remedies Code, Plaintiff requests

the Court to declare rights, status and other legal relations' as between Plaintiff and Defendant


                                                 :
 Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 11 of 101




Liberty Mutual under the Subcontract between Plaintiff and Quality Construction as well as the

liability insurance policy issued by Defendant Liberty Mutual with respect to the additional

insured status of Plaintiff and MCImetro, and coverage for defense against the Martin Villarreal

bodily injury damage claims asserted in the Underlying Lawsuit.

    35. Specifically, Plaintiff requests a declaration that:

                (a) Plaintiff and MCImetro are additional insureds under the liability insurance
                    policy no. TRC-407521 issued by Defendant Liberty Mutual;

                (b) Defendant Liberty Mutual owes a duty to defend Plaintiff and MCImetro
                    against the bodily injury claims asserted by Martin Villarreal in the
                    Underlying Lawsuit.

    36. Plaintiff further requests a declaration that it is entitled to court costs, together with

reasonable and necessary attorneys' fees as are equitable and just, pursuant to Section 37.009 of

the Texas Civil Practice & Remedies Code and for such other declaratory judgment or decree as

may be necessary and proper.

                                                 IX.

                        SELF-AUTHENTICATION OF DOCUMENTS

   37. Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff hereby gives notice of its

intent to utilize documents produced by Defendants at pre-trial proceedings and at trial as self-

authenticated documents.                                                                             - ---

                                                  X.

                                      DElVIAND FOR JURY

   38. Pursuant to Texas Rule of Civil Procedure 216(a), Plaintiff respectfully requests a trial

by jury. A jury fee is being paid by Plaintiff simultaneously with this request for jury trial.

                                                 XI.

                                 CONCLUSION AND PRAYER

                                                  E
 Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 12 of 101




   39. Plaintiff Ervin Cable Construction, LLC respectfully requests that Defendant Liberty

Mutual Insurance Company, be cited to appear and answer, and that upon final jury trial,

Plaintiff have judgment against Defendant for all relief requested. Further, Plaintiff seeks an

award of reasonable attorneys' fees as well as pre judgment and post judgment interest at the

maximum rate allowed by law together with taxable court costs.

    40. Finally, Plaintiff requests such other and further relief, whether in law or at equity, to

which it shows itself justly entitled.

                                                     Respectfully submitted,

                                                     Taylor, Book, Allen & Morris, L.L.P.



                                                     Mike Morris
                                                     State Bar No. 14495800
                                                     1221 McKinney, Suite 4300
                                                     Houston, Texas 77010
                                                     (713) 222-9542
                                                     (713) 655-7727 - Fax
                                                     mniorris&aylorbook. com




                                                10
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 13 of 101


                                        r "o811~4m72
DocuSign Envelope ID: 3C7E3513F-FOC4-4DO&            BI 94 / Cou rt: 151


                                             SUI3CONTRA.CT AGR)EEMENT

                    This Subcontract Agi•eemeiit ("Agreement") is effective as of the date an authorized
            representative from Ervin Cable Construction, LLC has executed said Agreement. This Agreemeiit is by
            and between ERVIN- CABLE CONSTRUCTION, LLC, a Delaware liinited liability conipany, 450 Pryor
            Boulevard, P. O. Box 10, Sturgis, Kentucky 42459 ("Contractor"),
                   Quality construction & Production, L.L.C.
            and                                                                                     ("Subcontractoi"),
            for the purpose of performing certain subcontract work under Contractor's primary coiitract (the "Primary
            Contract") with the project owner, including any project owner identified in the Priinary Contract and any
            Exhibit B executed by the parties, ("Project Owner"). The subcontractor work includes, but is not lunited
            to, the services identified in Exhibit B, and/or the following services:
                underground
                                                                                                    (the "Work").

                    In consideration of the foregoing and the mutual pronuses and obligations set forth herein,
            Contractor and Subcontractor agree and bind themselves as follows:

                    Section 1.      Contract IDocuments:

                           (a)      The Contract Documents include this Agreement and any amendments or
           modifications thereto; any exhibits, annexes or attachments to this Agreement and the Primary Contract,
           including all the conditions, covenants, drawings, specifications and other documents fornung or by
           reference made a part of the Primary Contract; any subsequent addenda, amendments or modifications to
           the Primary Contract issued prior to the execution of this Agreement; and all niodifications issued
           subsequent thereto(collectively, the "Contract Documents").

                             (b)     The Contract Documents, other than this Agreement, are a part of this Agreement
           the same as if attached to or repeated in this Agreement. Subcontractor is bound to Contractor by all of the
           terms and conditions in the Contract Documents that apply to the Worlc in the same manner that
           Contractor is bound to Owner under the Contract Documents. Contractor shall have the benefit of all
           rights, remedies and redress against Subcontractor that Owner has against Contractor under the Primary
           Contract. hi the event of any conflict between this Agreement and the other Contract Documents, the
           provisions in this Agreement shall in all events govern and prevail.

                           (c)     All of the Contract Documents are available for inspection by Subcontractor at
                                                                                                                          -- -- - - ---   - -
      --   Contractor's address-identified -herein. Copies -ofthe Contract Documents applicable to thd Work shall be -
           made available to Subcontractor upon request. Subcontractor shall have no defense to a breach of a
           provision of any Contract Document on the ground that Subcontractor has not read such Contract
           Document. Subcontractor acknowledges that it has had a suff-icient and reasonable opportunity to review
           and consider the Contract Docurnents.

                   Section 2.       Performance Obligations of Subcontractor. Subcontractor shall:

                   (a)    perform the Work within the time established by Contractor and in stiict conformity with
           the Contract Documents;

                  (b)       stipervise and direct the perfoi•mance of the Work by its employees, eontractors, and
           vendors in strict conformity with.rneans and methodologies appropriate for the performance of the Work
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 14 of 101


DocuSign Envelope ID; 3C7B513F-FpC4-4009-A2C8-F..1)0444C537.R7




             at its location at the time of year prevailing and otherwise to avoid coiiflict, delay or interference with the
             work of others;

                      (c)     have a sufficient nuinber of qualified persoiutel with supei-vision of the Work at all tiines
             during its operations to effectively prosecute the Work, shall keep supei-visory personnel on the project
             until coinpletion of the Work, and shall remove unsatisfactoiy personnel at the request of Contractor;

                            (d)      malce all submissions required by the Contract Documents witl-t reasonable
             promptness and in such sequence as to cause no delay to the Work or to the work of others;

                              (e)     unless provided for by Contractor, fumish the vehicles, materials, equipmcnt aiid
             tools necessary to perform the Work in accordance with the specifications set forth in the Contract
             Documents, and pay promptly for all materials, equipment and labor furnished or to be furnished to the
             1'ocation of the Work and furnish evidence thereof to Contractor. If materials are provided by Contractor
             or Owner, Subcontractor shall only use sueh materials in connection with the Work. Subcontractor is
             responsible for the materials until the Work is completed in accordance with the Contract Documents and
             is accepted by Contractor and Owner. An.y unused materials provided by Contractor shall be returned to
             Contractor (untess Contractor specifies another location) at the conclusion of the Work in the same
             conditioii as when provided. Subcontractor will be responsible for any damaged or missing mateiials;

                              (f)     turn all Worlc over to Contractor free and clear of all liens, claims (including any
             claim related to a construction defect), or encumbrances. Subcontractor agrees it shall promptly notify
             Contractor of and thereafter defend, indemnify, and save hartnless Contractor, Contractor's sureties, and
             Owiier from all liens, claims and encumbrances, claim of lien or suit filed or maintained by any of
             Subcontractor's sub-subcontractors or suppliers: Without litniting the foregoing, Subcontractor, upon
             notice by Contractor, shall cause any such lien to be discharged or satisfied. If Subcontractor fails to have
             any such lien or encumbrance discharged or satisfied, Contractor shall have the right but not the
             obligation to satisfy any such lien or encumbrance whether the lien or encumbrance is valid or not and
             Contractor shall be indemnified from all losses and costs, including attorneys' fees, incurred as a result of
             such lien or encumbrance;

                             (g)     take reasonable and piudent precautions to protect the Work and the work of
             others from darnage or adulteration, and shall repair or pay the cost of repairing any dainage caused by
             Subcontractor or any of its agents or subcontractors;

                             (h)        coordinate the performance of the Work with Contractor and others working in
             the same vicinity;

                               (i)     eomply with all applicable federal, state, county and local iaws, ord'niances, rules,
             regulations, codes and orders of governmental and public authorities bearing on performance of the Work
             (collectively, "laws"), as each may be amended fzom titne to time. Subcontractor shall also give notices
             and procure required permits or certificates necessary to perform its obligations under this Agreement,
             inchiding but not lixnited to zoning requit-ements, zoning variances, special zoning pernuts, demolition
             permits, building permits, and street and curb permits. Subcontractor shall indemnify, defend and hold
             harmless Coritractor for any losses, fines or other penalties, including reasonable attorney fecs that may
             be incurred by or itnposed on Contractoi• due to Subcontractor's failure to coinply with the provisions of
             any applicable law;

                              (j),   comply with all applicable federal and state imnugration laws, including witliout
             limitation, the Immigration Refortn and Control Act ("IRCA"). Specifically, Subcontractor agrees that it
             is responsible for completing IRCA verification of the identity and einployment eligibility of all
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 15 of 101



DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




            employees and employees of its subcontractors perfonning services for Contractor, that Subcontractor
            assumes any and all liability ai-ising out of its failure to fully coniply with IRCA and/or other
            employment-related im.migration laws and that Subcontractor will fully indemnify and hold Contractor
            harmless for any and all IRCA or other immigration-related civil money or crnninal penalties assessed
            against Contractor for services rendered by Subcontractor's employees or its subcontractor's employees,
            including but not limited to penalties for deficiencies in the Fonns 1-9, or the kriowing or constructive
            knowing ernployment of an unauthorized alien. It is the responsibility of Subcontractor, consistent with
            the Primary Contract, to establish the means to communicate effectively with Contractor and Owner. In
            the absence of English-speaking workers, Subcontractor must provide cards with the contact name and
            numbers of the supervisor responsible for that crew or provide some other effective communication tool.
            However, effective connnunications is the direct responsibility of Subcontractor;

                             (k)      perform all tests arid itispections called for in the Contract Documents;

                               (1)     take reasonable safety precautions with respect to the performance of the Work
            and comply with all safety measures initiated by Contractor and Owner, and with all applicable laws,
            ordinances, rules, regulations and orders of public authorities for the safety of persons and property, and
            report to Contractor within three (3) days any injuries to employees or agents of Subcontractor that occur
            at the proj ect site. Non-compliance with any safety procedure may result in a fuie up to but not exceeding
            $500.00 for each occurrence, at Contractor's discretion, depending upon the frequency and severity of the
            violation. After the occurrence of three (3) of the same safety violations (i.e., hard hats, traffic control,
            shoring, etc.), Contractor may terminate this Agreeinent without any notice to Subcontractor. Further,
            Subcontractoi• certifies that, to the extent required, it has provided the necessary OSHA (as defined
            below) job safety and health training to all employees working on the project site and will require the
            saine of sub-subcontractors or materialmen worlcing on the project site;

                            (m)       timely pay all witbholding, social security, disability, unemployment, excise,
           sales, use, or other taxes or insurance as required under federal or state law or regulation, except sucli
           sales and use taxes applicable to material and other items furnished by Contractor or Owner. In addition,
           Subcontractor shall timely pay all fees and any labor supply licenses if required in connection with the
           Work andlor as required by law. Subcontractor shall comply with all federal, state, and local laws, codes,
           regulations, safety rules, standards, ordinances and/or statutes (including those addressing minimum wage
           and overtime wages), lure and/or use only employees who have and tendet• to Subcontractor written
           documentation proving eligibility to work in the United States, and provide all employees with a
           remittance advice (paystub) with each paycheck reflecting the calculation of wages paid. Subcontractor
           shall indemnify, defend, and hold Contractor and Owner hannless from any fees, losses, expenses,
           including attomeys' fees, ftnes, damages, claims, or penalties arising_out_of-or caused-by Subcontractor's       --   -—
           noncompliance- with- this Section. Subcontractor shall maintain appropriate records on all of its
           einployees;

                            (n)      at all times keep the work site and surrounding area free from accumulation of
           trash, debris, waste materials or rubbish caused by performance of the Work;

                          (o)      hire licensed vendors to complete background checks and diug screeris for all
           employees, agents and conti•actors who will perform the Work in accordance with Section 12(i);

                           (p)     provide to Contractor a completed Form W-9 as required by the United States
           Tliternal Revenue Seivice upon Subcontractor's execution of this Agreement; aiid,

                          (q)    exercise its best efforts to prcvent injury to persons and daniage to property in the
           course of the performance of its obligations under this Agi-eement. Subcontractor shall, at its sole
                Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 16 of 101



        DocuSign Envelope ID: 3C7B513F-FOC4-4DOg-A2C8 ED0444C532B7




                    expense, replace, restore, or pay replacernent costs of any property damaged by its operations. Such
                    repair, replaceiiient, or restoration shall be deenied complete wheri judged satisfactory by the Contractor,
                    Project Owner and/or any governing agency or the property owner.

                             Section 3.       Warranty. Subcontraetor wan•ants to Contractor and Owner the following:

                                      (a)     The Work will be new, of good quality, tree fi•om defects and in strict conformity
                    with the Contract Documents. Subcontractor further warrants that all materials and equipment fiirnished
                    and incorporated into the Work shall be new unless otherwise specified. Work not conforming to these
                    standards, including substitutions not properly approved or authorized in writing, shall be considered
                    defective. The failure of Contractor or Owner to inspect, to test or to discover defective workmanslup,
                    materials or equipment shall not relieve Subcontractor of its obligation to perform the Work in strict
                    accordance with the Contract Documents and shall not prejudice the rights of Contractor or Owner to
                    reject or require correction of the same,

                                    (b)       Tf within one (1) year after completion of the Work, or as provided by applicable
                    law as to latent defects, any of the Work is found to be defective or not in accordance with the Contract
                    Documents, Subcontractor shall correct it promptly upon notice from Contractor. This obligation shall
                    survive final paymeiit by Contractor and termination of this Agreement.

                            Section 4.       Time is of the Essence:

                                     (a)     Subcontractor acknowledges and agrees that its obligations under this Agreement
                    and the timely completion of the Work are of the essence. Contractor tnay, from time to time, establish
                    and change scheduling requirements for the coinpletion of a part or all of the Work. Subcontractor shall
                    comply tivith Contractor's requirements as to timely performance and, if necessary, employ additioiial
                    crews and work overtime without additional compensation. Subcontractor shall procure and store the
                    materials needed to perform the Work so as not to delay Contractor's schedule of completion of the Work.
                    In the event Subcontractor's performance delays Contractor's performance of the Work, Subcontractor
                    shall have breached this Agreement and shall be responsible for any and a1l damages or loss suffered by
                    Contractor and resulting therefrom, and shall indemnify, hold harmless and defend Contractor from any
                    and all loss (including, but not limited to, Contractor's attorney's fees), costs atid any and all damages
                    (liquidated and/or actual), imposed, assessed or claimed by Owner and attributable in any way to
                    Subcontractor's delay.

                                     (b)     lf Subcontractor is delayed in the performance of the Work by conditions that
                    could not be foreseen by Subcontractor and that are beyond the reasonable_ contr.ol. of Subcontractor;-then
    _               Contractor will -grant Subcontractor a -reasonable extension of time, provided that Subcontractor applies in
-                   writing £or such an extension of time within ten (10) days after the commencement of the delay. Tf
                    Subcontractor fails to apply in writing for such an extension witlun ten (10) days a$er the commencement
                    of the delay, Subcontractor waives the right to an extension of the contract time. Contractor and
                    Subcontractor agree, and Subcontractor acknowledges, that thc contract amount is based upon the fact that
                    Contractor shall not be liable to Subcontractor for any damages, costs or expenses incurred by
                    Subcontractor due to delays, acceleration, non-perfonnance, interference.with performanee, suspensions
                    or changes in the performaiice or sequence of performance of the Work. Subcontractor will not be
                    entitled to any damages or other monetary compensation for delay eveii if sucli delay is caused, or paitly
                    caused, by Contractor or Owner.

                           Section 5.      Cuange Orders. Without invalidatitig tlus Agreeinent or any provision hereof,
                    Owner or Contractoi- may from time to time, by written directive to Subcontractor, require Subcontractor
                    to make changes in the Work (both additions and deletions), and the changecl work shall be part of the
              Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 17 of 101



     DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2Cfl-FI1n444C532B7




                  Work. A"Change Order" to this Agreenient is a written niodification of the terrns and conditions of lhe
                  Agreenient signed by both parties. Subcontractor shall not proceed witli changed work unless it first
                  receives a Change Order.

                           Section 6.       Zndependent Contractor:

                                    (a)     Subcontractot' shall at all times be an independent contractor and not an
                  employee, partner or agent of Contractor, or engaged in a joint venture with Contractor. As such, the
                  parties to this Agreement understand that Contractor has engaged Subcontractor solely to deliver a result
                  and thai Contractor has no power, control or authority over the method, manner or means by which
                  Subcontractor performs the Work. The Contract Documents shall not be construed as creating any
                  contractual relationship between Subcontractor and Owner (except to the extent Owner is an express third
                  party beneficiary of some of the provisions of this Agreeinent) or between Subcontractor and any
                  consulting engineer or other professional engaged by Owner or Contractor.

                                  (b)     Subcontractor shalI be responsible for supervising and directing the work of
                 Subcontractor's employees and for others acting at Subcontractor's direction and/or directly or indirectly
                 on Subcontractor's behalf and for ensuring that all of Subcontractor's employees and such other persons
                 comply with the terms and conditions of this Agreement. Subcontractor shall be responsible for
                 Subcontractor's own labor relations with any labor orgaiuzation and Subcontractor shall not purport to
                 bind'Contractor or any customer of Contractor or any affiliate of either to any labor union. Subcontractor
                 shall maintain labor peace and harmony for the duration of the Work.

                                 (c)      Subcontractor shall be responsible for the performance and actions of
                 Subcontractor's employees and others acting at Subcontractor's direction or on Subcontractor's behalf.
                 Subcontractor will be deemed to have performed any act or omission of such persons under this
                 Agre.ement and Contractor shall be entitled to all remedies available under this Agreemeiit or at law or
                 equity- Nothing in this Agreernent shall be construed to prohibit Contractor or its affiliates from also
                 seelong remedial action against Subcontractor for its act or omission.

                                   (d)    Persons funushed by Subcontractor under this Agreement shall not be entitled to
                 any benefits that Contractor provides to its own employees and Subcontractor shall indenuufy, defend and
                 hold harmless Contractor against any claims alleging that any of Subcontractor's employees or
                 subcontractors are employees of Contractor, or that any of same are entitled to (i) Contractor's benefits, or
                 (ii) additional compensation or beiiefrts from Contractor.

                                     (e)     Subcontractor acknowledges and agrees it is not dependent upon Contractor for a
                 major portion of its business and Subcontractor is free to contract for the same or similar services to be
-- — -           performed for other companies, subject to the provisions of Section 17, Non-Competition, while it is
                 operating under tlus Agreement; however, neither subcontractor, it's subcontractors, employees, agents or
                 affiliates, shall install any other plant or equipment, regardless of ownership, in the same trenches, boi7ng
                 pulls, poles, or facilities of Contractor or Project Owner at the time of perfonnance of the Work covered
                 by this agreemeiit, unless authorized to do so in writing by Contractor or Owner.

                          Section 7.       JNDEMNITY/DUTY TO DEIFEND:

                              (a)   TO THE FULLEST EXTENT PERMITTED BY LAW, SUBCONTRACTOR
                 SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS CONTRACTOR, OWNER, OWNER'S
                 LENDER(S), AND TIIEIR RESPECTIVE PARENTS (DIRECT OR INDIRECT), SUT3SIDIARIES,
                 AFFILIATES, OFFICERS, DIRECTORS, AGEN'TS, SERVANTS AND/OR EMPLOYEES (EACI-I AN
                 "WDEMNIFIED PARTY" AND COLLECTIVELY, TIIE "INDEMNIFIED PARTIES") FROM AND
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 18 of 101


DoaiSiOn Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




             AGAINST ALL LIABILITY, DAMAGE, INJURY O.12 DEATI-I OF ANY KIND OR NATURE
             WHATSOEVER TO ALL PERSONS, WHETHER EMPLOYEES OF SUBCONTRACTOR OR
             OTHERWISE, AND TO ALL PROPERTY INCLUDING ALL SETTLEMENT SUMS, LOSSES AND
             EXPENSES, INCLUDING ATTORNEYS' FEES, SUFFERED BY ANY INDEMNIFIED PARTY,
            WHICH ARE CAUSED BY, RESULT FROM OR ARISE OUT OF SUBCONTRACTOR'S (I)
            PF,RFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT AND THE WORK, (II)
            BREACI-I OF THIS AGREEMENT OR (III) VIOLATION OF ANY APPLICABLE LAW; WHETHER
            OR NOT SUCH CLAIMS ARE BASED UPON AN INDEMNIFIED PARTY'S ALLEGED ACTIVE OR
            PASSIVE SOLE NEGLIGENCE OR PARTICIPATION OR UPON ANY ALLEGED BREACH OF
            ANY STATUTORY DUTY OR OBLIGATION ON THE PART OF AN INDEMNIFIED PARTY,
            SUBCONTRACTOR AGREES TO THE AFORESAID INDEMNIFICATION. IN ADDITION,
            SUBCONTRACTOR EXPRESSLY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
            THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LIABILITIES AND CLAIMS
            WHICH MAY BE ASSERTED AGAINST ANY INDEMNIFIED PARTY BY AN EMPLOYEE OR
            FORMER EMPLOYBE OF SUBCONTRACTOR FOR WHICH S'CIBCONTRACTOR'S LIABILITY TO
            SUCH EMPLOYEE OR FORMER EMPLOYEE WOULD OTHERWISE BE LIMITED TO
            PAYMENTS UNDER STATE WORKERS' COMPENSATION OR SIMILAR LAWS, IN
            FURTHERA.NCE TO, BUT NOT IN LIMITATION OF, THE INDEMNITY PROVISIONS IN THIS
            AGREEMENT, SUBCONTRACTOR HEREBY EXPRESSLY AND SPECIFICALLY AGREES THAT
            ITS OBLIGATIONS TO DEFEND, IINDEMNIFY AND HOLll HARMLESS THE INDEMNIFIED
            PARTIES SHALL NOT 1N ANY WAY BE AFFECTED OR D]MINISHED BY ANY STATUTORY
            OR CQNSTITUTIONAL IMMUNITY IT ENJOYS FROM SUITS BY ITS OWN EMPLOYEES OR
            FROM LIMITATIONS OF LIABILITY UNDER STATE WORKERS' COMPENSATION LAWS.

                       (b) SUBCONTRACTOR SHALL, AT ITS OWN EXPENSE, DEFEND THE
            INDEMNIFIED PARTIES AGAIlAIST ANY CLAIIvI, OR ANY LEGAL PROCEEDING WHICH MAY
            INVOKE SUBCONTRACTOR'S OBLIGATIONS UNDER THIS AGREEMENT.
            SUBCONTRACTOR'S DUTY TO DEFEND THE INDEMNIFIED PARTIES SHALL APPLY
            WHETHER SUCH CLAIM OR LEGAL PROCEEDING IS BROUGHT ONLY AGAINST ANY OR
            ALL OF THE INDEMNIFIED PARTIES, EITHER SEPARATELY OR JOINTLY WTTH
            SUBCONTRA.CTOR. SUBCONTRACTOR SHALL REIMBURSE EACH INDEMNIFIED PARTY
            FOR ANY LEGAL EXPENSES AND ATTORNEYS' FEES INCURRED IN ENFORCING
            SUBCONTRACTOR'S OBLIGATIONS AND/OR THE INDEMNITY GRANTED TO THEM UNDER
            THIS AGREEMENT.

                       (c)  SUBCONTRACTOR SHALL OBTAIN INSURANCE SUFFICIENT TO
            COVER ITS INDEMNITY OBLIGATIONS IN THIS PARAGRAPH, BUT THE-COVERAGE OF AANY — -
            INSURANCE POLICY REQUIRBD HEREIN OR ACTUALLY CARRIED BY SUBCONTRACTOR
            S.HALL NOT LIMIT THE EXTENT OF SUBCONTRACTOR'S LIABILITY UNDER THE
            FOREGOING INDEMNITY, SUBCONTRACTOR'S OBLIGATIONS UNDER THIS SUBCONTRACT,
            AND SPECIFICALLY TH.IS PARAGRAPH, SHAI,L SURVIVE TI-IE TERMINATION OF THE
            SUBCONTRACTOR OR TI-iE SUBCONTRACT FOR ANY REASON.

                   Section 8.       Contract Amount. Contractor shall pay Subcontractor the prices and costs for
            work, materials, and supplies only as set forth in Exhibit A, or as specified in a' Work Order, as
            consideration for Subcontractor's compliance with the covenants, coiiditions and terms of this Agreement,
            including, but not linuted to, Subcontractor's fiill performance of the Work in accordance with the
            Contract Documents. Subcontractor shall not be entitled to any inerease in the contract amount unless a
            Change Order has beeii accepted by the parties. Subcontractor sliall not be entitled to any increase in the
            contract amount due to price escalation of materials and/or labor costs.
                Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 19 of 101



     DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




                           Section 9.       Conditions Precedent to Payment. As a condition precedent to Subcontractor's
                   right to i-eceive payment:

                                   (a)      Subcontractor shall have completed tlie Work in accordance with this
                  Agreement, as deterniined in the sole discretion of Contractor and Project Owner, for which.
                  Stibcontractor is requesting payinent.

                                   (b)     Subcontractor shall furnish Contractor with signed waivers of lien from all of
                  its subcontractors and laborers complying with the requirements of all applicable mechanic lien laws and
                  such other evidence as may be reasonably r•equired by Contractor or Owner to substantiate payment.

                                   (e)      Subeontractor shall keep full and detailed records to confum compliance with the
                  obligations of this Agreement in form satisfactory to Contractor. Contractor shall be afforded access to,
                  and shall be permitted to audit and copy, Subcontractor's records, books, correspondence, instructions,
                  drawings, receipts, employment records, subcontracts, purchase orders, vouchers, memoranda and other
                  data relating to this Agreement. Subcontractor shall preserve such documents and records referred to
                  herein for a period o£ three (3) years after final payment, or for such longer period as may be required by
                  iaw. Subcontractor agrees that the auditor of the state in wbich the Work is performed or any authorized
                  representative of the state, and, wbere applicable, the Comptroller General of the United States or any
                  other representatives of the United States Government, shall have access to and the right to exarnine,
                  audit, excerpt and transcribe any directly pertinent books, documents, papers and records of Subcontractor
                  relating to orders, invoices, payments or Subcontractor's performance pursuant to this Agreement.
                  Subeontraetor shall not impose any charges for access to its books and records regarding its performance
                  under this Agreement, and shall fully cooperate with authorized representatives in the examination or
                  audit of books and records.

                                    (d)      Contractor shall have received payment from Owner for the applicable Work. In
                  the event the Owner's nonpayment is due to Contractor's failure to meet its obligations set forth in the
                  Primary Contract, and such failure is not due to Subcontractor's failure to meet its obligations pursuant to
                  the Contract Docutnents, the Contractor accepts the risk of nonpayment by the Owner, and Subcontractor
                  will be paid within a reasonable amount of time. In the event the Owner's noiipayment is due to any other
                  reason, Subcontractor accepts the risk of nonpayment, and Subcontractor waives all right to commence
                  litigation or arbitration against Contractor for any such non-payment. Subcontractor's sole and exclusive
                  remedy for such non-payment sha11 be assignment to the Subcontractor of Contractor's pass-tlu'ough claim
                  against the Owner. Nothing contained in this provision affects the rights of the Contractor to assert any
                  deductions, offsets or back charges under other provisions of this Subcontract.
                       - - - - (e)               - -                              -      -- - - --- - ----        -
                                                                                                            - ------------  -
-- ----     -       -                        --ubco
                                             S      ntractorhas verified- -that
                                                                            - all workers assigned to Contractor's work site have
                  a valid driver's license, meeting all driving requirements of the issuing state and Department of
                  Transportation ("DOT"), when applicable.

                                   (f)     All paperwork required by Contractor from Subcontractor has been completed,
                  subniitted to, and approved by Contractor. "Required paperwork" shall include but not be litxiited to (a) a
                  Form W-9, (b) this Agreement, and (e) a proper certificate of insurance,

                                      (g)     Subcoiitractor shall have procured and maintained, and ensured its subcontractors
                  shaIl have procured and maintained, the proper policies of occurrence base Insurance, with coverages and
                  liinits of liability as required herein, for the f-ull duration of tlie Worlc.

                                    (h)      Notwitlzstanding anythirzg lo tlre contrary contained herein, Contractor uiay, in
                  its sole artd absolztte discretion, elect to hold all or• airy portzon of any payments due Stcbcontracto+• for
             Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 20 of 101



     DocuSign Envelope ID: 3C7B513F-FOC4-4DOg-A2C8-ED0444C53287




                    as lortg as Cozrtractor feels is reasonable necessary if Subcontractor's ivork is substandard of• defective
                    or if Contractor reasonably believes aaty work pezfoz•zned by Sizbconti•actor znay be szzbject to warrar:ty,
                    dantage or otlier clai»ts by D}nner or arzyone havirtg a claizzz against Subcontractor's perforznatzce or
                    nort peiforznance of the Work or its obligations ziztrler this Agreentent.

                           Section 10.     Payxnent Procedure. Subcontractor agrees that the following payment procedure
                   shall govern al1 payments made hereunder:

                                      (a)     fnvoicing. No later than Monday of each week, Subcontraetor is to submit an
                   invoice or daily billing sheet for the portion of the Work completed through the preceding Saturday. The
                   invoice or daily billing sheet shalI be prepared in duplicate and submitted to Contractor's supervisor for
                   review and approval. After approval, Contractor shall pay Subcontractor within thirty (30) days for the
                   invoice generated or presented, less the amount set forth in Pxhibit :B (the "Retainage"). As a material part
                   of the consideration under this Agreement, Subcontractor agrees to satisfy any Deficiencies in Retainage (as
                   hereinaffter defined) out of or from any Retainage held or owed to Contractor as a result of Work performed
                   hereunder or being performed by Subcontractor under a separate agreement. This provision will survive the
                   terrrvnation of this Agreement for one (1) year. Acceptaiice of fmal payment by Subcontractor shall act as a
                   release of all claims of Subcontractor or any person clauning under or through Subcontractor against Owner,
                   Contractor, Contractor's surety, if any, in aiiy way related to the Work. As used herein, "Deficiencies ui
                   Retainage" shall mean an insufficient amount of Retainage withlield under this Agreement to satisfy any and
                   aII claims that result from the performance or non-performance of the Work, regardless of whether such
                   deficiencies become known to Contractor or Owner atter final acceptance of the Work. As set forth more
                   specifzcally in Section 9(c) above, as a eondition precedent to Contractor's payment for the invoice(s),
                   Owner must first accept the Work perforined by Subcontractor and pay Contractor for the Work. In the
                   event Subcontractor requests payment earlier than t.he thiity (30) day period set forth in this paragraph,
                   provided Contractor makes payment within ten (10) days from the approved invoice date, Contxactor will
                   be entitled to a two percent (2%) discount on each such invoice.

                                     (b)     Paymezts Helcl in Trust. Subcontractor shall hold all payments made to it by
                   Contractor in a trust account to be applied first to the payment of its employees, subeontraetors, laborers,
                   and suppliers of materials or services used £or or in connection with the Work, including, without limitation,
                   any amount payable in taxes on account of the Work or labor supplied and to any applicable employee
                   benefit plan. Subcontractor shall apply all payments from Contractor in the preceding manner before using
                   any part thereof for any other purpose.

                                    (c)     .loint Checics. Contractor shall have the right, at its sole discretion, to make any
                   pa-~
                      ents to be made hereunder in the form. of checks-payable jointly to Subcontractor-and any unpaid sub- --      -- ---
--             -               - --- - -
                   subcontractor, suppliers or materialman. If Subcontractor shall fail to pay when due any payments for labor,
                   supplies, matei-ials or sezvices furnished in coimection with the performance of the Work, Contractor may,
                   but shall noi be obligated to, after five (5) days written notice to Subcontractor, directly pay the amount of
                   such liabilities and recover the atnount thereof from Subcontractor, directly or by the deduction of sueh sum
                   from any amounts then or thereafter due to Subcontractor hereunder. Tf the remaining contract amount is
                   insufficient to cover such eosts, Subeontractor shall reiinbu.rse sueh eosts to Coiitraetor urunediately upon
                   written demand therefor.

                                     (d)      Right to bYithhold Payment for Defective Work. In addition to Retainage,
                   Conti-actor shall have the right to withhold payment for defeetive Work not remedied, failure of the Work to
                   confonn to the Contract Documents or other failure of Subcontractor to coiiiply with the terms and
                   conditions of the Contract Documents. Contractor shall be entitled to withhold such amount as may be
                   necessary, in Contractor's good faith opinion, to protect Contractor from lDss diie to such defects, non-
                   performance or failure to comply with the Contract Docuinents. If such deficiencies are not proinptly
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 21 of 101



DocuSign Envelope ID: 3C76513F-FOC4-4D09-A2C8-[Do444C532D7




            corrected affter Contractor provides written notice to Subcontractor, Contractor may con•ect such
            deficiencies at Subcontractor's expense and dedtict all costs ineurred frotn payment due to Subcontractor.
            The witWiolding by Contractor of any amounts otheitivise due to Subcontractor shall not eiiable
            Subconlractor to stop the Work or terminate this Agreement.

                          (e)     Rigl2t to Deduct PaynieTzt for Contribiition to Pollutior7 Liability Insut-ance
            Program. For each calendar year or any part thereof that this Agreement remains in effect, Contractor
            reserves the right to deduct from amoinits due to Subcontractor hereunder a payment for Subcontractol-'s
            contribution (the "Lisurauce Contribution") to a pollution liability insurance program, ("PLIP"), in such
            amount as Contractor deems necessaiy to fully reimburse Contractor for Subcontractor's pro-rata share of
            the cost of the PLIP. Such deduction is generally expected to be inade once per calendar year, but the
            frequency thereof is subject to change without notice to Subcontractor. Each date on which such deduction
            is made is referred to as a"Deduction Date". "1'o the extent that there are no ainounts due and payable to
            Subcoiitractor on any Deduction Date, Contractor shall invoice Subcontractor for Subeontractor's Insurance
            Contribution and Subcontractor shall remit payment for such Insuraiice Contribution to Contractor within
            thirty (30) days of the date of such invoice. Contractor reserves the right, if deemed necessazy by Contractor
            in its sole discretion, to deduct Subcontractor's lnsurance Contribution from any Retainage held or owed to
            Contractor as a result of Work perfonned hereunder or being performed by Subcontractor under a separate
            agreement.

                      Section 11.     Insurance. Before Contractor makes any payment to Stibcontractor under this
            Agreement and before Subcontractor perfoims any Work, Subcontractor shall deliver to Contractor
            certificates of insurance in accordance with the policies, coverages and linuts of liability set forth on
            Exhibit C. Subcontraetor waives all rights against Contractor and Owner, their agents, officers, directors
            and employees for recovery of damages to the extent these damages are covered by commercial general
            liability, conunercial umbrella liability, business atito liability, or workers' compensation and employers'
            liability insurance maintained per the requirements stated in Exlubit C.

                     Section 12.        Subcontractor's Covenants and Representations. Subcontractor, in addition to
            its obligations as set forth in the Contract Docunients, covenants, represeiits and warrants to Contraetor that:

                              (a)    Subcontractor shall not permit employment either directly or indirectly of unfrt
            persons or persons not skilled in tasks assigned to them. Subcontractor shall fully comply with any written
            eertification policy promulgated by Contractor, whether such certification policy applies to requirements for
            operating certain types of equipment, performing certain kinds of tasks or any other matter. Subcontractor
            shall not allow any worker to perform a job for which he or she is not certified if certification is required by
            law. Subcontractor shall ensure that its employees, agents and representatives shall not engage in actions-_ _     -- ----
---         thatmay -detrimentally affect Coixtractor's reputation. Subcontractor personnel are prohibited from carrying
            weapons or ammunition onto Contractor's or Owner's premises or using or carrying weapons while
            perfornung assigned work.

                            (b)      Subcontractoi• shall be exclusively responsible for the occupational safety and
           health of its employees and agents while engaged in the performance of the Work, sha11 protcct against
           property damage and personal injury at all locations, and shall take all reasonable safety precautions with
           respect to its performance of this Agreement and represents that it shall take all iiecessary precautions
           while performing its work to ensure the safety of its employees, and the employees of other
           subcontractors or entities on the job site. Subcontractor shaIl follow all requirements of Contractor's and
           Owner's safety policies and ensure coinpliance with the Occupational Safety and Health Act of 1970
           ("OSHA") and all regulations issued thereunder; all applicable state occupatiorial safety and health acts and
           any applicable regulations promulgated thereunder; and any other lawful orders of any public authorities
           bearing on the safety of persons or property or their protection from damage, injury or loss; as weIl as aiiy
              Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 22 of 101



    DocuSign Envolopc ID: 3C78513F-FOC4-4DOg-A2C8-CD0444C53207




                sa.fety or liealth programs publislied by C:ontractor or Owner. Contractor resei-ves the riglit to give
                Subcontractor notice of any unsafe employees from the job site and Subcontractor sliall remove such
                einployees witlun the time specified by such notice. Contractor shall liave the riglit to stop the Work and/or
                correct sucli practices, equipment or devices at Subcontractor's expense. Subcontractor shall employ
                competezit persoiis on eacli job site capable of identifying unsafe hazards and whose duty shall be to ensure
                that OSHA and the regulations issued under OSHA and all other laws, i•egulations, customs and practices
                are followed and that all reasonable steps necessary to avoid or abate any hazards associated with the Work
                are talcen. Such persons shall have the authority to take proinpt coirective measure to correct such hazards,
                to receive notices of unsafe work pi-actices, equipment, devices or employees es provided herein and to
                carry out the respoiisibilities of a"competent" or "qualified" person as requu•ed by law or regulation.

                                (c)      If hazardous substances of a type of which an employer is required by law to
                notify its employees are being used by Subcontractor, its sub-subcoiitractors or anyone directly or
                indirectly employed by them, Subcontractor shall, prior to harmfizl exposure o£ any employees on the site
                to sueh substance, give written notice of the cherzucal composition thereof to Contractor in sufftcient
                details and time to pernut compliance with such laws by Contractor and other contractors and
                subcontraotors and otlier einployers on the site.

                                (d)      In the event Subcontractor encountcrs on the site materials reasonably believed to
                be asbestos or polychlorinated biphenyl (PCB) which have not been rendered harmless, Subcontractor
                shall immediately stop its work in the area affected and report the condition to Contractor in writing.
                Subcontractor's work in the affected area shall resume in the absence of asbestos or PCB, or when it has
                been rendered harn-dess by Owner, by written agreement of Contractor and Subcontractor, or in
                accordance with final determination by Owner.

                                 (e)      Witliout limiting and in addition to the indernnity described in Section 7,
                Subcontractor agrees to indenunify and hold hani-Aess Contractor for all claims, citations, complaints,
                damages, fines, penalties, attorney fees and costs arising under or connected with OSHA and the regulations
                issued thereunder, or any of the other laws, regulations, customs, and practices associated therewith, wliich
                amounts may be deducted from monies due Subcontractor. If the remainitrg contract amount is insufficient
                to cover such costs, Subcontractor shall reiinburse such costs to Contractor immediately upon written demand
                therefor.

                               (f)      Subcontractor shall maintain any applicable state contractor's license necessary to
                perform the Work and, upon Contractor's request, provide Contractor with evidence of such license.

                                 (g)      Subcontractor afftrms that all employees,- laborers and contractors rendering-         -   -
-   -    --                              - - -    -    - --   -  -
                sei-vices to Contractor have completed IRCA I-9 verification and that Subcontractor is responsible for re-
                vei7fying employment eligibility per the Fonn 1-9 where applicable.

                              (h)     All individuals performing Work have valid drivers' licenses, meeting all federal
                (including DOT where applicable), state, and local laws.

                                  (i)     Foi- each of the employees that Subcontractor wishes to assign to perform Work
                for Contractor, Subcontractor shall certify to. Contractor that it has conducted (or caused to be conducted)
                a bacicground checic as described herein (collectively refetTed to as "background checking"). For
                put-poses of this Section 12(i) and its i•elated subsections below, "employee" shall include Subcontractor's
                employees and any of Subcontractor's contract persoiuiel; and "assign" sha11 include training for Work to
                be provided to Contractor, unless otherwise agreed to by Contractor. Where pernutted by law and to the
                extent i•equired by Owner, Subcontractor shall conduct one or more of the following: (i) a Federal and
                state check for felony and misdeineanor crinunal convictions (or the equivalent thereof .under relevant
             Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 23 of 101



    Docu.Sign Envelope ID: 3C70513I'-FOC4-4009-A2C8-ED0444C532B7




                 law) u7 all locations where the assigned employee lias resided, has been employed, or has attended scliool
                 in the immediately preceding seven (7) years, (ii) a check of U.S. Government Specially Designated
                 National (OPAC) and export denial lists, (iii) a check of the ecnployee against the NationaUState Sex
                 Offender Registry, (iv) drug testing consisting of an eleveii-panel urizie analysis drug screen, (v)
                 verificatioii of the Iughest college diploma, degree or certificate earned, (vi) verification of employment
                 history, (vii) verification of the name to wluch the cmployee's Social Security Nuniber is attributed and
                 (viii) verification of the employee's legal right to worlc.

                                 i. Subcontractor shall comply with all applicable laws in conducting the background
                         check specified in tlus Section 12(i), including but not liinited to securing from each employee
                         who performs Work for Contractoi- such employee's written consent to perforrn the background
                         checking specified in this Section 12(i) and to disclose the results thereof to Contractor upon
                         Contractor's request.

                                  ii. Without prior review aiid consent of Contractor, Subcontractor shall not assigii airy
                         employee to perform Work for Contractor if such employee (a) has been convicted of a felony
                         within the last seven (7) years or a niisdemeanor (or the equivalent thereof under relevant Iaw)
                         within the last three (3) years, whicli, following a review under applicable law and considering all
                         relevant facts alid cu-ctunstances, Subcontractor concludes the circumstances of which are directly
                         job-related to the assignment at the Contractor and therefore makes the employee unsuitable for
                         that assignment at the Cont.ractor, or is on the national or any state Sex Offender Registry, or for
                         whom a wan-ant is outstanding, or for whom a felony or misdemeanor charge is currently
                         pending, or is on a U.S. Government Specially Designated National or export denial list, or (b)
                         has a confrnied positive test result from the drug screening in Section 12(i)(iv) above, or (c) does
                         not have the legal right to work in the jurisdiction in which the employee will be perfonning
                         Work for Contractor.

                                 iii.     S ub contractor understands and agrees that in accordance with Section 13(d), to the
                         extent that the Contract Documents (including specifically, any requirements of Owner set forth
                         therein with respect to bacicground checks), provide for any background check procedures which
                         are more restrictive than the bacicground check procedures set forth above, such more restrictive
                         background check procedures sha11 govern Subcontractor's obligations with respect thereto.

                                   (j)   Should the Work involve excavation or construction, Subcontractor shall timely
                notify all utility companies and others who inay have underground facilities in the vicinity of the Work.
                Subcontractor shall obtain appropriate information on the location of buried cable and utilities prior to
                performing any Work. Subcontractor shall locate,_-expose, and_protect_from- damage- all -existing                 -
-   -           underground facilities, including electrical, telephone, water, gas, sewer or other utilities. Snbcontractor
                has assumed the risk of damage to underground facilities in its price and shall not beentitled to any extra
                or additional coxnpensation with respect thereto. Subcontractor is responsible for maintaining locate
                tickets until the Work is complete. Subcontractor must notify Contractor and the owner of the damaged
                facility as soon as possible after damage occurs. Subcontractor shall comply with all federal, state, and
                local laws regarding the location of underground utilities, as well as excavation or cotisti-uctioii seivices.

                                   (k)      Subcontractor hereby absolutely waives and releases any and all liens, claims or
                right to file a lien on all Coiitractor or Owner properties, real and personal, including, but riot linuted to,
                equipment, buildings, lines, and poles, upon whicli Subcontractor oi- its employees, agents or
                subcontractors have perfonned labor or supplied material (or both), pursuarit to statutes of the state where
                the Worlc was pei•fonned relating to mechanic's liens. At any time, as a condition precedent to any
                payment to Subcontractor, Contractor may require Subcontractor to execute or have executed by any of
                its sub-subcontractors, suppliers or materialinan, a lien or bond waiver forin,



                                                                      im
                 Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 24 of 101



     DocuSiyn Erivelupe ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




                                     (1)    In the event that any lien or other encutnbrance of any kind is placed on the
                   materials or Woi-k provided by Stibcontractor or any persoti acting at Subcontractor's direction or directly
                   or indii-ectly on Subcontractor's behalf, such occurrence shall be deemed a breach of this Agreement. Tn
                   such case, Coiitractor may termuiate tlus Agreement without any liability to Subcontractor, except for
                   Work already fumished and accepted by Contractor. Subcontractor agrees to reimburse Contractor for
                   any additioiial costs incurred by Contractor due to such occurrence, in addition to Subcontraetor's
                   obligations under Section 7 herein.

                                     (m)     Subcontractor understands that the lasys, requirements, aiid provisions from the
                   Priinary Contract flow down and are applicable to Subcontractor, the Work, Subcontractor's employees,
                   Subcontractor's stibcontractors, and their work. Subcontractor understands and agrees that such laws,
                   requirements, and provisions cannot be amended or modified by Contractor or Subcontractor, unless done
                   in writing and unless such modification does not conflict with the laws, requirements, and provisions
                   applicable to the Primary Contract. Subcontractor fiirther represents that it is not relying on Contractor
                   regarding what federal, state, county, municipal, and local laws, ordinances, rules, regulations, codes, and
                   any other orders of governmental or public authorities apply to the Work. Subcontractor further
                   represents that it has had an opportunity to seek advice of counsel regarding what the laws may be and
                   how to coiiiply witli such laws. Subcontractor also represents that it lcnows and understands that the laws
                   may bc amended and/or chaige from time to liure, and that it is Subcontractor's responsibility to maintain
                   compliance witli the laws,

                                    (n)     Subcontractor agrees to comply with Contractor's Supplier Code of Conduct and
                   Contractor's Sustainable Procurement Policy, as each of the same may be updated from time to time.

                            Section 13.      Subcontractor Submittals. Contractor may, at any time in its sole discretion,
                   require from Subcontractor and Subcontractor shall submit to Contractor any of the following submittals
                   (collectively, "Submittals") in a form satisfactory to Contractor:

                                  (a)      Certificates from providers evidencing that all boncis and insurance required by the
                   Contract Documents are in full force and effect;

                                     (b)     Satisfactory evidence that Subcontractor is in compliance with all govemment,
                   administrative, reporting or accounting requirements of the Contract Documents;

                                     (c)     Satisfactory evidence that neither Subcontractor nor any person or entity clainung
                   under or through Subcontractor has placed or has the right to maintain a lien or other claim against Owner,
                   Contractor, Contractor's surety, if any, or the Work, including a sworn-certification
                                                                                            -- -- -
                                                                                                         of-payment and reteases-   --- --
_   ---- -- --     of liens filed by -suppliers or persons working under or on behalf of Subcontractor on forms specified by
                   Contractor;

                                  (d)     Satisfactory evidence that all individuals performing Work have completed
                   background check and dnig test in accordance with the terms herein and the Contract Docuinents;

                                     (e)     Affidavit stating that all persons working for Subcontractor have been paid in fulI
                   for aiiy labor, materials, supplies or services provided in connection with the Work, including, witliout
                   limitation, any taxes, benefits or government charges with respect thereto; and

                                   (f)      Contractor may withhold payment of any invoice until Subcontractor provides a
                   requested Subinittal.




                                                                        12
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 25 of 101



DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




                   Section 14,         Assignment. Subcontractor shall not assign this Agreement nor subcontract the
            whole or any part of the Work or this Agreement witliout the written consent of Contractor.
            Subcontractor sha11 not assign aiiy ainounts due or that inay become due under this Agreement without the
            written consent of Coiitraetor. Any such assigiunent without the consent of Contractor shall be void, and
            Contractor, a.t its option, may termiiiate this Agreement. Contractor shall liave the right to approve and/or
            remove any and all subcontractors of Subcontractor.

                     Section 15.      Termination:

                              (a)     Termination for Cause, Subcontractor shall perfonn the Work in accordance
            with this Agreemeiit and the Contract Documents so that the result contracted for is reasonably
            satisfactory to Contractor and Owner. If Subcontraetor fails within seven (7) calendar days following
            written notice by Contractor to fulfill Subcontractor's obligations under this Agreement, Contractor, in
            addition to any lawfuI remedies, may terminate this Agreement or Coiitractor may complete the Work or
            correct any deficiencies by alternate means. As to the latter, if the expenses or costs borne or inctured by
            Contractor to complete the Work or correct any deficiencies exceed any amount due Subcontractor from
            Contractor under this Agreement, Contractor has the right to offset the amount due by excess expenses
            and seek any balance from Subcontractor. Upon receipt of a written notice of tertnination, Subcontractor
            shall (i) suspend all operations at the site as directed by Contractor in the notice, (ii) take such action as is
            necessary or otherwise directed by Contractor to protect and preserve the Work, and (iii) to the extent
            possible without committing an act of breach, terminate all existing sub-subcontracts and purchase orders
            and refrain from entering into additional sub-subcontracts and purchase orders.

                              (b)    7'ermination for Conventence. Contractor may terminate this Agreement
            if(i)Owner terminates the Primary Contract, or(ii)for Contractor's convenience. In the event of either (i) or
            (ii) above, Subcontractor's exclusive remedy shall be to receive payment for aIl confonning and accepted
            Work pei-fonned by Subcontractor up to the effective date of the termination. Subcontractor shall noi be
            entitled to receive payment for any work not performed and shall not be entitled to profit or overhead on
            work not performed.

                             (c)      Contractor may elect at any time to convert a termination for convenience into a
            termination for cause.

                             (d)    In tlie event Contractor ternunates this Agreement for catise and it is later shown
            that Subcontractor was not in default as claimed by Contractor, sucli ternunation shall be converted to a
            termination for convenience as set forth in Section 15(b) and Subcoiitractor shall not be entitled to recover
            from Contractor any costs, fees, or any other expense which are-not expressly allowed therein. --                   -

                    Section 16.      Limitation on Remedy. Tii the event o£ a breach of this Agreement by
            Contraetor, Subcontractor agrees that its sole and exclusive remedy shall be the recovery of actual and
            direct damages only. In no event shall Contractor be responsible for consequential, multiple, indirect,
            incidental, exernplary, or punitive damages, or for any special statutory remedies, penalties or attomeys
            fees.

                    Section 17.       Non-Competition and Non-Solicitatfon:

                              (a)      Por so loiig as Subcontraetor is perfonning the Work and for a period of two (2)
           years after Subcontractor ceases performing the Work, for any reason whatsoever, Subcontractor shall
           not, eitlier directly or ind'u-ectly, on Subcontractor's own behalf, or, on belialf of others, (i) engage in, own
           aiiy uiterest in, rrianage, operate, gain control of, consult with, finance or otherwise participate in,(ii)
           solicit to or on behalf of any Competing Business (as hereinafter defined), or (iii) attempt to solicit, divert,



                                                                  13
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 26 of 101



Docu3ign Envelope ID: 3C7B513F-FOC4-4009-A2C8-ED0444C532B7




             or appropriate to or on behalf of any Competing Business, any business of Coiitractor fi-om any customer
             of Contractor with whom Subcontractor has had material contact in furtherance of Contractor's business
             during the last two (2) years witlun which Subcontractor was perfomung the Work,

                                (b)      The territory covered by this Section is the state or states in which Contractor, or
             its affiliates or subsidiaries, as applicable, conduct business.

                             (c)     For the purposes of this Section;(i) "customer" shall mean a customer who has
            obtained products or services from Contractor within the last two (2) years and has not advised Contractor
            of a decision to no longer obtain products or sei-vices from Contractor, (ii)"material coritact" shall rnean
            contact between Subcontractor and the Customer that was intended to further the business relationship
            between Contractor and the customer, and (iii) "Competing Business" means any business organization of
            whatever foiin engaged, in whole or in relevant part, in any business or enterprise which is the same as, or
            substantially the same as, the business of Contractor, or any of Contractor's affiliates or subsidiaries, as
            applicable.

                              (d)      Should any portion of this Section 17 be judicially held to be invalid or wholly or
            partialIy unenforceable, such holding sha11 not invalidate or void the remainder of this Section 17, the
            parties hereby agreeing that the part so lield to be uivalid or unenforceable shall be revised and reduced in
            scope so as to be valid and enforceable, or if such is not possible, then such part shall be deemed to have
            been stricIcen herefrom and the remainder of the document remain in place with the same force and eftect
            as if such part or parts had never been included herein.

                     Section 18.      Confidential Information and Trade Secrets:

                              (a)     Subcontractor will hold all Confidential Information (as hereinafter defined) ui
            trust and strictest confidence, and will not use, reproduce, distribute, disclose, or otherwise disseminate
            Confidential Information, or any physical embodiments thereof, and may in no event take any action
            causing or fail to take action necessary in order to prevent any Confidential Tnformation disclosed to or
            developed by Contractor to lose its charaeter or cease to qualify as Confidential Infon-nation. Tlvs
            obligation conunences when Subcontractor first comes into possession of Confidential Information and
            continues for a period of four (4) years a8er Subcontractor ceases perfornvng the Worlc for which such
            Confidential Information was provided to or developed by Subcontractor or Contractor under this
            Ab-eement.

                             (b)     During the term of this Agreement and following termination of it (until such
            time as they-are no-longer Trade Secrets under applicable state-laws), Subcontractor-will hold-all Trade- -         ---   --
            Secrets (as hereinafter defined) in trust and strictest confidence, and will not use, reproduce, distribute,
            disclose or otherwise disseminate the Trade Secrets, or any physical embodiments thereof, and may in no
            event take any action causing or fail to take action necessary in order to prevent any Trade Seci•ets
            disclosed to or developed by Subcontractor to lose its character or cease to qualify as Trade Secrets.

                              (c)      "Confideiitial Information" means inforcnation related to the operation and
            business of Contractor, which derives economic value, actual or potential, £rom not being generally
            known to or readily ascertainable by othe.rs, and which is not a Trade Secret. Assuming the foregoing
            criteria are met, Confidential Tnfon-nation ineludes, but is not liniited to, the following: compilations of
            information concerning pending or potential transactions withiii the business of Contractor tliat if pursued
            by Contractor would or could result in a fee or income to Contractor; compilations of information
            concerning Contractor's customers and prospective or potential custoiiiers; compilations of service
            manuals; Contractor's priciiig infonnation; compilation of information related to Contractor's vendors and
            suppliers, incliiding the identity of Contractor's vendoi-s and suppliers; compilation of Contractor's vendor



                                                                   14
               Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 27 of 101



      DocuSign Envelope ID: 307B513F-FO04-4009-A2.C8-ED0444C532B7




                   and supplier pricing; Contractor's Cnancial, marketing and sale iiiformation; proposals submitted to
                   customers or potential customers of Contractor, including the services requested or preferred by
                   Contractor's customers; Contractor's inethods aiid procedui-es of operation; the coniposition, description,
                   schematic or design of software or other products, fizture products or equipment of Contractor;
                   coirununication systems, audio systems, system designs and related documentation; systems, processes
                   and methodologies used by Contractor to conduct the business of Contractor; and the amounts paid by
                   Contractor's customers for services rendered by Contractor. Confidential Infonnation shall also include
                   information whieh has been disclosed to Contractor by any third party, and, as to which, Contractor has an
                   obligation to the third party to treat as confidential.

                                  (d)     "Trade Secrets" nieans all information that constitutes trade secrets as defined by
                   the Uiuform Trade Secreta Act and other applieable laws of the state where the Work is conducted.

                           Seetion 19.      Notiees. All notices, requests, claims, demands, and other communications under
                  this Agreement shall be ur writuig and shall be given by delivery in person, facsinule or registered or
                  certified mail to the respective parties at the following addresses:

                            If to Contractor:                                    If to Subcontractor:


                                                                                   Executive Vice President
                            Ervin Cable Construction, LLC
                            P. O. Box 10 — 450 Pryor $lvd                        (Name of Company)
                            Sturgis, KY 42459                                    Address:
                                                                                   425 Griffin Road

                                                                                  Youngsville, LA 70592




                            Attention: Brad Erviri                               Attention:    iody Broussard
                                                                                                337-857-6000
                            Office:      270-333 -3366                           Office:
                                                                                               337-857-6001
                            Fax:         714-276-6176                            Fax:
                                                                                              ]Jbroussard@qualitycornpanies.com
                            Email:       bervin@ervincable.com                   Ernail:

                          Section 20.    Amlendment. This Agreement may be amended
                                                                               -   only_ by_ a_ written . instruinent__
---                                   -                   -
                  signed by Contractor and Subcontractor.

                          Section 21.     Waiver of 13reach. The waiver by either party of a breach of any provision in
                  this Agreement shall not operate or be construed as a waiver by such party of any subsequent breach.

                         Section 22.    Headings. The descriptive headings in this Agreement are included for
                  convenience of reference only and shall not affect in any way the nieaning or interpretation of this
                  Agreeinent.

                          Section 23.     Counterparts. This Agreement may be executed in one or more counte.rparts,
                  each of which shall be deemed an original, but all of which taken together shall constitute otie and the
                  same Agreement.




                                                                      15
            Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 28 of 101



    Doc:uSign Envelope ID: 3C785,13F-FOC4-4D09-A2C8-ED0444C53287




                         Sectiou 24.     I<,ntlre Agreement, This Agreenient constitutes the entire agreement betwecn the
                parties concerning the subject matter of this Agreement and supersedes any and all prior and
                coiitemporaneous agreements between the parties relating to the subject matter of this Agreemeiit. There
                are no coui-ses of dealing, courses of perfonnance or usages of trade which coiistitute a portion of the
                parties' agreement-in-fact.

                      Seetion 25.      Governing Law. The interpretation, construction and enforcenient of tlus
                Agreement shall be governed by the laws of the jiu-isdiction where the Work is to be perfoizned under this
                Agreement.

                         Section 26.      Facsimile Signature. Any party transmitting its signature by facsiniile or
                portable document format (".pdf") shall be deemed to have accepted and adopted such £acsimile or .pdf
                signature as such party's original signature and that same is sufficient to bind such party to this Agreement
                as if such party's original handwritten signature is attached hereto. It is the intention of the parties,
                however, that a facsimile or .pdf signature is binding from the time it is telecopied or transinitted for
                attachment to this Agreement and that any person may rely on the authority thereof for implementing the
                provisions of this Agreement.

                         Section 27.       Remedies. Duties and obIigations imposed by tlus Agreement and the Contract
                .Documents, and the rights and remedies available thereunder, shall be in addition to, and not a limitation
                of, duties, obligations, rights and remedies otherwise imposed or available by law. Contractor's remedies
                shall be cumulative and Contractor's failure to exercise a particular reiiiedy shall not eonstitute a waiver of
                a right or duty afforded Contractor herein or pursuant to applicable law. Subcontractor agrees that the
                covenants contained in this Agreement are reasonable and necessary to protect and preserve the interests
                and properties of Contractor and the business of Contractor; and that irreparable loss and damage will be
                suffered by Contractor should Subcontractor breach any of such covenants. Therefore, Subcontractor
                agrees and consents that, in addition to all the remedies provided at law or in equity, Contractor shall be
                entitled in a couit of law to a temporary restraining order and temporary and permanent injunctions to
                prevent a breach or tln-eatened breach of any of the covenants. Subcontractor waives and will not (i)
                assert any defense that Contractor has an adequate remedy at law with respect to the breach, (ii) require
                that Contractor submit proof of the economic value of any Trade Secret or Confidential Infoimation, or
                (iii) require Contractor to post a bond or any other security. Furtlier, Contractor and Subcontractor
                acicnowledge and agree that any claims by Subcontractor against Contractor hereunder or otherwise shall
                not constitute a defense to injunetive relief as to the enforcement of this Agreement. In the event that
                Contractor is forced to bring suit to enforce the provisions of this Agreeinent, Contractor shall be entitled
                to recover attorneys' fees and costs of litigation in: addition to all other remedies available at law or in
-    - -        equity.     - -      -                                                                                     -- —   -- --

                         Section 28.     Survival. As set forth herein, the following clauses shall survive the terinination
                of this Agreement or the completion of the Work: Section 3- Warranty; Section 7- Indemnity/Duty to
                Defend; Section 9- Conditions Precedent to Payment; Section 17 - Non-Competition and Non-
                Solicitation; and Section 18 -Confidential Information and Trade Secrets.

                        Section 29.      Severability. Contractor and Subcontractor agree that each of the provisions
               included in this Agreement is separate, distinct, and severable froiii the other and remaining provisions of
               this Agreement, and that the invalidity or unenforceability of any Agreement provision shall not affect the
               validity or enforceability of any other provision or provisions of this Agreement. If any provision of this
               Agreement is found by any court witli juiisdiction to be less than fully enforceable, then each such
               provision shall be deemed amended or modified to the fullest extent pen-nitted under applicable law. The
               existence of any claim, demand, action, or cause of action of Subcontractor against Contractor shall not




                                                                    ~"
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 29 of 101



DocuSign Envelope IU: 3C7ti513F=-FOC4-4DOg-A2C8-ED0444C532B7




             constitute a defense to the enforcement by Contractor of any of the covenants or obligations of
             Subcontractor set forth in this An eement.

                     Seetion 30.      dVaiver. The waiver by Contractor of any breach hereof by Subcontractor shall
             not constitute a waiver of any subsequent breach of the same or any other provision.

                      The parties have executed this Agreement as of the date indicated above.

              CONTRACTOR:                                              SUBCOIVTRACTOR: Executi ve vi ce Presi dent

              ERVIN C ~'~9PJY~TRUCTION, LLC                                         Docuslgned 6y:



              By:
                          bra~ EVw,v(,
                                                                       B'y:
                                                                                C   b)~ bV'DU.SSad
                         1— DE93C 293fl999P ...                                     27B65ED97BF24EC...
                                                                                 Jody Broussard
              Name: Brad Ervin                                         Name:
                                                                                 Executive vice Fresident
              Title: President                                         Title:
                                 6/12/2017                                              6/12/2017
              Date Signed:                                             Date Signed;

                                                                       Subcontractor's Taxpayer ldentification
                                                                       Number:     52 -2363317




                                                                17
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 30 of 101



DncuSiyn Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532137




                                                              )Exhibit A

                                                              Retainage

                    (a)      In accordance with Section 10, Contractor shall pay Subcontractor for eacli iiivoice
            presented, less 10 %' (tlie "Retainage"). Paymeiit of Retainage (less any amounts previously witlilield or
            deducted) shaIl be made witlun tluity (30) days after all of the following conditions precedent are satisfied:

                              (i)     Completion of the Work in accordaiice with this Agreement, as determined in the
            sole discretion of both Contractor arid Owner; and

                            (ii)    S'inal payment made to Contractor by Owner of all sums owed to Contractor under
            the Primary Contract and any amendments thereto.

                     (b)    Subcontractor agrees that Contractor may use all or any portion of the Retainage to
            satisfy any and all claims, ineluding without limitation claims for workmansliip, that result from the
            performance or non-perfonnance of the Work.

                    (c)     .tf the amount in the introductoiy paragraph of this Exhibit is left blank, the paities agree
            that no Retainage will be held.




            1 10% Retainage is strongly recommended in light of the provisions of §53.101 of the Texas Property
            Code.



                                                               Ex. B-1
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 31 of 101



DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




                                                             Exhibit 13

                                                              Pricing


            See Attached Pricing:




                                                             Ex. A-1
              Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 32 of 101



     DocuSign Envelope ID: 3C7B573F-FOC4-4D00-A2C8-ED0444C532D7




                                                                  Exhibit C

                                                  Subcontractor Tnsurance Requiremeiits

                 (a)      Subcontractor shall procure and maintain at its expense during tlae teim of this Agreement the
                 following policies, coverages and limits of liability in all states where Work is to be performed from an
                 insurer (or insurers) with Bests Rating "A-V1II" or better and otherwise acceptable to the Contractor and
                 licensed to do business in such state(s). The Contractor specifically resez-ves the right to reject coverage
                 provided by certain insurance companies not acceptable to the Contractor. If the Primary Contract
                 requires additional coverage or limits higher than those stated below, then the insurance requirements of
                 the Primary Contract will apply:

                          (i)    YYorkers' Compensation and Employers Liability Insitraiice in all jurisdictions in which
                          Subcontractor will be performing woric or operations will be conducted, by "All States
                          Endorsement," with the following nunimum limits of liability and coverage endorsemeiits:

                                  Workers Compensation - Coverage A- Statutory Coverage Employers Liability

                                          •   $1,000,000 each accident
                                          •   $1,000,000 each employee by disease
                                          •   $1,000,000 policy limit by disease

                                  If applicable, the policy shall be endorsed to contain the following coverage
                                  endorsements:

                                              United States Longshoreman's and Harbor Workers (USL&H) coverage
                                              endorsement
                                              waiver of subrogation where perinitted by law
                                              altemate eniployer endorsement

                 Subcontractor shall furnish to Contractor the "Declaration" or "Inforznation" page from Subcontractor's
                 workers compensation policy evidencing, in items 3(a) and (c) on the page, the states in whicli
                 Subcontractor lias workers compensatioii coverage on an ongoing basis. Subcontractors who fail to
                 provide the Declaration or Dzformation page listing the required workers compensation coverage will not
                 be approved for work on Contractor's or Project Owner's projects.
                                                                                                                            - -- - -- ----
                         (ii)     Commercial General_-Liability with-broad-form coverage,- which irieludes coverage for
--   --     --     -     settlement, collapse, explosion, underground hazards, bodily injury and property damage,
                         personaVadvertising injury, contractual liability and product/completed operations, with the
                         followiiig minimum limits of liability and coverage endorsements:

                                          •   $1,000,000 eacli occurrence
                                          •   $2,000,000 general aggregate
                                          •   $2,000,000 products/completed operations aggregate
                                          •   $1,000,000 personal injury and advertising injury liability

                                  Tlie policy shall be endorsed to contain the following coverage endorsements:

                                          ®   waiver of subrogatioii (CG 24 04 or an equivalent forrn)
                                          a   severability of interest (separation of insureds)



                                                                    C-1
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 33 of 101



DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




                     (iii)   Contrnercial ,4ecl0177obile Liability with the following nunimum liinits of liability and
                     coverage endorsements:

                                      m   $1,000,000 Combined Single Limit (each accident)

                             The policy shall be endorsed to contain the following coverage endorsements:

                                      •   coverage must be uzcluded for owiied, leased and non-owned vehicles (an
                                          "any auto"policy)
                                     •    waiver of subrogation
                                     *    severability of interest (separation of insureds to be included in the definition
                                          of"Insured")

          (b)        The insurance limits set forth in this Exhibit inay be satisfied by a combination of Primary and
          Umbrella or Excess Liability Policies. All policies (except the Workers' Compensation and Employers'
          Liability Policy) shall name (i) Contractor, its direct and indirect parent(s), subsidiary(ies) and affiliated
          companies, their respective officers, directors, stockholders, einployees, and agents, and (ii) Owner, in
          each ease as an Additional Insured. The General Liability and any Umbrella or Excess Liability policies
          shall utilize form CG 20 10 or an equivalent form (Additional Insured endorsement applicable to ongoing
          operations) and the current edition of form CG 20 37 or an equivalent form (Additional Insured
          endorsement applicable to completed operations). The policies shall be endorsed to provide coverage to
          these additioiial znsureds
                             '          on a pi-iniaiy (noii-contributory) basis without seeking coiitribution from any
          other insurance or self insurance available to the Additional Insured. If any Uinbrella or Excess Liability
          Policies are used to satisfy the insurance requirements, they must be specifically endorsed to state that their
          coverage is primary and non-contributory to any insurance caiTied by the additionaI insured. This must be
          so stated on the certificate of insurance as required by (d) below.

          (c)      If any Work is to be conducted within fifty (50) feet of a railroad or railroad right of way, any
          exclusions relating to railroads must be deleted from both the exclusions section and the definition of an
          insured contract. Evidence that the exclusions have been deleted (attach form CG 24 17 or an equivalent
          form) must be provided to Conti•actor.

           (d)      Prior to commencement of any Work, Subcontractor shall furnish to Contraetor insurance
           certificates in a form acceptable to Contractor evidencing compliance with the foregoing requirements
           and stating that the insurers will provide thirty (30) day written notice of canceltation or material
           alteration in any of the reqiiired policies of insurance. Copies of all endorsenzezzts, including, bzzt zzot
           linzited to, the Additional Insured endorsenzents slzall be attached to -tlze certiftcate-of insurance. -A         —
        --copy of-the schedule of foirns from the General Liability policy must be attached to the certiftcate of
           iiisurance. The contractor reserves the right to reject any insurance coverage that contains forms or
           exclusions that are not acceptable to the contractor. All policies shall be written on an occurrence basis.
           If requested by Contractor, Subcontractor wi11 provide Contractor with certified copies of the policies
           within thirty (30) days of the request. The provision of the foregoing insurance requirements shall be a
           condition precedent to any obligation of Contractor to make payment to Subcontractor.

           (e)      If any of the policies required by this Exhibit contain deductibles or self insured retentions, the
           deductibles or self insured retentions will be the sole responsibility of Subcontractor and coverage will
           apply to Contractor, Owner and all Additional Insureds, all as though the policies were written on a"first
           dollar" basis.




                                                                C-2
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 34 of 101



DocuSign Envelope ID: 3C7B5,13F-FOC4-4D09-A2C8-ED0444C531B'/




             (f)    If any Worlc is to be performed in a jurisdictiori where Subcontractor is insured for workers
             compensation through an "assigned risk pool", the certificate provided to Contractor shall indicate that the
             coverage is provided through the "assigned risk pool".

             (g)      Contractor reserves the right to adjust insurance coverage requirement liniits to comply with
             specific limits established £rom time to tizne by Owner.

            (h)      All policies shall be written on an occurrence basis; claims made policies are not acceptable.

            (i)    Any amendment to the "standard exclusion f." of the Commercial General Liability Form is not
            acceptable.

            (j)      Contractor reserves the right to reject any insurance coverage that eontains forms or exclusions
            that are not acceptable to Contractor.

            Subcontraetor hereby authorizes and grants to Contractor the unequivocal right to contact Subcontractors
            insurance agent(s) or underwriter(s) and to discuss any aspect of Subcontraetors insurance policies, limits
            of liability, coverage endorsemeiits and/or any requirements hereunder. Notwithstanding Contractors right
            to contact and discuss the insurance requirements, Contractor assumes no responsibility or liability for
            Subcontractors coznpliance or noncompliance with Contractor's or Project Owner's insurance
            requirements whicli may be established from time to time. It is and shall remain Subcontractors sole
            responsibility to cornply with any and all insurance requirements and provide the appropriate coverage
            limits.

            Any subcontractor or other party performing Work on the Project under Subcontractor shall, in addition to
            securing its or their own policy of insurance with the types and limits described hereinabove, also
            provide the following insurance coverage naming Contractor and Project Owner as additional insureds:

            Contractor's Pollution Liability covering environmental liability arising out of the Work and/or as might
            be required by federal, state, regional, municipal or local laws, including damages arising out of "bodily
            injury" or "property daniage" "clean-up costs", civil fines, civil penalties, and civil assessments. With the
            following nunimum limits of liability and coverage endorsemeiits:

                                      •    $1,000,000 Each Incident
                                      •    $1,000,OOOAggregate




                                                                C-3
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 35 of 101



DocuSign Envelope ID: 3C76513F-FOC4-4DOg-A2C8-ED0444C532D7




                                                             EXHIBIT D

                                            UNCONDITIONAL LIEN WAIVER


                     The undersigned,                                                       ("Subcontractor")
                     pursuant to that certain Subcontractor Agreement dated                            by and
                     between Subcontractor and ERVIN CABLE CONSTRUCTION, LLC to perform certain
                     work for                                            (Name of Project Owner or Project) in
                     connection witli Job No.                      , for and in consideration of One Dollar
                     ($1.00) and other valuable consideration, the receipt and sufficiency of which is hereby
                     acicnowledged, does hereby absolutely waive and release any and all liens, claims or right
                     to file a lien on all properties of whatsoever description and kind, real and personal,
                     including, but not limited to, equipinent, buildings, lines and poles, upon which
                     Subcontractor or its ernployees, agents or subcontractors have performed labor or
                     supplied material (or both), pursuant to statutes of the state where the work was
                     performed relating to Mechanic's Liens, from the date of the Agreement through
                                            , 20_.        This waiver shall not release ERVIN CABLE
                     CONSTRUCTION, LLC from its contractual obligations to Subcontractor, but
                     Subcontractor agrees to absolutely and unconditionally waive any right to a Mechanic's
                     Lien or other claim against                                  (Name of Project Owner or
                     Project), its affiliates or subsidiaries.

                     WITNESS our hands this _ day of                         5 20


                                                                   SUBCONTRACTOR:

                                                                   (print name of your cornpany)
                                                                  =-By -_     -     --   --   --   _   -   -   -
                                                                      .
                                                                         Signature

                                                                   Title:


           I UT ~►!~`Zs~l
           Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 36 of 101




LAURA E. BEDARD                                   ProvidilJg Oustanding Servlce for Over 30 Yeors
DANNA P. CLEMENT                      .
ABBY J. GOLDMAN                                                                                                                   PARALEGALS
SHELLI A. HEALY                                                 GEORGE P. ROBERTS, JR.
ANDREA G. AMIGO                                                      Of Counsel                                             KATHRYN L. REEVES
JEFFREY W. HURCOMB                                                                                                          MICHELLE L. SMITH
JASOry B. VRBENSKY -                                           LYMAN H. REYNOLDS, 1R.                                         REBECCA K. DAVIS
                                                            Board Certified Civil Trial Lawyer                             TIFFANIET. WALLEN
Board Certified Construction Law
                                                                                                                          MICHELLE A. WATSON
                                                                 BENJAMIN L. BEDARD                                           AMANDA K. ROTH
STEPHANIE W. KAUFER                                         Board Certified Civil Trial Lawyer
BRITTANY H. JACOBS                                                                                                                AMY D. KENT
KRYSTAL KOZMA                                                                                                                OIANE M. DEIANO
                                                                     GERARD A. TUZZIO
ALEX B.C. ERSHOCK                                                                                                            LEAH D. MINNUCCI
JORDAN H. LEWIS
                                                                 Ft, La ude rda le Office:
CORY 0. STEPHENSON
ANN G. BREEDEN                                            7501 WILES ROAD - SUITE 201
SHERRI-ANN GRANT-CLARKE                                     CORAL SPRINGS, FL 33067
KRISTEN H. MCMULLEN
COLTON L. CHRIMES                                          TELEPHONE (954) 656-8388
                                                                                                                     PLEASE REPLY TO:
GEMMATORCIviA                                               FACSIMILE (954) 656-8389                                 FT. LAUDERDALE
BRANDON J. CRANE
TENIELLE J. PATRICK
JAIME W. KEHOE                                                        RRBPA.COM
ANTONIA F. URUSKI

                                                                 August 7, 2019

           VIA CERTIFIED MAIL
           RETURN RECEIl'T REQUESTED
           70190700000074128396
           Liberty Mutual Insurance Company
           175 Berlcley Street
           Boston, MA 02116

                       Re:         Martin Villareal v Ei-vin Cable Consti-uction v Quality Construction & Production
                                   D/I:           09/21 / 17
                                   Our File No.: 19-501

           To Whom It May Concern:

             _     Please be advised that we are counsel for _Verizon Sourcing, LLC d/b/a MCI Metro_
           Access Transmission Services Corp. and Ei-vin Cable Construction, LLC ("Ervin Cable").
           Verizon Sourcing, LLC d/b/a MCI Metro Access Transmission Services Corp. contracted with
           Ervin Cable. Ervin Cable then subcontracted with Quality Constniction & Production, LLC
           ("Quality Construction") for certain work. Martin Villareal, an employee of CenterPoint Energy,
           responded to the site after Quality Construction hit an underground gas line during the course of
           its excavation work. Mr. Villareal has filed a lawsuit, attached for your review, claiming bodily
           injuries as a result of coming into contact with foreign power during the course of this worlc. Of
           note, his Complaint provides the date as September 22, 2017; however, our documents state the
           date of work was September 21, 2017.

                  Pui'suant to the subcontract agreement, which has been eliclosed, Quality Constrtiction
           agreed, in relevant part, to the following:



     WEST PALM BEACH, FL                  •     FT. LAUDERDALE, FL              •                FT. MYERS, FL   •   JACKSONVILLE, Fl.
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 37 of 101



         Liberty Mutual Insurance Company
         ALlgust 7, 2019
         Page 2

                        Subcontractor shall defend, indemnify and hold harmless
                        Contractor, Owner, Owner's lender(s), and their respective parents
                        (direct or indirect), subsidiaries, affiliates, officers, directors,
                        agents, servants and/or employees (each an "Indemnified Party"
                        and collectively, the "Indemnified Parties") from and against all
                        liability, damage or injury of any lcind or nature whatsoever to all
                        persons, whether employees of Subcontractor or otherwise, and to
                        all propei-ty including all settleiiaent sums, losses aaid expenses,
                        including attorneys' fees, suffered by any Inclemnified Party,
                        which are caused by, result from or arise out of Subcontractor's (i)
                        performance or nonperformance of this Agreement and the
                        Worlc,(ii) breach of this Agi•eement or (iii) violation of any
                        applicable law; whether or not such claims ai-e based upon an
                        Indemnified Party's alleged active or passive sole negligence or
                        participation or upon any alleged breach of any statutory duty or
                        obligation on the part of an Indemnified Party, Subcontractor
                        agi•ees to the aforesaid indemnification.

         Quality Constniction fiirther agreed to:

                        Subcontractor shall, at its own expense, defend the Indemnified
                        Parties against any claim or any legal proceeding which may
                        involce the Subcoiitractor's indemnity obligations under [the
                        Indemnity section ofJ this Agreement.

                 It is clear under the circtimstances that Liberty Mutual Insurance Company owes Verizon
         Sourcing, LLC d/b/a MCI Metro Access Transmission Services Corp. and Eivin Cable full
         indemnity and a defense of this claim given the actions of Quality Constniction's employees. By
         this correspondence, Verizon Sourcing, LLC d/b/a MCI Metro Access Transmission Services
         Corp. and Ervin Cable demand that within twenty (20) days from receipt of this letter, Liberty
         Mutual Insurance Company accept this tender or resolve the claim. If such a resolution is
         reached, Verizon Sourcing, LLC d/b/a MCI Metro Access Transmission Services Corp. and
         Ervin Cable fiu-ther demartd that Liberty Mtitual Insurance Company obtain a release naming all -        --
         parties. Finally, pursuant to the Subcontract, Liberty Mutual Insurance Company is responsible
         for the fees that Verizon Sourcing, LLC d/b/a MCI Metro Access Transmission Services Corp.
         and Ervin Cable incur as a result of the instant claim.

                Fui-thermore, Quality Constniction was to provide insurance listing Verizon Sourcing,
         LLC d/b/a MCI Metro Access Transmission Services Corp. and Ervin Cable as Additional
         Insureds on a primary (non-contributory) basis without seelcing' contribution fi-orn any other
         insurance or self-insurance available to the Additional Insured. As such, we demand you
         provide a complete copy of the insurance policy evidencing same.




WEST PALM BEACH, FL      0       FT. LAUDERDALE, FL     •        FT. MYERS, FL     0           JACKSONVILLE, FL
                              Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 38 of 101



                              Liberty Mutual Insurance Company
                              August 7, 2019
                              Page 3

                                     Attaclzed is a Certificate of Insurance for Quality Construction. Quality Construction was
                              obligated to maintain liability coverage for Verizon Sourcing, LLC d/b/a iVICI Metro Access
                              Transmission Services Corp. and Ervin Cable as an Additional Insured in the forni of a
                              Comrnercial General Liability policy whicli includes coverage with minimum limits of
                              $1,000,000 each occurl•ence and $2,000,000 general aggregate. Additional insured language
                              reads: Blanket Add'l Insured as required by written contract.

                                      Should Liberty Mutual Insurance Company refuse this tender of defense and fiill
                              indemniBcation of Verizon Soureing, LLC d/b/a MCI Metro Access Transmission Services
                              Corp. and Ervin Cable, Vei-izon Sourcing, LLC d/b/a MCI Metro Access Transmission Set-vices
                              Corp. and Ervin Cable will pursue all possible remedies available to them against Liberty Mutual
                              Insurance Company, ineltiding the filing of a declaratory judgment action. However, I trust that
                              these actions will not be necessary, and t•liat LibertyMutual. Insurance Company will assume the
                              liandling of Verizon Sourcing, LLC d/b/a MCI Metro Access Transmission Sei-vices Corp. and
                              Ervin Cable's def.cnse and indemnity.

                                     Please be advised again that time is of the essence and the deadline for a response to this
                              deinand is due witliin twenty (20) days from receipt of this letter.

                                    I look forward to hearing from you at your earliest convenience. In the inter•im, should
                              you have any qiiestions, please do not hesitate to contact y office.


                                                                                                   Ve • truly y rs,



                                                                                                   Gi RARD A. TU4' ZZIO
                                                                                                   Fon,the Firm


                              GAT/bhj/dm
                                                                                                                      - - _- -_- -_---_- --- - --         -       -- -
= _- - - ----   -_   -- - -
                              Enclosure - - _       -   --- -       --         -- -- -=       -   - -    --   -   -
                                                                                                                                                              -
                              cc; clients




                WEST PALM BEACH, FL             s        FT. LAUDERDALE., FL              9             FT. MYERS, FL         9       1ACKSONVILLE, FI.
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 39 of 101




         CT Corporation                                                           Service of Process
                                                                                  Transmittal
                                                                                  08/02/2019
                                                                                  CT Log Number 535982255
         TO:      Ryan Ut-ness
                  Dycom Industries, Inc.
                  11780 US HIGHWAY 1 STE 600
                  PALM BEACH GARDENS, FL 33408-3043


         RE:      Process Served in Texas

         FOR:     Ervin Cabte Construction, LLC (Domestic State: DE)




         ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

         TITLE oF ACTION:                  MARTIN VILLAREAL, PLTF. vs. MCIMETRO ACCESS TRANSMISSION SERVICES CROP., ET
                                           AL,. DFTS. // T0: Ervin Cable Constt-uction LLC, etc.
                                           Name discrepancy noted.
         DOCUMENT(S) SERVED:               Citation, Petition, Request
        COURTlAGENCY:                      151st Judicial Dlstrict COurt Harris C6unty, TX
                                           Case tl 201948050
        NATURE oF ACTION:                  Personal Injury - Faiture to Maintain Premises in a Safe Condition - Plaintiff's Original
                                           Petition and Request for Disclosure
        oN WHOM PROCESS WAS SERVED:        C T Corporation System, Daltas, TX
        DATE AND HOUR OF SERVICE:          By Certified Mail on 08/02/2019 postmarked on 07/31 /2019
        JURISDICTION SERVED :              TeXas
        APPEARANGE OR ANSWER DUE:          By 10:00 a.m. on the MOiiday neXt following the expiration of 20 days after you
                                           were served this citation and petition (Document(s) may contain additional answer
                                           dates)
        ATTORNEY(S) !SENDER(S):            M. Andrew $eerden
                                           The Seerden Law Firm, PLLC
                                           603 W. 11 th St.
                                           Suite 200
                                           Houston, TX 77008
                                           713-526-6700
        ACTION ITEMS:                      CT has retained the current log, Retain Date: 08/02/2019, Expected Purge Date:
                                           08/07/2019

                                           Image SOP

                                           EmaiL Notification, Natasha Wright nwrightCadycominc.com

                                         = -Emait-Notification,.--Ryan-Urness--ryan.urness@dycominc.com

                                           Email Notification, Jazmyn Gonzalez jazmyn.gonzalez@dycominc.com

                                           Email Notification, Cheryl Doyle cheryl.doyleCadycominc.com

        SIGNED:                           C T Corporation System




`                                                                                Page 1 of 2/ SB
                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legat opinlon as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves- Recipient is
                                                                                 responsible for tnterpretin, said documents and for taking
                                                                                 appropriate ar.lion. siv,natures on certified mait receipts
                                                                                 confirm receipt of package only, not contents.
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 40 of 101




~,®~; CT Corporation                                                    Service of Process
                                                                        Transrnittal
                                                                        O8/02/2019
                                                                        CT Log Number 535982255
     To:       Ryan Urness
               Dycom Industries, Inc.
               11780 US HIGHWAY 1 STE 600
               PALM BEACH GARDENS, FL 33408-3043


     RE:       Process Served in Texas

     FOR:      Ervin Cable Construction, LLC (Domestic State: DE)




    ADDREss:                            1999 Bryan Street
                                        Suite 900
                                        Dallas, TX 75201
    TELEPHONE:                          214•932-3601

    13OCKET HISTORY:

            DOCUMlNT(S) SlRVED:         DATI.' AND HOUR OF SCRV{C!':    TO:                                 CT LOO NUM6CR:

            NOTICE(S), ATTACHMENT(S) By Certified Mail on 07/29/2019   Ryan Urness                          535951798
                                   postmarked on 07/24/2019            Dycom Industries, Inc.




                                                                       Page 2 of 2/ 58
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient ror quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
            Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 41 of 101




    Edwards
      dwardS Enterprises
      2042
      2042 GlenCove    D r,
            GlenCo e-Dr.'                                                                        AGE PAM
                 TX v77586
       e, rook ,TX
     ~eabrook,       7758       I, ~') „~ I' ~'              ~                          Uk ZifTTEFt
         ~                                                                                 ~9800K, TX
                                                                                        77566
                                                                                        S
                               7018 2290 00'00 * 3314 56.                              'U' 31
                                                                                            m ig
                                                       078                             AMO    T

                                                                            75201        $7.30
                                                                                       F12304PI 1 8703-05




f
                                                                             ~0~


m
              Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 42 of 101




                                                  CAUSE UO. 201948050

                                                  RLCEIPT N0,                     0.00          HTA
                                                         •"."'''•`                    TR $ 73646741
     PLAINTIFF: VILLAREAL, IfARTIII                                            In The   151st
              vs.                                                              Judicial District court
     DEFENDANT: 1•:CII4ETR0 ACCESS TRAIISIdISSION SERVICES CORP ,              ot llarris County, Texas
                                                                               151ST DISTRICT COURT
                   '                                                           Houston, TX
                                                       CITATION
    THE STATE OF THXAS
    County of Harris


     TOa ERVItI CAOI.E COHSTRUCTION LLC (DBA ERVIII CABLE CONSTRUCTI0:1 OF FLORIDA
          I,LC) I-IAY DE SERVED BY SF,RVING ITS REGISTF.RED AGF.NT
             C T CORPORATION SYSTEF(
             1999 BRYAN ST SUITE 900      DA7,LAS TX 75201
             Attached is a copy of•PLAINTIFF'S ORIGII7AL PETITro71 A11D REOUEST FOR DISCLOSURE

    This insCxument Was filed on the 16th dav of Julv, 2019, in the above cited causo numbex
    and eourt. The instroment attached descxibes the claim against you_

          YOU IIAVE BEEN SllED, You may employ an attorney. If you or your attorney do not file a
     wxitten answer with the Diatrict Clerk who issued this citation by 10:00 a.m on the Lfonday
     next £ollowing the expiration of 20 days after you ceere served this citation and petition,
     a default judgment may be taken against you.
    TO OFFICER SERVINGr
          This citation was issued on 19th day of .]uly, 2019, under my hand nnd
    seal of said court.             '


    Zssued at reouest of:                     a¢ //AAll ~_
                                                        ~ ~`0~ 1•SARILYN BURGESS, District Clerk
    SEERDEN, 14ICHAEL ANDREPI                 O~         ~1 Narris County, Texas
    603 W. 11TH ST., SUITE 200               rO             2
                                                            -+_( 201 Caroline, )louston, TeXas 77002
    HOUSTON, TX 77008         ~               a~, ,        ti    (P.D. Box 4651, Houston, Texas 77210)
    Tel: (713) 526-6700                       s/~ * S~Gted
    Bar 210.: 24008007                                  enera
                                                           8 l•:Ob:011,
                                                                   y~   RFIONDA H VIP//11277017

                                           OFFICER/AUTHORI2ED PERSON RETURN
    Came to hand at              o'clock _.E1., on the            day of

    Executed at (address)                                                                                in

                                 County at          o'clock ___.6f., on the _ day of

              , by delivering to                                               defendant, in pexson, a

    true copy of this Citation togcthcr with thc acco:npanying _ copy(ies) of the Petltion

    attached thereto and Y endorsed on said copy of the Citation the date of delivery.
    To certify which I aff.ix my hand officially this _ day of




                                                                      of                   County, Texas


                                                             By
                       Affiant                                                 Deputy '

    On this day,                                             , known to me to be the person whose
    signature appears on the foregoing return, perconally appeared. ACter being by me du.ly swotn,
    he/she stat'ed that this citation was executed by him/her in the exact manner recited on the
    rcturn.

    S610RN TO AND SUBSCRIBED BEFORE 1•fE, on this            day of


                                                                               llotary Public




    ❑.~ —.crva.r
        .                                         '73646741`
~

        1,
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 43 of 101




,                                                                                                                                                 ?110/2019 11:54 AM
                                                                                                                       Marilyn Burgess - District Clnrk Harris County
                                                                                                                                            ~rSvelupeNo.351500t1
                                       2019-4•8050 / Court: 15-1                                                                                      By: Josllua Hal1
                                                                                                                                          Filetl: 7/16/20i9 11:54 AM

                                           CAUSE NO

        MA.RTIN VILLAREAL                                        §                         IN THE'llIS'1'RICT COURT OF
        I'l~ii~rlif/                                             §
                       .                                         ~                                                                             .
                                                                 ~
        VS.                                                       ti                       HARRIS COUNTY, TEXAS
                                                                 `

         IVICTIvIETRO ACCESS TRANSNUSSlON ti
         SERVJCES CORP., FUTURE TELECOVI, ti
        T_,LC, ERVIN CABLE CONSTRuC'T'ION fi
        LLC,DBA ERVTN CABLE               §
        CONSTRIJCTION OF Fi,ORIDA, I,i.C, ti
        and CENTERPOINT ENF..RGY HOUSTON§
        ELECTRTC, LLC                     §
        lX'~endauls                       ti                                                                      JUDiC[A1, DISTRIC'I'

                  PLAINTIIrr'S ORTGiNAL PETiTI0N AfVD RCOUC;ST FOR DISCLOSURF,

        TO THE HONORABLE ,IUDGE OF SAID COURT:

                  COMES NOW, Plaintiff, IVIARTIN VII,I.AREAL, in tlte above-style<I and numbered

        catlse, coniplaining of DePendants, MCIIv1ETR0 ACCESS TRANSM1SS10N SERVICF.S

        CORP,, FUTURE TELECOM, LLC, ERVIN CABLE CONSTRUC'1'ION LLC DBA ERVIN

        CABLE CONSTRUCTION OF FLORiDA, LLC, atld CENTERPOIN'r ENERGY NOUSI'ON

        ELECTRLC, LLC, Tud for cause of action would respectfillly show unto this Honorable Court Ihe

        following:

                                                                       l:
                   _       --      -      =DISCOVERY CONTROL PLAN

                  1.1'     Discovery is intencled to be conducted under Level 2 of "i'exas Rules of C'ivil

       Procedure 1-90.

                                                                       H.
                                                             PA RTIES

                 2.1       Piaintiff, IvIARTIN V]LLAREAL,, is an individual residing in 14a1-1-is Cbunty,

       Texas.


                                           .                    ~
                                               . . . _...~._.~.........__-_  - - ~ _ ...._._._.._...........__.a~gvacn. _...........__............_.....temn
                                                                            .................
       PLAINT]FF'S ORIGINAL PE'I'ITION AND REQUGST FOR DISCLOSUR(:                                                                  Page I
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 44 of 101




                2.2            Defenclant, MCIMETRO ACCL-SS TRANSiV11SS10N SERVICE.S CORP., is a

   foreigtt companl, registered to do business and cloing business irt the state of'1'exas, who may be

   seived with Process throubh its regislered agent, CT C:orporalion Syslent, 1999 Bryan St., Suile

   900, Dallas, Texas 75201. Issuance of citation is requested at Ihis time.

                2.3            Defendant, FUTURE TELECOM, LLC, is a domestic company with ils principal

   place of business in tlie state ofTexas, who may be setved with process by serving its registered

   agent, Donald R. Riggs, at 1800 Bnrton Road, Balch Shrings, Texas 75180, or ivherever he may

   be found. issuance of citation is requested at this tinie.

               2.4             Defendant, ERViN CABI,E CONSTRUC:TION i.,I,C DBA ERVfN CABLE

   CONSTRUCTION OF FLORiDA, LLC, is a foreign comhany rebistered to clo business and doirig

   busincss in the state ofTexas, wlio may be served wilh process by seiving i1s resistered agent, C

   T Corporatiou System ,1999 Bryaii St., Suite 900, Dallas, Texas 75201. Issuanco ot' citatiori is

   requested at this time.

               2-5 Defendant, CENTERPOINT ENERGI' HOUSTON ELEC:TRiC, LLC, is a

   domestic company witli its principal place of busiriess in the state of Texas, who may be servetl

   with process by serving its registered agent, C T Corporation System ,1999 Bryan St., Suite 900,

   Dallas, Texas 75201. Issuance ofcitalion is requested at this time.

               2.6            Plaintiff—specifically invokes- the right to institute this suit- agairtst--whichever                                                                                     =

   Defendants' entities were conducting business using the assumed or common names of Defendants

   with regard to the eveuts described in this Yetition. Plaintitl'expressly invokes his rigbt under Rule

   28 of the "I'exas Rules ofCivil Procedure to liave the true names of the parties substituteci at a later

   time upoai tlie motion of any party or of the Cotu-t,

                                                                                               lir.



     ................... ......._..__...._--....~........-...... _.........~.`K_?S~•~e.~
                                                                                      _='!~'..-.               .~'ti~[VStltWec~en~rr.~rveee~:JG1CJLYJicIN6`(34:159C~~~S..~.~~:Y
                                                                                             Y.tY~.:.~~.._.~...ry             ............ _.........._. ._ .............................. ..... ....

   PLAINTII=F'S ORIGINAL PCTITION AND REQUPS"1'FOt2 DISCI.OSURfE                                                                                                         P;ip 2
           Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 45 of 101




                                                                               VENUE AND JURISDICTlON

                               3.)            Venue is proper in Har,is Counly, Texas, pursuant to Tex.Civ.Prac, ", Rent, Cocle

                 15.002, as all or a stlbstantial part of the events giving rise lo this claim occurred in Hin- ris County.

                               3.2 1 The Court has jurisdiction over tbe controversy because Ihc suit arises uutler tbe

                 laws ofthe State of Texas, and because PlaintifT's suCfered damages within thejuristiictional limits

                 of the Cotu-t.

                                                                                                          W.
                                                                                                      FAC'I'S

                               4.1           011 or about September 22, 2017, Defendants NICT 14ETRn, FlJTL1RE TELECON4

                and/or ERViN CABLE (bereinafter referred to as "cable clefelidanls'') Nvere excavating to install
:~:   •=
                 underground tiber optic cable at or near 7303 [3eechnut, Houston, Texas 77074, when thcy

                 uegtigently nlplured a bas and/or electiic utility line. Plaiutiff, who worked for CenterPoint .

                Energy Resources Cotp., was called out to tlie scene to repair the gas line. During Plaintiff's tvork

                in repairing tihe damaged utility line, an explosion occurrecl ivliieb seriously and permanently

                iiijured Plaintiff.

                                                                                                                 f~
                                                                         NEGLTGENCE OF CABLE DEFENDANTS

                              5.1           The injuiies anci damages suftered by Plaintiffwere ciirectly and proximately caused

              --- by the-negligence of°Defendants-MC1 MET-RO;-FUTUIt°E- 'fELECO;VI -and/oi-- ERVIN=C'AI3LE: -At

                the time anci place in question, Defendants ivere guilty of maliy acts of negliSence, each of' which

                jointly and severally proximately caused the serious, painful and permaneut injuries and damaues

                suffered by Plaintiff, itncluding btri not Iiitiited to the following acts and/or oniissions:

                              a.            In failing to adequately ancl saf'ely inspect the - area for hazards, including tlte
                                           existence of utility lines;




               _......_.T_.__._...~._.___..._..._._.___._......_._~_...._ ................._.._..........._..~._......_.._....~.......__.._....................... . _...._._._..,_.............._.....-
                PLAINTIfP'S ORIGINAL PETIT1oN AND REQUES'r FOR DISCLOSURL                                                                                                     Pago 3
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 46 of 101




                b.           ln failing to follow proper procedures in identilying and localing exisling u(ility
                             lines prior to excavation and installinS conduit and liber optic cable lines;

                C.           In failing to adequately monitor the work site;

                d.           In failing to liave aderluate supetvision;

                C.           In failins to comply svith applicable safety stanclards;

                C.          In failing to adequately train its employees;

                g.          In failing to provide a safe environment for workers;

                h.          In failing to provide and enforce safety n►les and regulations; and

                i.          Any anci all 'other relevant acts which may be shown during the. triaf of this
                            cause of action.

                5.2         Each of tltese acts anci omissions, singularly or in combination with others,

   constitttted negligence and/or uegiigence per se on the part of DEFF.NDANTS. Such acts and

   omissions proximately caused the occurrence ruade the basis ofthis suit and the resniting injurics

   and damages suffered by PlaintitT.

                                                                                 vl.
                         NEGLIGENCE OF CENTERPOINT ENERGY HOUSTON ELECTRIC. LLC:

               6.1          The i►ijuries ancl damages suffered by PlaintitTwere directly atul proxintately causecl

   by the negligence of Defendant CENTERPOINT EN@RGY HOUSTON EI_,ECTRIC, LI.,C. At tlie

   time and place in question, Defenclaiit Svas guilty of many acts of negligence, each of which joirttly

   and severally proximately causetl tlte serious, painful and permanent injuries and damages sutTered

   by Plaintiff, including but not limited to tlte following acts andlor omissions:

               a.           In failing to adequately artd safely inspect tl►e area for hazards, includinf; the
                            existence of utility lines;

               b.          In failing to follow proper procedures in identifying and locating existing utility
                           lines;




  _..—.._ ...._._..._.........------_._-___.--~------~---_.~.._.____.. __ —_.-----....._._ ................_..........._. ._..._-~—~~--~~---..__._...................
  PLAINTIFf'S ORIOINAI. PETiT10N AND REQUES'f' f OR DISCLOSURC:                                                                          Pagc 4
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 47 of 101




                   C.            In failing lo properly and .adequately responcl to a reiluest to locate and i(lentil'y
                                 utility lines in the subJecl area;


                   d.           In failing to couiply with applicable safel), standards;

                   e.            In failing to adequately U-ain its employees;

                   f.            Any ancf all otlier relevant acts which may be sliotvn during the Irial of this
                                cause of action.


                   6.4          Each of these acts atul omissions, singularly or in combination tvith nthers,

     constituted neglil;ence and/or negligence per se on the part of Uefendants- Such acts ancl omissions .

     proximately caused the occurrence macle the basis of this stuit and the resulting injtn-ies nncl

     damages suffered by Plaintitl.

                                                                                         vII.
                                                                                  DAf14AGP,.S

                   7.1          As a result of the negli5ent conduct of Defendants, l'laintiffsufferecf severe bocfily

    injtu-ies. As a fiirther resultof tlte nature and the consequence of his injuries, Pla'sntiffhAs suffered

    great physical and mental pain, suffering and anguish, and in all reasonable probability hc will

    continue to suffer in this ntanner for a long time into tlte filture, if not for the balance oi' his natural

    life. As a restilt of Defendants' actions, omissions and failure to exercise reasonable care, Plaintif'f'

    seeks damages including the following:

                                             a.            pain and stli}ering, past and future;

                                             b.            rtieutal anguish, past and future;

                                             C.           disfigtrement, past ancl future;

                                             cf.           physical impairment, past and future;

                                             e.           lost earning clpacity, past and tuture;

                                             f.           metfical treatment, past and tilture;

                                             g.           costs ot'court; anci



   _.. ...~....---.._.-........-.__ ..............................................._......._T_.                                          ~r~.~.~,ti,m,,~.~
                                                                                             ......._.___~..__ _......._..........__.._._._._..__._._..........._...........----....
                                                                                                                                                                  ;
   PLA1N'rlff'S ORIGINAL PE'I'ITION AND RCQU! S'I' FOR DISCLOSUI2E                                                                                         I'agc .
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 48 of 101




                                        h.           Prejudgnteiit and post judgment interesl a1 Ihe maximum rate
                                                     allowed by laNv.

            7.2           I'ursuant lo "I'.R:C.11, 47, at this time 11Iiintiff seeks monetary reliel' over

   $I,o00,000. Plaintiff reserves tbe risltt to alnend as to the amount ofdama5es Plaintif'f seeks to

   recover.                                                                ,


                                                                                   VIII.
                                                                       JURY DER•IAND

            8.1           PlaintifFdemands a trialjury.
                                                   by.

                                                                                    IX.
                                                                             INTEREST

            9.1          Plaintiff seeks to recover prejudgment attd post judl;ment interest as allowed by

   Iaw.

                                                                                     X.
                                                         REQUEST F.OR DTSCLOSURE

            10.1         Pursuant to Rule 194 of the Texas Roles of Civil Procedure, Defendants are

   requested to clisclose tlie information and material desclibed in Rule 194.2 tvithin fitly (SO) days

   of the service of this request.

                                                                                   1I.
                                                                               PRAYER

           11.1 WHEREFORE, PRENIISES CONSIDERED, Plaflltll't respectFully requesls that

   Defetidants-be cited to appear ancl ailswer.herein, and that upon fi1121 trial tllereof; Plaintiff have

   judgineiit agairist Defendants for• tllose damages clescribed above and in the full amount allowed

   by law, for compensatory damages, reasonable altorney's fees incun•ed and to be incurred, costs

   ofcourt, taxable costs incun•ed and to be incur,•ed, pre- and,post judgment interesl nt the maxinium

   legal rate, and for such other and itulher relief, botlt at laNy ancl in equity, to wh.ich .P.lai.nti.ff niay

   be justly entitled.



           --- ._ _.._ _ ..............._._...._.._--...._..........._.Q._., .._.._... ..... ...._.__._.._........__........... . ..._._..._........_..._~ .... ........_.._.._.
   PLAIN"I'IFF'S 0121GINAL PETI'!'ION AND RG UCSI'OR
                                                  (~ DISCLOSUR G                                                                                       t';i ~e 6
       Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 49 of 101




                                                                                                Respectfttlly siibmitted,

                                                                                                THE SCERDCN 1Ir11'1' FIRIY); PL-L-,(;




                                                                                                               . A nAre;w SeewrZe*v
                                                                                                M. Andrew Seerclen
                                                                                                State Bar No. 24008007
                                                                                                603 W. i("'-St., Suite 200-
                                                                                                Nouston, Texas 77008
                                                                                                713.526.6700
                                                                                                713.526.6704 Facsimile
                                                                                                Andre~v,seerclen@seerden-la%v,com

                                                                                                A'TTORNEY MR PLAINTIFF




,n i




           ~.__.__._.._........_._.~.._....___.T..._..._... _......._....~..m .__....._.~._..__..........._._.... ....~......._......_..._ ........................._.__..._._.....................
          PLAINT1Ff'S ORIGINAL PETITION AND REQUEST fOR DISCLOSl1RE                                                                                                      PaFe 7
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 50 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




                                               SUBCONTRACT AGRREMENT

                     This Subcontract Agreeineiit ("Agneement") is effective as of the date an authorized
             representative from Ervin Cable Construction, LLC has executed said Agi-eement. Tlus Agreement is by
             and between ERVI.N CABLE CONSTRUCTION, LLC, a Delaware limited liability company, 450 Pryor
             Boulevard, P. O. Box 10, Sturb s, Kentucky 42459 ("Contractor"),
                      Quality Construction & Production, L.L.C.
             aild                                                                                     ("Subcontractor"),
             for the purpose of perfonnuig certain subcotitract work under Contractor's primary contract (tlie "Priniary
             Contract") with the project owner, including any project owner identified in the Priinary Coritract and any
             Exhibit B executed by the parties, ("Project Owiier"). The subcontractor work includes, but is not lunited
             to, the services identifzed in Exhibit B, aiid/or the following services:
                   unde rg round
                                                                                                    _ (the "W ork").

                     In consideration of the foregoing and the mutual promises and obligations set forth herein,
             Contractor and Subcontractor agree and bind themselves as follows:

                     Section 1.       Contract Documents:

                            (a)     The Contract Documents include this Agreement and any amendments or
            modifications thereto; any exhibits, annexes or attachments to this Agreement and the Primary Contract,
            including all the conditions, covenants, drawings, specifications and other documents forming or by
            reference made a part of the Primary Contract; any subsequent addenda, amendments or modifications to
            the Primary Contract issued prior to the execution of this Agreement; and all niodifications issued
            subsequent thereto(collectively, the "Contract Documents").

                              (b)     The Contract Documents, other than this Agreement, are a part of this Agreement
            the same as if attached to or repeated 'ui this Agreement. Subcontractor is bound to Contractor by all of the
            terms aiid conditions in the Contract Documents that apply to the Worlc in the same manner that
            Contractor is bound to Owner under the Contract Documents. Contractor shall have the beneEt of all
            rights, remedies and redi•ess against Subcontractor that Owner has against Contractor under the Primary
            Contract. hi the event of any confIict between this Agreement and the other Contract Documents, the
            provisioiis in this Agreement shall in all events govern and prevail.

                            (c)     All of the Contract Documents are available for inspection by Subcontractor at
            Contractor's address ideiitified herein. Copies of the Contract Documents applicable-to the Work shall be -     --
            made available to Subcontractor upon request. Subcontractor shall have no defense to a bi-each of a
            provision of any Contract Document on the ground that Subcontractor has iiot read such Contract
            Documeiit. Subcontractor acknowledges that it has had a sufficient and reasonable opportunity to review
            and consider the Contract Documents.

                     Section 2.       Performance Obligations of Stibcontractor. Subcontractor shalI:

                    (a)    perform the Work within the time established by Contractor and in strict confornuty with
            the Contract Documents;

                   (b)       supervise and direct the perfor7nance of the Work by its employees, coiitractors, and
            vendors in strict confornuty with means and methodologies appropriate for the performance of the Work




            For Use in TX/Revision Date: April 19, 2017
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 51 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4DOg-A2C8-ED0444C532B7




             at its location at thc tinie of year prevailing and otherwise to avoid conflict, delay or interference with the
             worlc of others;

                    (c)      have a suffcient number of qualified persoimel with supei-vision of the Woi:k a.t all times
            during its operations to effectively prosecute the Work, shall keep supervisory personnel on the project
            until completion of the Work, and sliall recnove unsatisfactoiy personnel at the request of Contractor;

                             (d)      make all submissions required by the Contract Documents with reasonable
            proinptness aiid in such sequence as to cause no delay to the Work or to the work ol' others;

                             (e)     unless provided for by Contractor, furnish the veliicles, materiats, equipment and
            tools neeessary to perform the Work in accordance with the specifications set forth in the Contract
            llocuinents, and pay promptly for all materials, equipment and labor fiirnished or to be fui-nished to the
            location of the Work and furnish evidence thereof to Contractor. If inaterials are provided by Contractor
            or Owner; Stibcontractor shall only use such materials in connection with the Work. Subcontractor is
            responsible for the materials until the Work is completed vn accordance with the Contract Documents and
            is accepted by Contractor and Owner. Any unused materials provided by Contractor shall be returned to
            Contractor (unless Contraetor specifies another location) at the conclusion of the Work in the same
            condition as when provided. Subcontractor will be responsible for any damaged or missing materials;

                             (f)     turn all Worlc over to Contractor free and clear of all liens, claims (including any
            claim related to a construction defect), or encumbrances. Subcontractor agrees it shall promptly notify
            Contractor of and thereafter defend, indemnify, and save harmless Contractor, Contractor's sureties, and
            Owner from all liens, claims and encumbrances, claim of lien or suit filed or inaintained by any of
            Subcontractor's sub-subcontractors or suppliers. Without liiniting the foregoing, Subcontractor, upon
            notiee by Contractor, sliall cause any such lien to be discharged or satisfied. If Subcontractor fails to have
            any sucli lien or encumbrance discharged or satisfied, Contractor shall have the right but not the
            obligation to satisfy any sucli lien or encumbrance whether the lien or encumbrance is valid or not and
            Contractor shall be indemnified from all losses and costs, including attoineys' fees, incurred as a result of
            such lien or encumbranee;

                            (g)      take reasonable and prudent precautions to protect the Work and the work of
            others from damage or adulteration, and shall repair or pay the cost of repairing any damage caused by
            Subcontractor or any of its agents or subcontractors;

                            (h)       coordinate the performance of the Work with Conti-actor and others working in
            the same vicinity;

                                      cornply with all applicable federal, state, county and local laws, ordviances, rules,
            regulations, codes and orders of governmental and public authorities bearing on pert'ormance of the Work
            (collectively, "laws"), as each may be amended from tinze to tuue. Subcontractor shall also give notices
            and procure required permits or certificates necessary to perfonn its obligations under this Agreement,
            ineltiding but not linuted to zoning requirements, zoning variances, special zoning pemuts, demolition
            permits, building pernuts, and street and curb permits. Subconti•actoi- shall indemnify, defend and hold
            harmless Contractor for any losses, fines or otlier penalties, iuicluding reasonable attot-tiey fecs that may
            be incurred by or iinposed on Contractor due to Subcontractor's failure to comply with the provisions of
            any applicable law;

                             (j)      comply with all applicable federal and state inuiugration laws, including wiiliout
            limitation, the Iminigrat.ion Refonn and Control Act ("IRCA"). Specifically, Subcontractor agrees that it
            is responsible for cornpleting IRCA verification of the identity and employment eligibility of all
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 52 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




            employees and employees of its subcontractors perfomling services for Coutractor, that Subcontractor
            assumes any and all liability arising out of its failure to fully coinply with IRCA and/or other
            employmeiit-related immigration laws and that Subcontractor will fiilly indemnify aiid hold Contractor
            harmless for any and all IRCA or other immigration-related civil nioney or criminal penalties assessed
            against Coaitractor for services rendered by Subcontractor's employees or its subcontractor's employees,
            including but not limited to penalties for deficiencies in the Ponns I-9, or the knowing oa- constructive
            knowing employment of an unauthorized alien. It is the responsibility of Subconti'actor, consisteiit witli
            the Primaiy Contract, to establish the means to conununicate effectively with Contractor and Owner. In
            tlae absence of Bnglish-speaking workers, Subcontraetor must provide cards with the coiitact name and
            nurnbers of the supervisor responsible for that crew or provide some other effective coinmuiiication tool.
            However, effective comniunications is the direct responsibility of Subcontractor;

                             (k)     perform all tests aiid iiispections called for in the Contract Documents;

                               (1)    take reasonable safety precautioiis with respect to the performance of the Work
            and comply with all safety measures initiated by Contractor and Owner, and with all applicable laws,
            ordinances, rules, regulations and orders of public authorities for the safety of persons and property, and
            report to Contractor within three (3) days any injuries to employees or agents of Subcontractor that oceur
            at the project site. Non-compliance with any safety procedure inay result in a fine up to but not exceeding
            $500.00 for each occurrence, at Contractor's discretion, depending upon the frequeiicy and severity of the
            violation. After the occurrence of tlu-ee (3) of the same safety violations (i.e., hard hats, traffic control,
            slioring, etc.), Contractor may terminate this Agreeinent without any notice to Subcontractor. Further,
            Subcontraetoi• certifies that, to the extent required, it has provided the necessary OSHA (as (lefiiied
            below) job safety and health training to all employees working on the project site and will require the
            satne of sub-subcontractors or materialmen working on the proj ect site;

                             (m)       timely pay all withholding, social security, disability, unemployment, excise,
            sales, use, or other taxes or insurance as required under federal or state law or regulation, except sucli
            sales and use taxes applicable to material and other items furnished by Contractor or Owner, ln addition,
            Subcoirtractor shall timely pay all fees and any labor supply licenses if required in comiection with the
            Work and/or as required by law. Subcontractor sha11 comply with all federal, state, and local laws, codes,
            regulations, safety rules, standards, ordinances and/or statutes (including thosc addressing minimum wage
            and overtime wages), hire and/or use only employees who have and tender to Subcontractor written
            documentation proving eligibility to work in the Uruted States, and provide all employees with a
            remittance advice (paystub) with each paycheck reflectittg the calculation of wages paid. Subcontractor
            shall indemnify, defend, and hold Contractor and Owner harn-iless fi-om any fees, losses, expenses,
            including attorneys' fees, ftnes, damages, claims, or penalties arising out of or caused by Subcontractor's
            noncompliance- with this Section. Subcontractor shall rnaintain appropriate records- on -all==of its -_-_        _
            employees;

                            (n)     at all times keep the work site and surrounding area fi-ee fi-om accumulation of
           trash, debris, waste materials or rubbish caused by performance of the Work;

                          (o)      hire licensed vendors to complete backgi•ound cliecks and diug screens for a11
           employees, agents and contractors who will perform the Woi•lc in accordance with Section 12(i);

                          (p)     provide to Contractor a completed Form W-9 as required by the United States
           hzternal Revenue Service upon Subcontractor's execution of this Agreement; and,

                           (q)   exercise its best efforts to prevent injury to persons and damage to property in the
           course of the performance of its obligations under this At,n•eement. Subcontractor shall, at its sole
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 53 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2CB-ED0444C532B7




             expense, replace, restore, or pay replacerrrent costs of any property damaged by its operations. Such
             repair, replacenient, or restoration shall be deemed coinplete when judged satisfactory by the Contractor,
             Proj ect Owner and/or any goveming agency or the property owner.

                     Section 3.       Warranty. Subeontractor warrants to Contractor atid Owner the following:

                              (a)     The Work will be new, of good quality, free from defects arid in strict conl'ormity
            with the Contract Docutnents. Subcontractor fui-ther warrants that all materials and equipinent $u-nished
            and incorporated into the Work sha11 be new unless otlierwise specified. Work not conforniing to these
            standards, including sirbstitutions not properly approved oi- authorized in writing, shall be considered
            defective. The failure of Contractor or Owner to inspect, to test or to discover defective workmanslup,
            tnaterials or equipment shall not relieve Subcontractoi- of its obligation to perform the Work in strict
            accordance with the Contract Documents and shall not prejudice the rights of Contractor or Owner to
            reject or require correction of the same.

                            (b)       If within one (1) year after completioii of the Work, or as provided by applicable
            law as to latent defects, any of the Work is found to be defective or not in accordance with the Contract
            Documents, Subcontractor shall correct it promptly upon notice from Contractor. This obligation shall
            survive final payment by Contractor and tennination of this Agreement.

                     Section 4.      Time is of the Essence:

                             (a)     Subcontraetor acknowledges and agrees that its obligations under this Agreement
            and the timely coinpletion of the Work are of tlie essence. Contractor tnay, frozn time to time, establisli
            and change schedulirtg requirements for the completion of a part or all of the Work. Subcontractor shall
            comply with Contractor's requirements as to timely performance and, if necessary, employ additional
            crews and work overtime without additional compensation. Subcontractor- shall procure and store the
            materials needed to perform the Work so as not to delay Contractor's schedule of completion of the Work.
            In the event Subcontractor's performance delays Contractor's performance of the Work, Subcontractor
            shall have breached this Agreement and shall be responsible for any aiid all damages or loss suffered by
            Contractor atid resulting therefrom, and shall inderruiify, hold hamdess and defend Contractor from any
            and all loss (including, but not limited to, Contractor's attorney's fees), costs aud atiy and all damages
            (liquidated and/or actual), imposed, assessed or claimed by Owner and attributable in any way to
            Subcontractor's delay.

                             (b)     If Subcontractor is dclaycd in the perfoimance of the Work by conditions that
            could not be foreseen by Subcontractor and that are beyond the reasonable control of Subcontractor, then
            Contractor will grant Subcontractor a reasonable extension of- time,-provided that Subcontractor applies in     =
            wi-iting £or such an extension of time within ten (10) days after th.e cominencement of the delay. If
            Subcontractor fails to apply in writing for such an extension within ten (10) days after the conirnencement
            of the delay, Subcontractor waives the right to an extension of the contract time. Contractor and
            Subcontractor agree, and Subcontractor acknowledges, that the contract amount is based upon the fact that
            Contractor shall not be liable to Subcontractor for any damages, costs or expenses incurred by
            Subcontractor due to delays, acceleration, non-performance, interference with performatice, suspensions
            or changes in the performaiice or sequence of perforinance of the Work, Subcontractor will not be
            entitled to any damages or other monetary coinpensation for delay even if sucli delay is caused, or paitly
            caused, by Contractor or Owner.

                   Section S.      CUange Ordea-s. Witliout invalidating tlus Agreenient oi- any provision hereof,
           Owner or Contractor inay from time to tinie, by waitten directive to Subcontractor, require Subcontractor
           to inake changes in the Work (both additions and deletions), and the cliangcd work shall be part of the
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 54 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4DOg-A2C8-ED0444C532B7




            Work. A"Cliange Order" to this Agreement is a written niodifcation of the terms and conditions of the
            Agreenient signed by bot.h parties. Subcontractor shall not proceed with changed work unless it first
            receives a Change Order.

                     Section 6.       Independent Contractor:

                              (a)     Subeontractor shall at all times be an independent contractor and not an
            employee, partner or agent of Contractor, or engaged in a joirit venture with Contractor. As such, the
            parties'to this Agreenient understand that Contractor has engaged Subcontractor solely to deliver a result
            and that Contractor has no power, control or authority over the method, manner or rneans by whicli
            Subcontractor perforins the Work. The Contract Documents shall not be construed as creating any
            contractual relationship between Subcontractor and Owner (except to the extent Owner is an express tliird
            party benefrciary of some of the provisions of this Agreernent) or between Subcontractor and any
            consulting engineer or other professional engaged by Owner or Contractor.

                             (b)     Subcontractor shall be responsible for supervising and directing the work of
            Subcontractor's ernployees and for others acting at Subcontractor's direction and/or directly or indirectly
            on :Subcontractor's behalf and for ensuring that all of Subcontractor's employees and sucli other persons
            cotnply with the terrrrs and conditions of this Agreement. Subcontractor shall be responsible for
            Subcontractor's own labor relations with any labor or-gaiuzation and Subcontractor shall not purport to
            bind.Contractor or any customer of Contractor or any affiliate of either to any labor union. Subcontractor
            shall maintain labor peace and harmony for the duration of the Work.

                            (c)      Subcontractor shall be responsible for the perforniance and actions of
            Subcontractor's employees and others acting at Subcontractor's direction or on Subcontractor's behalf.
            Subcoritractor will be deemed to have performed any act or omission of sucli persons under this
            Agreement and Contractor shall be entitled to all remedies available under this Agreement or at law or
            equity. Nothing in this Agreement shall be construed to prohibit Contractor or its affiliates from also
            seelcing remedial action against Subcontractor for its act or omission.

                              (d)    Persons furnished by Subcontractor under this Agreement shall not be entitled to
            any benefits that Contractor provides to its own employees and Subcontractor shall indemrnify, defend and
            hold harmless Contractor against any claiins alleging that any of Subcontractor's employees or
            subcontractors are employees of Contractor, or that any of same are entitled to (i) Contractor's benefits, or
            (ii) additional compensation or benefits from Contractor.

                                (e)      Subcontractor acknowledges and agrees it is not dependent upon Contractor for a
            major portion of its business and Subcontractor is free to contract for the. same--or similar services to be-
            performed for other eompanies, subject to the provisions of Section 17, Non-Competition, wliile it is
            operating under tlus Agreement; however, neither subcontractor, it's subcontractors, employees, agents or
            affiliates, slrall install any otlier plant or equipment, regardless of ownership, in the same trenches, boring
            pulls, poles, or facilities of Contractor or Project Owner at the time of pei-formance of the Work covered
            by this agreement, unless authorized to do so in writing by Contractor or Owner.

                    Section 7.       INDEMNITY/DUTY TO DHY'END:

                         (a)   TO THE FULLEST EXTENT PERMITTED BY LAW, SU73CONTRACTOR
            SHALL DEFEND, INDEMNIPY AND HOLD HARMLESS CONTRACTOR, OWNER, OWNER'S
            LENDER(S), AND TI-IEIR RESPECTIVE PARENTS (DIRECT OR 1NDIRd;CT), SUBSIDIARIES,
            AFFILIATES, OFFICERS, DIRECTORS, AGENTS, SERVANTS AND/OR EMPLOYEES (EACH AN
            "INDEMNIFIED PARTY" AND COLLECTIVELY, TIIE "INDEMNIFMD PARTIES") FROM AND
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 55 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4DOg-A2C8-ED0444C532B7




             AGAINST ALL LIABILITY, DAMAGE, INJURY Olt DEA"1-H OF ANY KIND OR NATURE
             WHATSOEVER TO ALL PERSONS, WHETHER EMPLOYEES OF SUBCONTRACTOR OR
            OTHERWISE, AND TO ALL PROPERTY INCLUDING AI.,L SETTLEMENT SUMS, LOSSES AND
            EXPENSES, INCLUDING ATTORNEYS' FEES, SUFFERED BY ANY INDEMNIFIED PARTY,
            WHICH ARE CAUSED BY, RBSUL'1' FROM OR ARISE OUT OF SUBCONTRACTOR'S (I)
            PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT AND THE WORK, (lI)
            BREACH OF THIS AGREEMENT OR (III) VIOLATION OF ANY APPLICABLE LAW; WHETHER
            OR NOT SUCH CLAIMS ARE BASED UPON AN INDEMNIFIED PAR'i'Y'S ALLEGED ACTIVE OR
            PASSIVE SOLE NEGLIGENCE OR PARTICIPATION OR UPON ANY ALLEGED BREACH OF
            ANY S"I'ATUTORY DUTY OR OBLIGATION ON THE PART OF AN INDEMNIFIED PARTY,
            SUBCONTRACTOR AGREES TO THE AFORF..SAID INDEMNIFICATION. IN ADDITION,
            SUBCONTRACTOR EXPRESSLY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
            THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LIABILITIES AND CLAIMS
            WHICH MAY BE ASSERTED AGAINST ANY INDEMNIFIED PARTY BY AN EMPLOYBE OR
            FORIvIER EMPLOYEE OF SUBCONTRACTOR FOR WHICH SUBCONTRACTOR'S LLABILITY TO
            SUCH EMPLOYEF., OR. FORMER EMPLOYEE WOULD OTHERWISE BE LIMITED TO
            PAYMENTS UNDER STATE WORKERS' COMPENSATION OR SIMILAR LAWS, IN
            FURTHERANCE TO, BUT NOT IN LIMITATION OF, THE INDEMNITY PROVISIONS IN THIS
            AGREEMENT, SUBCONTRACTOR HEREBY EXPRESSLY AND SPECIFICALLY AGREES THAT
            ITS OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED
            PARTIES SHALL NO'I' IN ANY WAY BE AFFECTED OR DIMINISHED BY ANY STATUTORY
            OR CONSTITUTIONAL IMMUNITY IT ENJOYS FROM SUITS BY TTS OWN EMPLOYEES OR
            FROM LIMITATIONS OF LIABII,ITY UNDER STATE WORKERS' COMPENSATION LAWS.

                       (b) SUBCONTRACTOR SHALL, AT ITS OWN EXPENSE, DEFEND THE
            INDEMNIFIED PARTIES AGAI~i IST ANY CLAIM, OR ANY LEGAL PROCEEDING WHICH MAY
            INVOKE SUBCONTRACTOR'S OBLIGATIONS UNDER THIS AGREEMENT.
            SUBCONTRACTOR'S DUTY TO DEFEND TIIE INDEMNIFIED PARTIES SHALL APPLY
            WHETHER SUCH CLAIM OR LEGAL PROCEEDING IS BROUGHT ONLY AGAINST ANY OR
            ALL OF THE INDEMNIFIED PARTI.ES, EITHER SEPARATELY OR JOINTLY W1TH
            SUBCONTRA.CTOR. SUBCONTRACTOR SHALL REIMBURSE EACH INDEMNIFIED PARTY
            FOR ANY LEGAL EXPENSES AND ATTORNEYS' FEES INCURRED IN ENFORCING
            SUBCONTRACTOR'S OBLIGATIONS AND/OR 'T'HF, INDEMNITY GRANTED TO THEM UNDER
            THIS AGREEMENT.

                        (c)  SUBCONTRACTOR SHALL OBTAIN INSURANCE SUFFICIENT TO
            COVER ITS INDEMNITY OBLIGATIONS IN THIS PARAGRAPH, BUT THE COVERAGE OF ANY
            INSURANCE POLICY REQUIRED HEREIN OR ACTUALLY CARRIED BY SUBCONTRACTOR                                           -
            SHAI,L NOT LIMIT THE EXTENT OF SUBCONTRACTOR'S LIABILTTY UNDER THE
            FOREGOING INDEMNITY. SUBCONTRACTOR'S OBLIGATIONS UNDER "I'HIS SUBCONTRACT,
            AND SPECIFICALLY THIS PARAGRAPH, SHALL SURVIVE THE TERMINATION OF THE
            SUBCONTRACTOR OR THE SUBCONTRACT FOR ANY REASON.

                    Section 8.       Contract Amount. Contractor shall pay Subcontractor the priees and costs for
            work, materials, and supplies only as set forth in Exhibit A, or as specified in a Work Ordei•, as
            consideration for Subcontractor's compliance witli the coveiiaiits, cotiditioiis and terms of this Agreement,
            including, but not linuted to, Subcontractor's fiiIl performance of the Work in accordance with the
            Contract Documeiits. Subcontractor shall not be ent.itled to any increase in the contract amount unless a
            Change Order has beeii accepted by the parties. Subcontractor sliall not be entitled to ariy increase in the
            coiitract amount due to price escalation of materials and/or labor costs.
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 56 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4DOg-A2C8-GD0444C532B7




                     Section 9.        Conditions Precedent to Payment. As a condition precedent to Subcontractor's
             right to receive payment:

                             (a)      Subeontractor shall liave completed the Work in accordance with this
             Agreement, as deterinined in the sole discretion of Contractor and Project Owner, for which
             Subcontractor is requesting payment.

                              (b)     Subcontractor shall furnish Contractor with signed waivers of lien from all of
             its subcontractors and laborers complying with the requiremeiits of all applicable mechanic lieii laws and
             such other evidence as may be reasonably required by Contractoi• or Owner to substantiate payment.

                             (c)      Subcontractor shall keep full and detailed records to coiifimi compliance with the
            obligations of this Agreement in form satisfactory to Contractor. Contractor sha11 be afforded access to,
            and shall be permitted to audit and copy, Subcontractor's records, books, correspondence, instructions,
            drawings, receipts, employment records, subcontracts, purchase orders, vouchers, memoranda and other
            data relating to this Agreement. Subcontractor shall preserve such docwnents and records referred to
            herein for a period of three (3) years after final payment, or for such longer period as may be required by
            law. Subcoiitractor agrees that the auditor of the state in which the Work is performed or any authorized
            represeiitative of the state, and, where applicable, the Comptroller General of the United States or any
            other representatives of the United States Government, shall have access to and the right to examine,
            audit, excerpt and transcribe any directly pertinent books, documents, papers and records of Subcontractor
            relating to oi'ders, invoices, payments or Subcontractor's performance pursuant to this Agreement.
            Subcontractor shall not impose aliy charges for access to its books and records regarding its performance
            under this Agreement, and shall fully cooperate with authorized representatives in the examination or
            audit of books and records.

                              (d)      Contractor shall have received payment from Owner for the applicable Work. In
            the event the Owner's nonpayment is due to Contractor's failure to meet its obligations set forth in the
            Primary Contract, and sucli failure is not due to Subcontractor's tailure to meet its obligations pursuant to
            the Contract Docuinents, the Contractor accepts the risk of nonpayment by the Owner, and Subcontractor
            wiIl be paid within a reasonable amount of time. ln the event the Owner's nonpayinent is due to any otlier
            reason, Subcoiitractor accepts the risk of nonpayment, and Subcontractor waives all right to commence
            litigation or arbitration against Contractor for any such noii-payment. Subcontractor's sole and exclusive
            remedy for such non-payment shall be assignment to the Subcontractor of Contractor's pass-through claim
            against the Owner. Nothing contained in this provision affects the rights of the Conti'aetor to assert any
            deductions, oftsets or back charges under other provisions of this Subcontract.

                            (e)     Subcontractor has verified that all workers assigned to Contractor's work site have          -
-           a valid driver's license, meeting all driving requireinents of the issuing state and Department of
            Transportation ("DOT"), wlien applicable.

                            (f)     All paperwork required by Contractor from Subcontractor has been completed,
            submitted to, and approved by Contxactor. "Required paperwork" shall include but not be litnited to (a) a
            Form W-9, (b) this Agreement, and (c) a proper certificate of insurance.

                               (g)      Subconti-actor shall have procured and maiiitained, and ensured its subcontractors
            shall have procured and maintained, the proper policies of occurrence base lnsurance, with coverages and
            limits of liability as required herein, for the fzill duration of the Worlc.

                              (h)      Notwitlastandirig anytliing to tlie cwttrary contairred lierein, Contractol• niay, i.lz
            its sole arcd ahsolarte discretion, elect to hold all or• any portioii of any payments due Szthcontractor for
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 57 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4DOg-A2C8-GD0444C532D7




            as long as Contractor feels is reasorrable necessnry if Subcontractor's work is slibstarulartl or defective
            or if Cor:tractor• reasonably believes any work perfbrmed by Strbcofitractor inay be srrbject to warranty,
            damage or other claims by Or>>ner or anyone having a claini against Subcontractol•'s perforinar:ce or
            raon -perforriiarice of the Work or its obligatiorts rutrler this flgreenent.

                    Section 10.       Payment Proceclure. Subcontractor agrees that the following payment procedure
            shall govem all payments madc hereunder:

                               (a)     Invoicing. No later thaii Monday of each week, Subcontractor is to submit an
            invoice or daily billing sheet for the poition of the Work completed through the preceding Saturday. The
            invoice or daily billing sheet shall be prepared in duplicate and subnutted to Contractor's supervisor for
            review and approval. After approval, Contractor shall pay Subcontractor within thii-ty (30) days for the
            invoice generated or presented, less the amount set forth in Exhibit B(the "Retainage"). As a material part
            of the consideration under this Agreement, Subcoritractor agrees to satisfy any Deficiencies in Retainage (as
            hereinafter defined) out of or fi-om any Retainage held or owed to Contractor as a result of Work performed
            hereunder or being performed by Subcontractor undei- a separate agreement. This provision will survive the
            termination of this Agreement for one (1) year. Aceeptaiice of final payment by Subcontractor shall act as a
            release of all claims of Subcontractor or any person claiming under or through Subcontractor against Owner,
            Contractor, Contractor's surety, if any, in ariy way related to the Work. As used herein, "Defrciencies in
            Retainage" shall mean an insu£ficient amount of Retainage withlield under this Agreement to satisiy any and
            all claims that restilt from the performance or non-performance of the Work, regardless of whether such
            deficiencies become known to Contractor or Owner after final acceptance of the Work. As set forth inore
            specifically in Section 9(c) above, as a condition precedent to Contractor's payment for the invoice(s),
            Owner must first accept the Work perforined by Subcontractor and pay Contractor for the Work. In the
            event Subcontractor requests payment earlier than the thirty (30) day period set forth in this paragraph,
            provided Contractor makes payment within ten (10) days from the approved invoice date, Contractor will
            be entitled to a two percent (2%) discount on each such invoice.

                             (b)      Payrnerits Held in Ti-ust. Subcontractor shall hold all payments inade to it by
            Contractor un a trust account to be applied first to the payment of its employees, subcontractors, laborers,
            and suppliers of matenials or services used for or in connection with the Work, including, witliout limitation,
            any amount payable in taxes on account of the Work or labor supplied and to ariy applicable employee
            benefit plan. Subcontractor shall apply all payrnents fi-om Contractor in the preceding manner before using
            any part thereof for any other purpose.

                               (c)     Joint Checics. Contractor shall have the right, at its sole discretion, to make any
            payments to be made hcreunder in the form of checks payable jointly to Subcoiitractor aiid any unpaid sub-
            subcontractor, suppliers or materialman. If Subcontractor shall fail to-pay when-due-any payments for-labor,
            supplies, mateials or services furnished in coiulection with the performance of the Work, Contractor may,
            but shall not be obligated to, after five (5) days written notice to Subcontractor, directly pay the amount of
            such liabilities and recover the arnourit thereof from Subcorrti•actor, directly or by the deduction of such sum
            from any amounts then or thereafter due to Subcontractor hereunder. If the remaining contract amount is
            insuffrcient to cover such costs, Subcontractor shall reimbtuse such costs to Contractor urunediately upon
            written demand therefor.

                             (d)     Right to TVlthhold Payjnent for Defective Nl'ork. In addition to Retainage,
           Conti-actor shall have the right to withhold paymerit foi- defective Work not remedied, failure of the Work to
           confotm to the Contract Documents or other failure of Subcontractor to comply with the terms and
           conditions of the Contract Documents. Contractor shall be entitled to withhold such amount as may be
           necessary, in Contractor's good faitli opiiuon, to protect Coritractor from loss due to such defects, non-
           perfornnance or failure to comply with the Contract Documents. If such defciericies are not promptly
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 58 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2CII-FD0444C53287




             corrected ailer Contractoi- provides written notice to Subcontractor, Contractor may con•ect such
             deticiencies at Subcontractor's expense and deduct all costs incurred from payment due to Subcontractor.
             The with}iolding by Contractor of any amounts otheiwise due to Subcontractor shall not enable
             Subcontraclor to stop the Woi•k or terminate tlus Agreement.

                           (e)    Right to Dedcrct Payment for Contribution to Pollartion Liability Insurance
             Program, For each caleiidar year or any part thereof that tlus Agreement remains in effect, Contractor
             reserves the t-ight to deduct froin ainounts due to Subcontractor hereunder a payment for Subcontractor's
             contributioii (the "hisurance Contribution") to a pollution liability insurance program, ("PLIP"), in such
             amount as Contractor deems necessaiy to fully reimburse Contractor for Subcontractor's pro-rata share of
             the cost of the PLIP. Such dedtiction is generally expected to be inade once per calendar year, but the
             frequency tliereof is subject to change without notice to Subcontractor. Each date on whieh sueh deduction
             is made is referred to as a"Deduction Date". To the extent that there are no amounts due and payable to
             Subcoiiti•actor on any Deduction Date, Contractor sliall invoice Subcontractor for Subcontractor's Insurance
             Contribution and Subcontractor shall reinit payment for such Insuraiice Contribution to Contractor within
             thirty (30) days of the date of such invoice. Contractor reserves the i-ight, if deemed necessary by Coiitractor
             in its sole discretion, to deduct Subcontractor's Insurance Contribution from any Rctainage held or owed to
             Contractor as a result of Work perforined hereunder or being pei-formed by Subcontractor under a separate
             agreement.

                      Section 11.     lnsui•ance. Before Contractor makes any payment to Siibcontractor under this
            Agreement arid before Subcontractor performs any Worlc, Subcontractor shall deliver to Contractor
            certificates of insurance in accordance with the policies, coverages and limits of liability set forth on
            Exhibit C. Subcontractor waives all rights against Contractor and Owner, their agents, officers, directors
            and employees for recovery of damages to the extent these damages are covered by commercial general
            liability, conunercial umbrella liability, business auto liability, or workers' coinpensation and employers'
            liability insurance maintained per the requirements stated in Exliibit C.

                     Section 12.        Subcontractor's Covenants and Representations. Subcontractor, in addition to
            its obligations as set forth in the Contract Docurnents, covenaiits, represents and wariants to Contractor that:

                              (a)    Subcoritractor shall not permit employment either directly or indirectly of unfit
            persons or persons not skilled in tasks assigned to them. Subcontractor shall fully comply with any written
            certification policy promulgated by Contractor, whether such certification policy applies to requirements for
            operating certain types of equipment, perfonning certain lcinds of tasks or any other matter. Subcontractor
            shall not allow aiiy worker to perform a job for which he or she is not certified if certification is required by
            law. Subcojitractor shall ensure that its employees, agents and representatives shall not engage in actions
            that may detrimentally affect Cozitractor's reputation. Subcontractor personnel are prohibited-from carryuig
            weapons or ammunition onto Contractor's or Owner's premises or using or carrying weapons while
            perforrning assigned work.

                              (b)     Subconti-actoz' shall be exclusively responsible for the occupational safety and
            healtli of its employees and agents wlule engaged in the perfonnance of the Work, shall protcct against
            property dainage and pei-sonal injury at all locations, and shall take all reasonable safety precautions with
            respect to its performance of this Agreement and represents that it shall take all necessary pi-ecautioiis
            while perfonning its work t.o ensure the safety of its employees, and the employees of other
            subcontractors or entities on the job site. Subcontractor shall follow all requirements of Contractor's and
            Owner's safety policies and ensure compliance witli the Occupational Safety and Hea.lth Act of 1970
            ("OSHA") and all regulations isstied thereunder; all applicable state occupational safety and heallti acts and
            any applicable regulations promulgated thereunder; and any other lawful orders of any public authorities
            beai-ing on the safety of persons or property or their protection froiii damage, injury or loss; as well as any
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 59 of 101


DocuSign Envelope ID: 3C7B513F-F004-4D09-A2C8-ED0444C532B7




            safety or healtli progranis publislied by C:ontractor or Owner. Contractor reseives the riglit to give
            Subcontractor notice of aiiy unsafe employees from the job site and Subcontractor sliall remove sucli
            employees witliin the time specified by such notice. Contractor shall liave the riglit to stop the Work and/or
            correct such practices, equipnent or devices at Subcontractor's expense. Subcont.ractor shall employ
            coinpetent persons on each job site capable of identifying unsafe hazards and whose duty shall be to ensure
            that OSHA and the regulations issued under OSHA and all othet• laws, regulations, customs and practices
            are followed and that all reasonable steps necessary to avoid or abate any hazards associated with the Work
            are taken. Such persons shall have the authority to take prompt coirective measure to correct such hazards,
            to receive notices of unsafe work pi•actices, equipment, devices or eznployees as provided herein and to
            carry out the responsibilities of a"competent" or "qualified" person as requir•ed by law or regulation.

                             (c)     If liazardous substances of a type of which an employer is required by law to
            notify its employees are being used by Subcontractor, its sub-subcontractors or anyone directly or
            indirectly ernployed by them, Subcontractor shalI, prior to harniful exposure of any eniployees on the site
            to such substance, give written notice of the chemical composition tliereof to Contractor in sufficient
            details and time to pernut compliairce with such laws by Contractor and other contractors and
            subcontraetors and other ernployers on the site.

                            (d)     In thc event Subcontractor encounters on the site tnaterials reasonably believed to
            be asbestos or polychlorinated biphenyl (PCB) which have not been rendered harmless, Subcontractor
            shall irnmediately stop its work in the area affected and report the condition to Contractor in writing.
            Subcontractor's work in the affected area shall resume in the absence of asbestos or PCB, or when it has
            been retidered harn>)ess by Owner, by written agreeinent of Contractor and Subcontractor, or in
            accordance with final detemunation by Owner.

                             (e)      Without limiting and in additiori to the indeinnity described in Section 7,
            Subcontractor agrees to indenuiify and hold hanuless Contractor for all claims, citations, complaints,
            damages, fines, penalties, attorney fees and costs arising under or connected witli OSHA and the regulations
            issued thereunder, or any of the otlier laws, regulations, customs, and practices associated therewith, wluch
            amounts may be deducted from monies due Subcontractor. If the remainuig contraet amount is insufficient
            to cover such costs, Subcontractor shall reiinburse such costs to Contractor immediately upon written deniand
            therefor.

                           (f)     Subcontractor sliall maintain any applicable state conti•actor's lieense necessary to
            perform the Work and, upon Contractor's request, provide Contractor with evidence of such license.

                             (g)      Subcontractor affirms that all employees, laborers and contractors rendering
            ser-vices to Contractor have conipleted IRCA 1-9 verification and that Subcontractor is responsible for re-      -   -
            verifying employment eligibility per the Fonn I-9 where applicable.

                           (h)    All individuals performing Work have valict drivers' licenses, meeting all federal
            (including DOT where applicable), state, and local laws.

                            (i)     For each of the employees that Subcontractor wishes to assign to perform Work
           for Contractor, Subcontractor sliall eertify to Contractor that it has conducted (or caused to be condueted)
           a background checic as described he-ein (collectively refci-red to as "backgrouncl checking"). For
           putposes of this Section 12(i) an.d its related subsections below, "employee" sliall include Subcontractor's
           employees and any of Subcontractor's contract personnel; and "assign" sliall include training for Work to
           be provided to Contractor, unless otherwise agreed to by Coritractor. Wliere pemutted by law aud to dze
           extent required by Owner, Subcontractor shall conduct one or moi-e of the following: (i) a Federal and
           state check for felony and misdemeanor crinunal convictions (or the equivalent thereof under relevant



                                                                 m
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 60 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4DOg-A2C8-ED0444C532B7




             law) in all locations where the assigned employee lias resided, has been employed, or has attencied scliool
             in the imniediately preceding seven (7) years, (ii) a check of U.S. Govermnent Specially Designated
             National (OFAC) and export denial lists, (iii) a check of the etnployee against the National/Statc Sex
             Offender Registry, (iv) drug testing consisting of an eleven-panel urine analysis drug screen, (v)
             verification of the lugliest collcge diptoma, degree or certificate earned, (vi) verification of employrnent
             lustory, (vii) verification of the name to wllicli the employee's Social Security Nurnber is attributed and
             (viii) verification of the employee's legal right to work.

                            i. Subcontractor shall comply with all applicable laws in conducting the background
                     check specified in this Section 12(i), uicluding but not lirnited to securing fiom each eniployee
                     who performs Work for Contractor such employee's written consent to perform the background
                     checking specifted in this Section 12(i) and to disclose the results thereof to Contractor upon
                     Contractor's request.

                              ii. Without prior review and consent of Contractor, Subcontractor shall not assign any
                     employee to perform Work for Contractor if such employee (a) has been convicted of a felony
                     within the last seven (7) years or a misdemeanoi• (or the equivalent thereof under relevant law)
                     witlun the last three (3) years, which, following a review under applicable law and considering all
                     relevant facts and circumstances, Subcoritractoi- concludes the circurnstances of which are directly
                     job-related to the assignment at the Contractor and therefore makes the employee unsuitable for
                     that assignment at the Contractor, or is on the national or any state Sex Offender Registry, or for
                     whom a warrant is outstanding, or for whom a felony or misdemeanor charge is currently
                     pending, or is on a U.S. Govenunent Specially Designated National or export denial list, or (b)
                     has a confirmed positive test result from the drug screening in Section 12(i)(iv) above, or (c) does
                     not have the legal right to work in the jurisdiction in which the employee will be perfonniiig
                     Work for Contractor.

                             iii.     Subcontractor understands and agrees that in accordance with Sectioli 13(d), to the
                     extent that the Contract Docwnents (including specifically, any requirements of Owner set forth
                     therein with respect to bacicground checks), provide for any background check procedures which
                     are more restrictive than the bacicground check procedures set forth above, sucti more restrictive
                     background check procedures shall govern Subcontractor's obligations with respect thereto,

                               (i)    Should the Work involve excavation or construction, Subcontractor shall timely
            notify all utility conipanies aiid others who may have underground facilities in the vicinity of the Work.
            Subcontractor shall obtain appropriate information on the location of buried cable and utilities prior to
            performing any Work. Subcontractor shall locate, expose, and protect from damage all existing
            underground facilities, including electrical, telephone, water, gas, sewer-or other utilities. Subcontractor-
            has assumed the risk of damage to underground facilities in its price and shall not beentitled to any extra
            or additional coinpensation with respect thereto. Subcontractor is responsible for maintaining locate
            tickets until the Work is complete, Subcontractor must notify Contractor and the owner of the damaged
            facility as soon as possible after damage occurs. Subcontractor shall comply with all federal, state, and
            local laws regarding the location of underground utilities, as well as excavation or construction services.

                                (k)       Subcontractor hereby absolutely waives and i-eleases any and all liens, claims or
            riglit to file a lien ori all Coritractor or Owner properties, real and personal, iticluding, but not liniited to,
            equipment, buildings, lines, and poles, upon which Subcontractor or its employees, agents or
            subcontractors have perfonned labor or supplied material (or both), pursuant to statutes of tlie state where
            the Work was perfonned relating to inechanic's liens. At any time, as a condition preccdent to any
            payment to Subcontractor, Contractor may require Subcontractor to execute or have executed by any of
            its sub-subcontractors, suppliei•s or materialman, a lien or bond waiver forni.



                                                                   11
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 61 of 101


DocuSign [nvelope ID: 3C7D513F-fOC4-4D09-A2CII-GD0444C532B7




                              (1)     In the event that any lien or otlher encuinbrarice of any kind is placed on the
             materials or Work provided by Subcontractor or any person acting at Subcontractor's direction or directly
             or indirectly on Subcontractor's behalf, such occurrence sliall be deemed a breach of this Agreement. In
             such case, Contractor may ternuriate tlus Agreement witliout any liability to Subcontractor, except for
             Work already furnished arid accepted by Contraetor. Subcontractor agrees to reimburse Contractor for
             aiiy additioiial costs incurred by Contractor due to sucli occurrence, in addition to Subcontractor's
             obligations under Section 7 herein.

                              (m)     Subcontractor uriderstands that the laws, requirements, and provisions from the
             Primaiy Contract flow down and are applicable to Subcontractor, the Work, Subcontractor's employees,
             Subcontractor's stibcontractors, and their work. Subcontractor understands and agrees that such laws,
             rcquirement.s, and provisions cannot be amended or modified by Contractor or Subeontractor, unless done
             in writing and unless such modification does not conf7iet with the laws, requirements, and provisions
             applicable to the Primary Contract. Subcontractor further represeiits that it is not relying on Contractor
             regarding what federal, state, county, municipal, and local laws, ordinatices, rules, regulations, codes, aiid
             any other orders of governmental or public authorities apply to the Work. Subcontractor further
             represents that it has had an opportunity to seek advice of counsel regarding what the laws may be and
             how to coiaiply with such laws. Subcontractor also represents that it Icnows and understands that the laws
             may be amended and/or change from tinie to time, and that it is Subcontractor's responsibility to inaintain
             compliance witli the laws.

                             (n)      Subcontractor agrees to comply with Contractor's Supplier Code of Conduct and
             Contractor's Sustainable Procurement Policy, as each of the satne may be updated from time to tinie.

                     Section 13.      Siibcontractor Submittals. Contractor may, at auy time in its sole discretion,
            require fi-om Subcoiitractor and Subcontractor shall submit to Contractor any of the £ollowing submittals
            (collectively, "Submittals") in a form satisfactory to Contractor:

                          (a)       Certificates from providers evidencing that all bonds and insurance required by the
            Contract Documents are in full force and effect;

                             (b)      Satisfactory evidence that Subcontractor is in compliance with all goverrunent,
            administrative, reporting or accounting requirements of the Contract Documents;

                              (c)     Satisfactory evidcnce that neither Subcontractor nor any person or entity clainung
            under or through Subcontractor has placed or has the right to maintain a lien or other elaim against Owner,
            Contractor, Contractor's stirety, if any, or the Work, including a sworn certification of payment and releases
            of liens filed by suppliers or persons worldng under or on behalf of Subcontractor on forms specified by- -       _   --
            Contractor;

                            (d)     Satisfactory evidence that a11 individuals perforrriing Work have completed
            backgl•ound clieck and drug test in accordance with the terms herein aiid the Contract Documents;

                              (e)     Affidavit stating that all persons working for Subcontractor have beeii paid in full
            for any labor, materials, supplies or services provided in coiinection with the Work, including, without
            limitation, any taxes, benefits or goveznment charges with respect thereto; and

                            (f)       Contractor may withliold payment of any invoice until Subcontractor provides a
            requested Subinittal.




                                                                  12
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 62 of 101


DocuSign Envelope ID: 3C7f3513F-FOC4-4Do9-A2C8-ED0444C532137




                    aection 14.         Assignment. Subcontractor shall not assign this Agreenient nor subcontract the
             whole or any part of the Work or this Agreement witliout the written consent of Contraetor.
             Subcontractor shall not assign any amounts due or that may become due under this Agreeinent witliout the
             written consent of Contractor. Atiy such assigiunent without the consent of Contractor shall be void, and
             Contractor, a.t its option, may termunate this Agreetnent. Contractor shall have the right to approve and/or
             remove any and a11 subcontractors of Subcontractor.

                     Section I.S.      Termination:

                             (a)      Ternslnation . for Cali.se. Subcontractor shall perforin the Work in accordance
            with this Agreement and the Contract Docutnents so that the result contracted £or is reasotiably
            satisfactory to Contractor and Owner. If Subcontractor fails within seven (7) calendar days following
            written notice by Contractor to fulfill Subcontractor's obligations under this Agreement, Contractor, in
            addition to any lawfitl remedies, may terminate this Agreemeiit or Contractor may complete the Work or
            correct any deficiencies by alternate ineans. As to the latter, if the expenses or costs borne or iiicurred by
            Contraetor to complete the Work or correct any deficiencies exceed eny atnount due Subcontractor from
            Contractor under this Agreement, Contractor has the right to offset the amount due by excess expenses
            and seek aiiy balance from Subcontractor. Upon receipt of a written notice of termination, Subcontractor
            shall (i) suspend all operations at the site as directed by Contractor in the notice, (ii) take such action as is
            necessary or otherwise directed by Contractor to protect and preserve the Work, and (iii) to the extent
            possible without committing an act of breach, tenxtinate all existing sub-subcontracts and purchase orders
            and refrain from entering into additional sub-subcontracts and purchase orders.

                             (b)     Terfn.ination for Convenience. Contractor may tenninate this Agreement
            if(i)Owner terminates the Primary Contract, or(ii)for Contractor's convenience. In the event of either (i) or
            (ii) above, Subcontractor's exclusive remedy shall be to receive payment for all conforzning and accepted
            Work perfonned by Subcontractor up to the effeetive date of the termination. Subcontractor shall noi be
            entitled to receive payment for any work not performed and shall not be entitled to profit or overhead on
            work not performed.

                             (c)      Contractor may elect at any time to convert a termination for convenience into a
            termination for cause.

                             (d)    Tti the event Contractor terminates this Agreement for cause and it is later shown
            that Subcontractor was not in default as claimed by Contractor, such tennination shall be converted to a
            ternunation for convenience as set forth in Section 15(b) and Subcoiitractor shall not be entitled to recover
            from Contractor any costs, fees, or any other expense which are not expressly allowed therein.

                    Section 16.     Liniitation on Remedy. hi the event of a breach of this Agreement by
            Contractor, Subcontractor agrees that its sole and exclusive remedy shall be the recovery of actual and
            direct damages only. In no event shall Contractor be responsible for consequential, multiple, indirect,
            incidental, exemplary, or punitive damages, or for any special statutory remedies, penalties or attorrieys
            fees.

                     Section 17.      Non-Competition and Non-Solicitation:

                              (a)       For so long as Subcontractoi- is perfonning the Work and for a period of two (2)
            years after Subcontractor ceases performing the Work, for any reason wliatsoevei-, Subcontractor shall
            not, either directly or indirectly, on Subcontractor's own behalf, or, on behalf of others, (i) engage in, own
            any interesl.in, manage, operate, gain control of, consult with, finance or otherwise participate in,(ii)
            solicit to or on belialf of any Competing Business (as hereinafter def3ned), or (iii) attempt to solicit, divert,



                                                                   13
             Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 63 of 101


    DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




                or appropr.iate to or on behalf of any Competing Business, any business of Contractor ti'om any custoiner
                of Contractor with whom Subcontractor has had nZaterial contact in furtherance of Contractor's buainess
                during the last two (2) years witliin wliich Subcontractor was perfonning the Work,

                                   (b)      The territory covei'ed by this Section is the state or states in which Contractor, or
                its affiliates or subsidiaries, as applicable, conduct business.

                                  (c)    For the putposes of this Sect.ion:(i) "customer" shall mean a custoniei• who has
                obtained products or services from Contractor within the last two (2) years aiid has not advised Contractor
                of a decisioii to no longer obtain products or sei-vices frocn Contractor, (ii)"material contact" sha11 mean
                contact bctween Subcontractor and the Customer that was intended to further the business relationsliip
                between Contractor and the customer, and (iii) "Competing Business" means any business organization of
                whatever foim engaged, in whole, or in relevant part, in any business or enterprise which is the same as, or
                substantially the same as, the business of Contractor, or any of Contractor's affiliates or subsidiaries, as
                applicable.

                                  (d)      Should any portion of this Section 17 be judicially held to be invalid or wholly or
                partially unenforceable, such holding sha11 not invalidate or void the remainder of this Section 17, the
                parties hereby agreeing that the part so lield to be iiivalid or unenforceable shall be revised and reduced in
                scope so as to be valid and enforceable, or if such is not possible, then such part sliall be deemed to have
                beeii stricken herefrom and the remainder of the document retnain in place with the same force and effect
                as if such part or parts had never been included herein.

                        Section 18.       Confidential Information and Trade Secrets:

                                  (a)     Subcontractor will liold all Confidential Itifonnation (as hereinafter defined) ui
                trust and strictest confidence, and will not use, reproduce, distribute, disclose, or otherwise disseminate
                Confidential Information, or any physical embod'unents thereof, and may in no event take any action
                causing or fail to take action necessary in order to prevent any Confidential Infonnatioii disclosed to or
                developed by Contractor to lose its character or cease to qualify as Confcdential Infonnatioii. Tl>is
                obligation conuneiices when Subcontractor first comes into possession of Confidential Inforination and
                continues for a period of four (4) years a$er Subcontractor ceases perfonning the Work for which such
                Confidential Information was provided to or developed by Subcontractor or Contractor under this
                Agreement.

                                 (b)     During the term of this Agreement and following termination of it (until such
                time as they are no longer Trade Secrets under applicable state laws), Subcontractor will hold all Trade
-               Secrets (as hereinafter defnied) in trust and strictest confidence, and will not use, reproduce, distribute,
                disclose or otherwise disseininate the Trade Secrets, or any physical embodiments thereof, and niay in no
                event take any action causing or fail to take action necessary in order to prevent any Trade Seci•ets
                disclosed to or developed by Subcontractor to lose its character or cease to qualify as Trade Secrets.

                                (c)      "Confidential Information" means infoi-mation related to the operation and
               business of Contractor, which derives economic value, actual or potential, frotn not being generally
               known to or readily ascertainable by othe.rs, and which is not a Trade Secret. Assiiming the foregoing
               criteria are met, Confidential Inforination includes, but is not liniited to, the followuig: compilations of
               information concerning pend'uig or potential transactions withiii the business of Contractor that if pursued
               by Contractor would or could result in a fee or income to Contractor; compilations of infonnation
               concerning Contractor's customers and prospective or potential customers; compilations of sei-vice
               manuals; Contractor's pricing infonnation; compilation of information related to Contractor's vendors and
               suppliers, including the identity of Contractor's vendors and suppliers; compilation of Contractor's vendor



                                                                      14
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 64 of 101


DocuSign Envelope ID: 3C713513F-FO04-4009-A2C8-ED0444C532B7




            and supplier pricing; Contractor's fnancial, cnarketing and sale information; proposals submitted to
            customers or potential customers of Contractor, including the services requested or preferred by
            Contractor's customers; Contractor's metliods and procedures of operation; the coniposition, description,
            schematic or design of software or otber products, future products or equipinent of Contractor;
            coirunuiiication systems, audio systems, system designs and related documcntation; systems, processes
            and methodologies used by Contractor to conduct the business of Contractor; and the amouiits paid by
            Contractor's customers for services rendered by Contractor. Confidential Infonnation shall also include
            information which has been disclosed to Contractor by any third party, and, as to wlvch, Contractor has an
            obligation to the third party to treat as confidential.

                           (d)     "Trade Secrets" iiieans all infonnation that constitutes trade secrets as defined by
            the Uiuform Trade Secrets Act and other applicable laws of the state where the Work is conducted.

                     Section 19.      Notices. All notices, requests, claims, demands, and other communications under
            this Agreement shall be ul writiiig and shall be given by delivery in person, facsiinile or registered or
            certified mail to the respective parties at the following addresses:

                      If to Contractor:                                   If to Subcontractor:


                                                                            Executive vice President
                      Ervin Cable Construction, I,LC
                      P. O. Box 10 — 450 Pryor Blvd                       (Name of Company)
                      Sturgis, KY 42459                                   Address:
                                                                            425 Griffin Itoad

                                                                            Youngsvil -le, LA 70592




                      Attention: Brad Ervin                               Attention:    Jody Broussard
                                                                                         337-857-6000
                      Offtce:      270-333-3366                           Office:
                                                                                        337-857-6001
                      Fax:         714-276-6176                           Fax:
                                                                                        JJbroussard@qualitycompanies.coin
                      Email:       bervin@ervincable.com                  Email:


                    Section 20.    Amendment. This Agreement may be amended only by a written instruinent
            signed by Contractor°and Subcontractor.

                    Section 21.     Waiver of T3reach. The waiver by either pai-ty of a breach of any provision in
            this Agreement shall not operate or be consti-ued as a waiver by such party of any subscquent breach.

                   Section 22.    Headings. The descriptive headings in this Agreement are included for
            convenience of reference only and shall not affect in any way the meaiung or interpretation of this
            Agreeinent,

                   Section 23.     Counterparts. This Agreement may bc exccuted in one or more counterparts,
           each of which shall be deemed an original, but all of whicla taken together sliall constitute one and the
           same Agreement.




                                                               15
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 65 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C.532B7




                     Section 24.     I',ntire Agreement. This Agreement constitutes the entire agreement between the
            parties conceniing the subject matter of this Agreetnent and supei-sedes any and all prior and
            contemporaneous agreements between the parties relating to the subject inatter of this Agreement. "T'here
            are no courses of dealing, courses of perfonnance or usagcs of trade whicli constitute a portion of the
            parties' agreement-in-fact.

                  Section 25.      Governing Law. The interpretation, construction and enforcenient of tliis
            Agreement shall be govemed by the laws of the jtu-isdiction where the Work is to be perfoimed tinder this
            Agreement.

                     Section26.       Facsimile Signature. Any party transniitting its signature by facsimile or
            portable document format (".pdf') shall be deemed to have accepted and adopted such facsimile or .pdf
            signature as such party's original signature and that satne is sufficient to bind such party to tliis Agreetnent
            as if such party's original handwritten signatirre is attached hereto. It is the intention of the parties,
            however, that a facsinule or .pdf signature is binding from the time it i:s telecopied or transmitted for
            attachment to this Agreement and that any person may rely on the authority thereof for implementing the
            provisions oftlus Agreement.

                     Section 27.       Remedies. Duties and obligations imposed by tliis Agreement and the Contract
            Documents, and the rights and remedies available thereunder, shall be in addition to, and not a limitation
            of, duties, obligations, rights and remedies otlierwise imposed or available by law, Contractor's remedies
            sball be cumulative and Contractor's failure to exercise a particular reiiiedy shall not constitute a waiver of
            a right or duty afforded Contractor herein or pursuant to applicable law. Subcontractor agrees that the
            covenants colitained in this Agreement are reasonable and necessary to protect and preserve the interests
            and properties of Contractor and the business of Contractor; and that irreparable loss and damage will be
            suffered by Coiitractor should Subcontractor breach any of such covenants. Therefore, Subcontractor
            agrees and consents that, in addition to atl the remedies provided at law or in equity, Contractor s1ia11 be
            entitled in a couit of law to a temporary restraining order and teinporary and permanent injunetions to
            prevent a breach or threatened breaeh of any of the covenants. Subcontractor waives and will not (i)
            assert any defense that Contractor has an adequate rcmedy at law with respect to the breach, (ii) require
            that Contractor submit proof of the economic value of any Trade Secret or Confidential Information, or
            (iii) require Contractor to post a bond or any other security. Further, Contractor and Subcontractor
            aclmowledge and agree that any claims by Subcontractor against Contractoi, hereunder or otlierwise shall
            not constitute a defense to injunctive relief as to the enforcement of this Agreement. In the event that
            Contractor is forced to bring suit to enforce the provisions of tlus Agreeinent, Contractor shall be entitled
            to recover attorneys' fees and costs of litigation in addition to all other remedies available at law or in
            equity.

                    Section 28.      Survival. As set forth herein, the following clauses shall survive the termination
           of tlus Agi-eement or the coinpletion of the Work: Section 3- Warranty; Section 7- Indemnity/Duty to
           Defend; Section 9- Conditions Precedent to Payment; Section 17 - Non-Competition and Non-
           Solicitation; aiid Section 18 -Confidential Information and'1'rade Secrets.

                    Section 2.9.     Severability. Contractor and Subcontractor agree that each of the provisions
           included in tlus Agreement is separate, distizict, and severable froni the other and remaining provisions of
           this Agreement, and that the invalidity or uneiiforceability of any Agreement provision shall not affect the
           validity or enforceability of any other provision or provisions of this Agreement. If any provision of this
           Agreeinent is found by any court witli junisdiction to be less than fiilly eiiforceable, then each such
           provision shall be deemed amended or modified to the fullest extent pennitted under applicable law. The
           existence of any claim, demand, action, or cause of action of Subcontractor against Contractor shall not




                                                                  OR
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 66 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




             constitute a defense to the enforcement by Contractor of any of the covenants or obligations of
             Subcontractor set forth in this Agreement.

                     Section 30.      Waiver. The waiver by Contractor of any breach hereof by Subcontractor shall
             not constitute a waiver of any subsequent breacli of the same or any other provision.

                     The parties have executed this Agreement as of the date indicated above.

              CONTRAACTOR:                                            SUBCONTRACTOR: Executi ve vi ce Presi dent

                             fl~~~~~Ib~TRUCTION, LLC
              ERVIN C
                                                                               C4y
                                                                                 DocuS(gned by:


                           ~V'a~ ~V~tin,                                              brbU.SSad
                                                                      By         27B65ED978F24EC...
              By'     —       sseaz95~9an ...
                                                                                7ody Broussard
              Name: Brad Ervin                                        Name:
                                                                                Executive vice President
              Title: President                                        Title:
                               6/12/2017                                              6/12/2017
              Date Signed:                                            Date Signed:

                                                                      Subcontractor's Taxpayer ldentifieation
                                                                      Number:     52 -2363317




                                                                17
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 67 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




                                                              Exhihit A

                                                             Retainage

                     (a)      In accordance with Section 10, Contractor shall pay Subcoiitractor foi- eacli invoice
            preseiited, less 10 %' (tlte "Retainage"). Paymeiit of Retainage (less any ainounts previously witblleld or
            deducted) shall be made witliin tlurty (30) days after all of the following conditions precedent are satisfied:

                              (i)     Completion of the Work in accordance with this Agreement, as detercnined in the
            sole discretion of both Contractor and Owiier; and

                             (ii)    Pinal payment made to Contractor by Owner of all sums owed to Contractor under
            the Pritnary Contract and any amendrnents thereto.

                     (b)    Subcontractor agrees that Contractor may use all or any portion of the Retainage to
            satisfy any and all claims, including witliout limitat.ion elaims for workinanslup, that result from the
            performance or iion-perfonnance of the Work.

                    (c)     If the amount in the introductoiy paragraph of tlus Exhibit is left blank, the paities agree
            that no Retainage will be held.




           110%  Retainage is strongly recommended in light of the provisions of §53.101 of the Texas Property
            Code.



                                                              Ex. B-1
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 68 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4D0g-A2CII-ED0444C532B7




                                                              Exlxibit B

                                                               Pricing


             See Attached Pricing.




                                                              Ex. A-]
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 69 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4DOg-A2C8-ED0444C532B7




                                                             Exhibit C

                                             Subcontractoi' lnsurance Requiremerits

            (a)      Subcontractor shall procure and maintain at its expense during the terni of this Agreement the
            following policies, coverages and limits of liability in all states where Work is to be performed from an
            insurer (or insurers) with Bests Rating "A-VIII" or bette• and otherwise acceptable to the Contractor and
            liceiised to do business in such state(s). The Contractor specifically reserves the right to reject coverage
            provided by certain iiisurance conipanies not acceptable to the Contractor. If the Primary Contract
            requires additional coverage or liiruts higher than those stated below, then the insurance requirements of
            the Prianary Contract will apply:

                     (i)    Workers' Con2pensation and Employers Liabflity Insurance in all jurisdictions in which
                     Subcontractor will be performing work or operatioas will be conducted, by "All States
                     Endorsement," with the following nuninium linuts of liability and coverage endorserneiits:

                             Workers Compensation - Coverage A- Statutory Coverage Employers Liability

                                     •    $1,000,000 each accident
                                     •    $1,000,000 each employee by disease
                                     •    $1,000,000 policy Iimit by disease

                             If applicable, the policy shall be endorsed to contain the following coverage
                             endors cments:

                                         Uiiited States Loiigslioa'eman's and Harbor Workers (USL&H) coverage
                                         endorsement
                                     •   wa.iver of subrogation where perinitted by law
                                     •   alternate employer endorsement

            Subcontractor shall furnish to Contractor the "Declaration" or "Information" page from Subcontractor's
            workers compensation policy evidencing, in items 3(a) and (c) on the page, the states in wliicli
            Subcontractor has workers compensatioii coverage on an ongoing basis. Subcontractors who fail to
            provide the Declaration or Jiifornnatioii page listing the required workers conipensation coverage will not
            be approved for work oii Contractor's or Project Owner's projects.

                    (ii)    Cornniercial Gener•al Liability with broad form coverage, which includes coverage for          _
                    settlement, collapse, explosion, underground hazards, bodily- injury and property damage,
                    personal/advertising injuiy, contractual liability alid product/conipleted operations, with the
                    followiizg minimum limits of liability and coverage endorsements:

                                     •   $1,000,000 eacli occurrence
                                     •   $2,000,000 general aggregate
                                     •   $2,000,000 products/completed operations aggregate
                                     •   $1,000,000 personal injury and advertising injuiy liability

                             The policy shall be endorsed to contain the folIowing coverage endorsements:

                                     •   waiver of subrogation (CU 24 04 or an equivalent forin)
                                     •   severability of interest (separation of insureds)



                                                               C-1
                Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 70 of 101


       DocuSign Envelope ID: 3C7B5,13F-FOC4-4D09-A208-ED0444C532B7




                            (iii)  Cantnaercial Airtonz.obile Liability with the following minimttm limits of liability and
                            coverage endorsements:

                                             o   $1,000,000 Combined Single Litnit (each accident)

                                    Ttie policy shall be endorsed to contain the following coverage endorsements:

                                             •   coverage must be included for owned, leased and non-owned vehicles (an
                                                 "any atito"policy)
                                             •   waiver of subrogation
                                             m   severability of interest (separation of insureds to be included in the definition
                                                 of"Insured")

                  (b)        The insurance liniits set forth in this Exhibit niay be satisfied by a conibuiation of Primary and
                  Umbrella or Excess Liability Policies. All policies (except the Workers' Coinpensation and Einployers'
                  Liability Policy) shall name (i) Contractor, its direct and indirect parent(s), subsidiary(ies) and affiliated
                  companies, their respective officers, directors, stockholders, einployees, and agents, and (ii) Owner, in
                  each case as an Additional Insured. The General Liability and any Umbrella or Excess Liability policies
                  shall utilize form CG 20 10 or an equivalent form (Additional Insured endorsement applicable to ongoing
                  operations) and the cw-rent edition of form CG 20 37 or an equivalent form (Additional Insured
                  endorsement applicable to completed operations). The policies shall be endorsed to provide coverage to
                  these additionaI insureds on a pi-iniaty (non-contributory) basis without seeking contribution from any
                  other insurance or self insurance available to the Additional Insured. If any Umbrella or Excess Liability
                  Policies are used to satisfy the insurance reqnirements, they must be specifically endorsed to state that their
                  coverage is priinary and non-contributory to any insuraiice cairied by the additional instu•ed. Tlus must be
                  so stated on the certificate of insurance as required by (d) below.

                  (e)      If any Work is to be conducted witliin fifty (50) feet of a railroad or railroad right of way, any
                  exclusions ralating to railroads must be deleted from both the exclusions section aiid the definition of an
                  insured contract. Evidence that the exclusions liave been deleted (attach forrn CG 24 17 or an equivalent
                  form) must be provided to Conti•actor.

                   (d)      Prior to commencement of any Work, Subconh•actor sliall fiunish to Contractor insurance
                   certificates in a fornl acceptable to Contractor evidencing compliance with the foregoing requirements
                   and stating that the insurers will provide thirty (30) day written notice of cancellation or material
                   alteration in any of thc required policies of insurance. Copies of all endorse» ients, ineludi,ig, but irot
                   liniited to, the Additional Insured endorsenrents shall be attached to the certiftcate of insurance. A
_- -               copy -of the -schedule- of fomzs from- the General Liability =policy must be-attached to the certif cate- of      =   _
                   uisurance. The contractor resei-ves the right to rej ect any insurance coverage that contains foims or
                   exclusions that are not acceptable to the contractor. All policies sliall be written on an occurrence basis.
                   If requested by Contractor, Subcontractor will provide Contractor with certified copies of the policies
                   witlun thirty (30) days of the request. The provision of the foregoing insurance requirements shall be a
                   condition precedent to any obligation of Contractor to rnake payment to Subcontractor.

                   (e)      If any of the policies required by tlus Exhibit contain deductibles or self insured retentions, the
                   deductibles oz- self insured retentions will be the sole responsibility of Subcoiitractor and coverage will
                   apply to Contractor, Owner and all Additional Insureds, all as though the policies were written on a"first
                   dollar" basis.




                                                                       C-2
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 71 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2C8-ED0444C532B7




            (f)    If any Work is to be performed in a jurisdiction where Subcontz•actor is insured for worJcers
            compeiisation thi-ougli an "assigned risk pool", the certificate provided to Contractor shall indicate that the
            coverage is provided through the "assigned risk pool".

            (g)      Contractor reserves the riglit to adjust insuraiice coverage requirement liiiiits to comply with
            specific limits established froni time to tinie by Owner.

            (h)      All policies shall be written on an occurrence basis; claims inade policies are not acceptable.

            (i)     Any ameiidment to the "standard exclusion f." o£ the Commercial General Liability Form is not
            acceptable.

            (j)      Contractor reserves the riglit to reject any insurance coverage that contains forms or exchisions
            that are not acceptable to Contraetor.

            Subcontraetor hereby authorizcs and grants to Contractor the unequivocal right to contact Subcontractors
            insurance agent(s) or underwriter(s) and to discuss any aspect of Subeontractors insurance policies, limits
            of liability, coverage endorsemeiits andlor any requixements hereunder. Notwithstanding Contractors right
            to contact and discuss the insurance requirements, Contractor assumes no responsibility or liability for
            Subcontractors cotnpliance or noncompliance with Contractor's or Project Owner's insurance
            requirements which may be established fi•om time to time. It is and shall remain Subcontractors sole
            responsibility to comply with any and ail insurance requirements and provide the appropriate coverage
            limits.

            A.ny subcontractor or other party performing Work on theProject under Subcontractor shall, in addition to
            securing its or their own policy of insurance with the types and limits described hereinabove, also
            provide the followiiig insuratice coverage naming Contractor and Project Owner as additional insureds:

            Contractoi•'s Pollution Liability covering envirorimental liability arising out of the Work and/or as might
            be required by federal, state, regional, tnunicipal or local laws, including dainages arising out of "bodily
            injury" or "property daniage" "clean-up costs", civil fiiies, civil penalties, and civil assessrnents. With the
            following ininimum limits of liability and coverage endorsemeiits:

                                      •   $1,000,000 Each Incident
                                      •   $1,000,000 Aggregate




                                                                 C-3
         Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 72 of 101


DocuSign Envelope ID: 3C7B513F-FOC4-4D09-A2CS-ED0444C532B7




                                                             EXHIBIT D

                                            UNCONDITIONAL LIEN WAIVER


                    The undersigned,                                                         ("Subcontractor")
                    pursuant to that certain Subcontractor Agreement dated                           _ by and
                    between Subcontractor and ERV1N CABLE CONSTRUCTION, LLC to perform cetlain
                    work for                                             (Name of Project Owner or Project) in
                    connection witli Job No.                       , for and in consider•ation of One Do(lar
                    ($1.00) and other• valuable consideration, the receipt and sufflciency of wllich is hereby
                    acknowledged, does her•eby absolutely waive and release any and all liens, clairns or right
                    to file a lien on all propet•ties of whatsoever description and ]cind, real and personal,
                    including, but not limited to, equiprnent, buildings, lines and poles, upoli wliich
                    Subcontractor or its employees, agents or subcontractors have perfornied labor oc
                    supplied material (or both), pursuant to statutes of the state where the work was
                    performed relating to Mechanic's Liens, fi•om the date of the Agreement through
                                           , 20_.         This waiver shall not r•elease ERV1N CABLE
                    CONSTRUCTION, LLC fi•om its contractual obligations to Subcontractor, but
                    Subconti•actor agrees to absolutely and unconditionally waive any right to a Mechanic's
                    Lien or otlier claim against                                  (Name of Project Owner or
                    Project), its affiliates or subsidiaries.

                    WITNESS our hands this _ day of                          , 20


                                                                   SUBCONTRA.CTOR:


                                                                   (print nanne of your- company)

                                                                   By:       ---
                                                                         Signature

                                                                   Title:

            WITNESS
          Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 73 of 101




                                                                                                                                                      G1UALt-3         OP ID: IY11CA
                                                                                                                                                                 DArEtlAail+7L'ul'vYY) An
      c~~-•                                    C,EF't1`1FICATE +QF E.I~.BCL1~'Y                                   lf~1S11'RAfVCE                             I~ oslzzJ2o1~
    YHIS CFR.T7FICATE IS ISBUt<q AS A h1A'17'CR OF INFORMA'TION ONt.Y AND CONpERS Nb RIGHTS UPOtv THE CMT)F.ICATE HOLDER. THIS
    Ct=f2T11=JOATE DOES NOT AFFIRru1ATIVELY OR NEGATIVELY AMENb; F=XTENp OR ALTER.'fNE COVF.RAGE AF)=oRD.~Ep F3Y 17•IE poitclES
    Bl;LcjW. l'NIS CEf4TIFICA7E (]~ IN3[JRANCE'DO ES NOT CONSTITUTE ,0. CONTRA.CT BE'tWR~A! THE IStiL11NG INStIRER(5), AUTHORIZED
    REPRE$ENTAI•IVE OR PRO.DIJCER, AND'THE CLRTIF)GATE HOL,DER,
                                                                                           _
    IMPoR7ANT' If tl)o corelffeate hol(f'cr is an A6bITIONAt. INSUREU, ttte polinyllos) mus[ hq endorsed IP SUBROGATION IS WAIVED, subJer,t to
    the iarms and canditlDrcS'oEtile pol;oy; cortaln polltloe may requlre ail otidors¢munt. A statoment on this ccrtllicate doas nat confor rijhts fo tho
    cart)fioate h9tderin flptl of sueli andorsemont(s).              `
  PHtlL4)GER                                           "                       CONY GT MiGa gaudoln
 Hov+artl Rlsk Adv.lsors, LLC                                                                             --'— --                           --                --
 201 We$t.Verrriitlbn; Ste.200              ~~~a~                             1~clae,ery;337•7Q~}-08IO                -~~ ~ N1 337•7p9 0.#17_ _
 I;hf.iyefie LA.70501                                                          E•raalL mbaudofn~hGwa'rdrfs.k.coYri
 audt Louvrsrh                                                                 ahnREsa;:
                                                                                      -            _                                   .......---- -
                                                                                             INSURERS Akpq{~(NNbC04E7AGE                               tYnlCa
             .        —           __........,-..__...__—_-.__.__....           INSRFRAILIt]eri:
                                                                                   II          ~ Mut~uallnsura  ncu.Co.
                                                                                                  —_._....,...—..—____—.........--~~_
                                .                                                _.•                        ,
 R1suNeD       ouallty,G4mpanJes.,U.S.A, LLC;                                  uJ5uftERd:NBVi     ato ftisurance Co
                                                                                           —~---~'._                       .......,---..._.-- --._.. ...___..__..

                                                   Ll C                                         ~ INeeR~riu:Nausttin Specislty Insur'ance Co
                                                   ~a tna                                                                       ,       —
                                                                                                 IuauafnF:AGCS Maricin Insurance Comni3r

  r'.hVFRAC:FS                               (:r_kTlt:lr7ATR WIIAACtrK7-                                               I7l=1JIC1r1R1 hIIIMRFr7.:
     TNl3 IS'1'O GE(•tTll"Y TNAT THE PDGICIE4 tlF INSURANM LI9'I'ELti,9EL.O'A! HfiVE BEEN t$SUED'TO THE. IflSlJf~l?b NAhfEp ABOVE r(;R TtiE POLICY PFRt.pD
     INQI ~.ATEU._ No1Vd1TH8TANCfING, AIJY REQUIREh)ENT; TEF.{h,( Of3.CONbITtOtd Of ANY CONTitA.CT OIT OTHGR, bUCl1MEt~IT W1TH Rt;SPEGT TO WHIt;H 'rl-I!5
     CGRTIfICMf[ h+.1AY eE.IS.SUFt? ~1R. b1AY PERTAIFI, THE INSURANCE.AFFOFtDF.t7- €IY THE PenLldl RwS. DESCRI13E0'HEREIN'0 SUOJECY TO ALL THE TlsRA75•
     CXCLU~IONS AIJD C4NDITIphi5 O( 5UCH_POf.tC1ES;5'S1't0144V MAY HA5/G GEEN REDUCEp qY PA)(~ CLAIt,t5.
rlTR.             TYPEOPIN~hAt•7C7:                I. ~S~B~p         POLIYNUfAD -~V~.  .fR~fLDU ~~••. jN~j10N~D0lYYYY)                           LIfGY3    —....—_
  A x C~MMBRCIALQENERALLIA61L17Y                                                                                        EAGHOCCI'tftRENGE               _s ~ 1,Q00,00
            ~IcLAlnr;uADG X naL:u;f                   X X TRC-07'621                     01/0112017 0110112018 P..FtE1kiS~Eaoccurerve}_.€                           ir1Q,90.
            34bIJQ~            ~                                                                                        f isD s?(P¢AnY me ac a ni       E.             5,U0'
             ---• -                           -
                                                                                                                             RfipNAL d AdJ IN.iURY;, 5:          1.06p,0~0
        GEN'LAGI3RI;G31ELILtrY.APt?,.IE9PGR;                                                                            (dF,,.`IEHAI.JSGhREC~.
                                                                                                                                             TG        3         7+QQD,DQt1
                                                                                                                                                            __..—__...
       -- POLIGY u~jE~Y O UJG                                                                        I                  PfZCUUL"r9-GCd_iPlOP/.,/7G. 5,         _Z,004,Q00
                                                                                                                                                                  _..
       ~,IEn:
   AVTDIAOBILE L~iJWTY ~                                                                                                           " CU F21tJED &t ~ E t.1
      ,
 ~ X FNYAu7o                                              X   ?C HSLR98-01B8305                           01J01120'fY ti110112o18 &OGII-YIfJJUNY{rrrf~csyo.i) !s
      AL awrti:D                   ..CHEnULeb                                                                                      BOOILY IpJJiin.r (Pu scwrnl)•—S
      AUT0.9 ~        _            .AUT09
                                    NCIN-0V.IYED                                                                                 ' PfjVPT: Y ti.1AG'E           -S                     —
   x. NIntD AUYu5
   i                                AUTU~,.
                                                     •                                                   __-...         ,         _ __    .                                       . .......
           DIa11R>LL.3LwH.
             zcEesLlAe                cuqbs•tlnoF X f X 1'IO1Zl.1A164T8901102                             01.10iJ2017 O1Jt1112Q16 u ca@c1A7E                  s
           Dr;D > ~C Rm~larl~    )IJ OC' 2!5,6_0_
                                                0
      v,lonKCRsaaM.PF.N6A7iOH                                                                                                        X
      Al10EhiPLQYER$'LIA9ILIIY                                                                                                         ~G7A1U7F_.~~ER
 G    AINPROr216TP.R,PFRINEPlE~ECUIIVE Y~NrA X' ZO'~T01-070981dY                                          01/{11/.201'7 fI1I011Z018~ E.LCAC FIAG[,1okN'f _..8
                                                                                                                                              Y                         1,000,00
      OFfC[RthlEAlnER Fai.CCIIqN?? ~
      t6lanuaibrylnNH)                                  MARITiMEIN'CLIJpRD                              {01(l)~l~Qt7 011011201tS E.LDI9EA4E•°AEIAPLOYE S_                1,4NO,Qla
      It c:duscnheurc]ec                                                                                I                                  '•                     "~ ----        —
      76~sGRIPYIbt•fC F OPertA~loas orl7u,                                                                                           GL 013EASr: • PGL:CY Lterr S        1,OOQ,000
 t=   Equlpment P1~5nJer                            ~   MX1830837i3G                                      01101(20171, 01J01J2018 P.etltom                                  2Qp,000
      Roflt~dll.esved                             -   ~                                                       ~IPet Ucc                                                     G40,000
                                                                                                            y
OC21CftI01011 OFOPEP.ATI0143 fLOCAT)oky f yE3iIGLES IACORhitli, Add1lWnBl Rdro3ikrBr.fio¢uM, trvay Lo nqe,8l:tld 11 nloresptca W ntq:rtrndl                  ~
An y raquast Par speclal. Gaveragos wltfch are spatifPcally. Yequfred by
c0tltrliaf er mintmum (nsurdtica requirements'should bo forwarded T. thie
otiioe for revlow. (SUI= ATTACHED N0.1`I,PAQ) '




                                                                              I~RVINOi
                                                                                                   EHOULD ANY OE"RtE ABOUE pE$CfiIL1t;D POLICIES 9E, CAFIGELlE7 13EFOnL
                                                                                                   'PHE I;xPIRATIl7tJ DATE 'rNEREQF, NfJT10E VJILL tit DELlVERED IN
                ~YVIn CBBIe COn6tTUCtIU11 LLC                                                      ACCORDANCE WITH THE POLIcY PqOVi810NS.
                PCY 9Ox 10
                Sturgis, KY 42459                                                                                                               -
                                                                                                 AUTII8HIZ2D f7EPRESENTATIYL•
                                                                                                        r                            .
                                                                                                        ~       V-L't,„9•

                                                                                                    @ 1980-2014 ACC)RD CORI'ORATIDN. AII rfalils reservnd.
ACORb 25 (2014101)                                       Tlie ACORb nrsmo and logo arr} rr jisterod merks ot ACORD
          Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 74 of 101
                                                                                                                                                                   ©.....~.~~ .:.... . . .......... ~,:.::::. :•,'',
                                                                                                                                                                                E.XHIBIT :.::.:.:::..:::...:


                                                      2019 _72194 / COu rt. 151
                                                                                                                                                                   ~
                 --~E                                                                                                                                 (]UALt-3             OP ID: MICA      ~
                                                                                                                                                                   na rl_ (1A afr51'1V YYY)
                                                 G ERI'fFICATE C?F LlABILITV INSl1RANCE                                                                                0s1121201 7
                                                                                                —   -          ------~—.••-----                     :-. .. - -            ------                   .
        YJiIS CFR.TiFICATE IS IS3UFI] AS A htA'I rER OF INFORMA•rION ONLY AtJD CONFERS NO RIGHT3 UPON THE CI_ttTIFICATE 110LOER.. THI3
        CERTIFICATE DOt:S NO-1' AF.FIRMATIVELY'OR NEGATNEL,Y AMENU, E.XTFND OR ALTtR.THE C4VFRAGE AFFORDED f3Y TNr P6LICIE3
        [380W. THIS C6i7IFICA'YE dF. INSURANCF YJOEB NOT COPISTITUTE A CONTRACT DETVJECN THE ISSUING IfJSURER(S), AUTHORIZED
        REP12E8ENTATIVE OR PRa.DIJCCR, AND THF. CFRTIFIC'ATE HOLpER,
        Ih1POR7ANTi If tlio cortffieata holdcr is afT A6L11YIQNA[. UJSUR.ED, (hl; poliqy(fes) must 15e erndorsed, If SUF3ROOATION 15 4VAIVED, sUbjrr,t to
        the ttirms and condlllons ofthe policy; CariRln pollclee m~y rr,qulrn an bn'dor.5emunL A stalamenl on lhis cortlfic:Tte cloas nat confoi rlghts (o the
        eartlfiCate hblder In rfou o( sucH enri'orsem
                                                    _ cn((s),
                    -    -- -
    rRdpuce2                                                --                   ~             coNr or ~iC? 6aU,doh~
    Noweicl Rlsk Advfsors, I.LC                                                                                                          _      _        __
    2D! West'.Verrriilloni Sto, 200             1 t 1~~~                                      L~g!?ie,.t au:~37 704 0010            --_1fr~"~ It~ 337J04 0417 _
    [;af;iyetic; LA.70501                                                                      E^IAAIL
                                                                                               auone6a• t11b iUdoln tCihotva~drfsk,corri
    Judf Louvlare                                                                             --
                                                                                                 ._.--.. _.  INSi1RER                                   IYAtC a ...
                                                                                                                      5 AFFORfHNO DDVEflAGC —__.... .~___
                                                                                                                    U._._....--
                                                                                              nisuftFRnlLibC     Mutuaf Jnsurarioe.Co,               23oA3
    -,----- ......_--•---                 ----..,_..-----------------                             >------=~------......_..~-----......
    INSUHe~         Quailty.69ri1p?rifea-USA, LLC;                                                 I Navi ator&
                    Uu6lilYconsln{~tloi$
                                                                                      ItlsuRCRn
                                                                                            -.:-`              __,.ftisurxtlGe Co                            __.. ' --......__...
                    ProdiictiQnLi~;Quu►iry.                                           wsuRSRa:Ni~nElfactur•ers.4liianc_oALMA_                                 _
                    Production Mnnagament LI C;                                       LysOritRD _F3oustdfi 5pecinll~+ Insurance Co _                           _ 12936
                    Trd04 BrRductlOn 8o rvices InG                                                                                                                            -
                    P.O. IIox 1189                                                    INovrie`x F;AGCS Mar(cl© Insur~.nce .Cpiilpa~                       _— 22t337
                    YoGngsWtlh, LA 7os~2. .                                           INsuR~tP MltsuT Sutnitomli Insurance                                         20362
     r'.f]VF47dC:F.^-.                                                                                                                       NIIMRFR.,
        THIS IS l'O at F2YIrY TNnT THE PQf.ICi[!-~ OF INsURMGE LISTGLl eELO'Ar HAvE Bf:E-N ISSIJGD' TO THE, INSURCb. NAr.fED ABOVE, FqR TY;1F POLICY PF,Rf,pD
        !N(7?CflT"ED, NOTWTTHSTANDING. ANY itEQUIRE(v1ENT; •TEFtrvf oR.CCiNaIT1oN OF ItNY CbNi-RACT OR OTHEf( dOCUNIENT W1TH ftESP E CT TO.wHICH'fF11S
        Cr•.rcTlr•lckr~ P,IAY BE.ISSVFf1 C)LT b1AY PERTAIN, TIiF IN."~UF7p,NCE' AFFORDF.I] f3Y THE PILICIFS. DESCI"~IBEOIiEREIN 18 SUDJIECT 70 ALL THF i'ERt,A9;
        EXCLU510N5 AND CQNDITIQI•IS-nf• b'UCFI POLICIFS,,LIt ITS SI~H7Y4N MAY-HAVIi
                                                                               -..,.. GEEN REDUCEO 4Y PrtlL7 CLAIbiS.
    LTR                TYPEDF INSURANGt:                                                      I POLICYEF~~:..FiSLI          R                       LIIlrTS
                                                    j "1 ~ 6 r        POLIC.YNUMBER             hiNIDD:'lYY1, ft1IIt1116rYYYY7           _
    A           COMhMBRCIAL GEHFJiALLIABILITY                                                                                  i Et,rHOi:Cl1RRF.NC6         S —        1~060,DD
          Ex
                 j CLwMs 4ADe ~ Di:Cts't                X           X TRC-RDY'5'21                      '01/g112017 01/0112010 ~~'~~~~ fe~- A                                     190,00.
              3Q DNQC                                                                                                          ° htEOIXP;ti',Yaio pc•ru~n} - r -                _5,00
         _                                       v
                                                                                                                                   Ps:RSC±taLsaoViNivav;           a:              1,0OO,00li
         _G[N'LnG4FkG~TELtI~rT.API IESP[R:                                                                                         GE16haLAOGRECArc                3 _             2,000,000
           ,. PDLIGY
              rrrlER:
                        M   (E~„T
                            ~R~~  ~ LGG
                                                                t
                                                                                                                                   PRCDUC~GS=coLtarnPi.,(;u.
                                                                                                                                               ~      .      5:            --2,000,(ItlU

          A.SITOIdDBIL@L~JdlllnY~                                                                                                  CGf~t3ltJEn,Sr"t~ r~_CL 1 ,
                                                                                                                                   .f~               I
                                                                                                                                               1,--~1~                       ...--1,DDU,Dq_
    D     X nNYAU7o                                     X           X HSLR'18-01883-05                  01/01/2017 01101/2018 BnDIIYINJURY(re
              ALLbwtiEn                                                                                                            [+GBILY IHJGRy (per scctJrc,l) S                             -
         _ AU7DS'              _    .A°JTOS
                                   NDN17t4NeU
                                }I AUitl:;                                                                                        ;'n1GPT14
                                                                                                                                         `7Yn ~nc~E
                                                                                                                                              t     — 5                                   --
          X-hdtrOAuras                                                                                                            ..(Neroa;lae:l0           --              -----

            uIaBRELLALtnb .         X~'rCUti             ~                                                                     Fy'
                                                                                                                                 ..x OCCURREN[:E                                26,tl00,000
                                                                                                                                                                 _ 5
    g     X FkcF.6suna                 CL/d_fA3•IAnDP. X~ X'I(9f71 1A16470901102                        0110112017 01l0112011Y n~o?E~TE -                          ;            25,OtiD,000
              DED ; X     RFTFIOTI,nlls       25,000                                                                                                                                      --
         V.lORKER$cOMFENtJ,iiOti~--
         A110EUPLQYtli9'LIAelLiTY                                                                                                  X     G7AlUTF          ER
                                                Y,N
    G    ntavt~rzorntrrawvtiFmspehEctmve               dA
                                                                    X 201701-070981pY                 011tlfl2017 11110112018 E,LvctlncClBkNf          I.s            1,DOO,Otl
         o~IcrnmtErlR~r-~cLur?er.i
         (men+talotylnNH)                                             MARITIMEIhICLUQ~q             i01(091'2017 a1101f2010 E.LDI$Fi\"¢E-EAEil.PLI~lE          ~-~ - 1,00_0,0_0
         tIy~s.d~hc-umer                                                                                                            _...._               .__..._-.         . -
_       OE9CRIPrlbhl C~F naEanllO.IS b~W.v                          _                                                     __L Oi9FA$F,
                                                                                                                               f 1_       - POLcCY LMrT S~         `1,Oq(1,000
    ~   Equlpmont!•16rlter                                  I           MXI9304378G                   0t101?2617 1 0110 1f2p1B f?erltom                              T _30p,009
        RaNtedlL.eased                                                                                                            Pat Oc0                                            GUp,tll10
                                                            i
                                                                                                                                                                 ~. -
 DC~GRIP7T6N bFOPFP.ATIONSlLCCATfON9 f V€f{ICLE9 IACORe•101,AddllE+tn@1 RcMs4:9•6chc¢41~, ctray Uu ~tit.tl~ad fl nlom:p'aco k nhuRBOI
Any raquost P4r speafaf_ coveragas wiTfctl are spe c ifi~ql(y. tequfred b y
contrsct or mroirnurn ftlsureiti~i requ,irementsshauld bo forwarded fo this
otfibe for teviow. (Sf=C ATTACHED NO:i`~PAp)




                  IGFIULIJCt<                                                                l'iH(VI:kLLAIIUIV
                                                                                t=RVINOi
                                                                                                6H0111.0 ANY OF Ta'E ABOVE DE$(;R14FP POLICIE8'BE CANCGLL@7 BEFORE
                                                                                                rHE ~XPIAATIOH DATE 'fHERCoF, N4T)CE VJILL Or DELIVERED P!
                  J ruin Cabfe Constructlolt Lf.0                                              A[:CORDANCE VJn-H THF POLICY PFtOVi610NS.
                  ptS fiox 19
                  Sturgfs, KY 42459                                                          -                          --    -              -       -
                                                                                            -,WTIIDHIZBD itF'P,7ESENTnT1VC

                                                                                                                   -l.

                                                                                                           tg 1000-2014 AGORD CORPORATION. AII rtghts reservrd,
ACORL) 25 (2014101)                                    Tlle ACqRf7 namo and logu arFi rr:Uistered mark@ af ACORO
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 75 of 101
                                                                                                                         EXHIBIT

                                                              C
                        Taylor                                   ~~~]l~ ~ ~
                                                                                                             MICHnFI, P. MURRIS
                                                                                                                              PRrtncr
                                                                                    BOARD CGRTIFIrD - PfRSO1~At. I W URY TRIAI. (.A W
                                                                                            TcxAs 13oARn oF LeaAi. SrroAi.IznTion
                                                                                                           mmorris qtnylorbook.com


                                                                                                                      Houston OCficc


                                          September 30, 2019

Liberty Muttial Insurance Company                                Via CM/RRR 7013 1 710 0001 3126 1486
175 Berkeley St.
Boston, Massachusetts 02116-5066

C/O Registered Agent and Attorney for Service                    Via CM/RRR 70131710 000131261493
Corporation Service Company
211 East 7ti' Street, Suite 620
Austin, Texas 78701-3218

Colleen Patterson                                     Via Email: coIleen.prtttensorz(ti~)liGei•tvrnrrtua/..com

               Re: Cause No. 2019-48050; Mat•tin Villareal vs. Al(lmetro flccess
                    7ransmission Services Corp., et al, In the 151st Judicial District Court of
                    Harris County, Texas

To Whom It May Concern:

        It is my understarrciing that Liberty Mutual Insurance Coinpany issued a policy of
coanmercial general liability insurance, policy number TRC-407521, to named insured Quality
Construction & Production LLC for policy year January 1, 2017 to January 1, 2018. A copy of
the Certificate of Insurance (COI) provided by Quality Construction & Production LLC to Ervin
Cable Construction LLC is attached. If another Liberty International Underwriters company
actually issued lhe policy referenced in the COl please notify me immediately.

       The undersigned represents Defendants MCImetro Access Transmission Corp. (d/b/a
Verizoii Access Transmission Services) (Verizon) and Ervin Cable Construction L.LC `(Ervin
Cable) in the above captioned lawsuit brought by Martin Villarreal arising out of work being
performed by Quality Construction & Production LLC (Quality Constructiori) on or about the
evening of September 21, 2019 when Quality Construction equipment being operated by its
employees Daniel Cudzilo and Daniel Valle in the course and scope of their work for Quality
Construction struck a gas pipeline. Mr. Villarreal alleges that he was injured on September 22,
2017 while responding to and performing emergency repairs to the gas pipeline struck by Quality
Construction eniployees.

        On belialf of F,rvin Cable, I recently filecl a Motion for Leave to add Quality Construction
as a third-party defendant for contribution and indemnity as Quality Construction agreed to
contractually indemnify Ervin Cable and Verizon for bodily injury clairiis arising out of Quality

                               Tavlor, Book, Allen & Morris, L.I_.P.
                                 1221 McKinney. Suite 4300,k Houslon. Texas 77010
                                        P 713.222.9542 df F 713.655.7727

                                              www.taylorbook.com
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 76 of 101


Septcmbcr 30, 2019
Page 2


Construction's work and to make both Er-vin Cable and Verizon additional insureds on its
Liberty Mutual Insurance Company policy. A copy is attached.

      Plaintiff Villan-eal recently amended his petition to add Quality Construction and its
employees, Mr. Cudzilo and Mr. Valle, as named Defendants. A copy of thc Plaintiff's First
Amended Petition is attached.

        As Liberty Mutual Insurance Company is no doubt awt}re, Texas follows the complairit
allegation or eight corners rule and the allegations contained in Plaintift's First Amended
Petition and the Motion for Leave to file Third Party Action against Quality Construction make
clear that the occurrence made the basis of Mr. Villarreal's bodily injury claim arose out of
Quality's work for Ervin Cable.

       Demarid is hereby inade on Liberty Mutual Insurance Company to rccognize Verizon and
Ervin Cable as additional insureds and to defend and indemnify Verizon and Ervin Cable in the
above captioned lawsuit

       lf you have any questions or comments, please don't hesitate to contact me.

                                            Very truly yours,           ,


                                           )MIk e Mortis
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 77 of 101



                                                                                                              9110/2010 2:43 PM
                                                                                  M7rilyn 13urqess - Dislrict Clcrk I la«is County
                                                                                                       Envelope No.:96601715
                                                                                                            By: TERESA KIROY
                                                                                                       1=ilcd: 911012019 2:43 f'M

                                           CAtrSE NO. 2019-48050

       MARTIN VILI.,ARI;A.I_,                                     IN TI-IE DISTI2ICT COURT OF
       Plaintiff

       VS.                                                        HARRIS COIJNTY, TEXAS

       MCIIVIETIZO ACCESS TRANSMISSION ~
       SERVICES, COR:P., FU"I'URE I'ELECOIvI, ?
       LLC, ERVIN CABL,E CONSTRUC'I'ION ?
       LLC DBA ERV7N CABLE                     ~
       CONSTRiJCTION OF rI,ORIDA, I.,I,C, t
       and CENTL;R.POINT ENERGY
       HOtJSTON EL,FCTRIC, I;C,C               ~
       Def'endants                            ?                    1515` JIJDICIAL DISTRICT

                           MOTION I+OR LLAVR TO F.ILX THIRD-I'A.R'I'Y I'ETZTTON

       TO THE HONORABLE JtJDGE OF SAID COURT:

              COMES NOW, rr-vi►i Cable Construction, LLC ("Ervin Cable"), one of the

       Defendanls in the above entitled and numbered cause, and requests leave of tliis Court to file a

       third-party petition against Quality Construotion & Production, LLC ("Quality Constwction"),

       aai entity not now a party to this action, under the provisions of Rtile 38 of thc Texas Rules of

       Civil Procedure, on the following groiuids:

                                                       I.

                              PLCADINCS IN TFII; UNDT',RLYING ACTION

              I3y Original Petition filed in the above-captioned lawsuit, the Plaintiff Martin Villareal

:      has alleged that:                                                                                                             _-

              "On or about September 22, 2017, the Defenclants MClmetro, Ftiture Telecom and/or
              ErvlIl Cable (hereinatler referred to as "cable defendants") were excavating to install
              underground fiber optic cable at or near 7303 J3eechnut, liouston, 7'exas 77074, when
              they negligently ruptured a gas anti/or clectric utility line. I'laintiff; wbo worked for
              Centerpoint L;nergy Resources Corp., was called out to tlie scene to repair the gas line.
              During Plaintifl's work in 2-eptiiring the danlaged utiliiy line, an explosion occurred
              whieh seriously and permanently injm•cd the Plaintifl:"
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 78 of 101




      Plaintiff further alleges that "cable clefenclants" were nebligent and a proxinlate cause of

      I'laintil~l's alleged injtn-ies and claimecl damages. See Plaintifl's (.)riginal 1'etition liled July 16,

;     2019.

i             Defenclant Ervin Cable clenies that it is in any way le6ally responsible for allebedly

      contacting a gas and/er electric utility line as allegecl by 1'laint.ifl. Vill<real. Fii-vin Cable

      subcontraeteci witti Quality Construction beforc the accident made the basis of Plaintiff

      Villareal's claims. Quality Construction eniployees apparently struck an tuulergrotuul gas lirie

      during ttle course of its excavation work. Centerpoint Energy ltesources Corp. was contacted and

~     apparently sent its enlployee Plaintiff Villareal to investibate and/or repair the damaged
;
      undergrouncl t;as line. Plaintiff Villai-eal cla.ims that lie was injurecl ciuring the process of that

      investigation and/or repairinb of the gas line previously struck by Quality Construction (Iin-ing its

      excavation, wlien Plaintiff Villareal canie into contact witll an energizecl electrical line.


                                                              Ir.

                                 ']'HIR])-PARTY DFFENDANT'S LIABCLZTY

              Tliird-Pac-ty Defeulant Qtlality Construction agreed to defend, indemrlify and hold

      liarmless Defendant/Third-Party Plaintiff Lrvin Cable and Defendant MClmetro Access
,
'     'T'ransportation Services Corp. ("IvlCinietro") fronl the claims assertecl by Plaintiff Villareal.
i
      Despite written clenlanct oii Quality Consti-uction to holioi• its contractual indenlnity obligation,

      Quality Construetion llas refuseci to clefencl and indemnify Defendant/Third-Party Plaintif'f'.Lrvin

      Cable and Defenclant MClmetro. Accordirlgly, 'I'hircl-Party Dcfcndant Quality C'crostruction has

      breaehecl its subcontract by not de.Fending ancf inelenrnifying Defencdant/"]'hird-P<u-ty Plaintiff

      Ervin Cable allcl De#enclant MCTmetro.

              /lrlrlitionally, `l'Ilird-Party Dc.fcndant Quality C.'oJ1St1-L1Ctl011 WaS per101'Irllllg tlle e.YCavcltioil


                                                              2
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 79 of 101




      at the time an unclergrotind gas line was struck. Accordingly, il•any ciefend<ull was rict;ligent ancl

      a proximate cause of PlaintifPs allel;ecl injuries ancl claimed clamages, Thircl-Party Defenclant

      Quality Construction, and not'I•hird-Party Plaintiff Ervin Cable oc Defendant .MCImetro is liable

      to Plaintiff: Accordingly, "I'hird-Party Plaintiff or Defendant MC.Imctro is entiticd to inclemnity
~

~     and/or contribution in ac.cordance witli the provisions of Chapter 32 or Chapter 33 of the'I'exas
~

`     Civil Practiee & Remedies Code.

                                                              Tll.

                                       COPY OF THIRn-PARTY PCTITION

,              A truc anci correct copy of the proposed 1'Iiird-Party Petition is attached to tliis inotion

      and incorporateci by refcrence as Exhibit A.

               WHF,REP'ORE, PREMISES CONSI.DERED, Defendant and now Third-Party Plaintif#;

      Ervin Cable Construction, LLC, requests that this Court grant Third-Party Plaintiff's pertnission

      to file the Third-Party Petition in t}le fornl attached to this motion against Third-Party Defenclant

      Quality Cotlstrllct.lon c4G Pl'o(lUctloll, LLC, alld tl7at the COtlt't grant sUcll otllcr tlll(1 fLll•tllcf 1•ellef

      both general ancl spccial, at law and inequity to wliicll Third-Party Plaintiff aid Defendant

      MClmetro may show thcroselves justly entitled-

!                                                                    Respcctfiilly submitted,

     _-                 -                                         _- Taylor, Booic, A1[en & Moa_ris, L.L.P.




                                                                     Nlilce Nlorris             ~ ~----
                                                                     State 13ar No. 14495800
                                                                     1221 McKinney, Suite 4300
                                                                     Houslon, '1'exas 77010
                                                                     (713)222-9542
                                                                     (713) 655-7727 - Fax
                                                                     nunor.ris(<~~taylorboolt. coni



                                                              3
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 80 of 101




                                                                  ,lltorney for Defettdnnt nitd Tltird-Prrrty
                                                                   Plrti,ttiff r'rvin CaGle Conshzrclion, LLC

                                       CER11F1C.A1'Ic Oh C:ONFERENCE

            011 flugnst 23, 2019, the iuiclersigned lhaci a conference with Plaintiff's attorney Andrew
      Seerden rebarding the Ivlotion for Leave to Filc Thircl-Party flction against Qivality Construction
;     & Production, LLC. Mr. Seei-clen is unopposed on behalf of' Plaintiff to this motion being
!     grantecl.

           Defenclant Centerpoint Energy I-louston Blectric, LLC's attorney Brin Lwlceford is
      unopposecl to this motion being granted.

           Defenclants I'uture 7'eleeom, LLC's attorney Brian Judis is likewise unopposeci to this
      motion beinl; granted.

                                          C.ERTII'ICA7'E Or SERVICE

i          1 clo hereby certif'y that a true and correct copy of the above and foregoing document has
'     been forwarcled by e-mail to all counsel of record and clectronically c-Scrveci by File & Serve
'     Express on this f~ °' day ot~ September, 2019.

           M. Andrew Seerden                             Brian J. Judis
           I'HE SCEI2DEN LAW FIRM, PLLC                  I'HE LAW OFPICC OI' I3.RIAN J. JUDIS
           603 W. 11 °' St,, Stiite 200                  Plaza of the f1 mericas, North Towcr
           I-Iouslon, `I'exas 77008                      700 N. Pearl Street, Stiite 425
           (713) 526-6700                                Dallas, Texas 75201
           (713) 526-6704 — Fax                          I3rian.juclis<a,~,cna.corn
           And rew. secrd en. e Seerden-1 aw. com        dktJlassco@cn_a.c_o_m
           Attorney for Plai►ztiff'                      Attorney for Defendrint Ftttnre Telecom, LLC

           rrin Lunceford
           Stacey L. Severovich
           Norton Rose Fulbright US I_,LP
           1301 McKiimey, Suite 5100
           I-Iouston, Texas 77010-3095                                -
           erin.lunceford(~~nortonroseful bri(-,ht.com
          st~_~cey_se_~_erov ich(ii~ilorton_roscful hri ght.com
          .9ttorneys for Defenrlrlttt Centerpoint
          Ener.-y Hoaston ..F.lectrrc, LLC
                                                                                 ~                       r




                                                                  Mike Morris




                                                            4             1
     Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 81 of 101




                                               CAUSF NO. 2019-48050

       MAR'I'1N VII.,I.,ARFAL                           §                IN '1`f-II; DISTRIC:'"h COTIRT OF
       1'lcrirrti~f

       V'S.                                                              t-IARRl.S C:OUNTY, 'I'FXAS

       MCIME`1'RO ACCF,SS TRANSMISSION ?
       SERVICI;S, CORP., FU'I'I.JRI; ".lT,L1:;COM, ?
'      L.LC, ERVIN C.'ABL,L CONSTRUCTION +
I      LLC DBA ERVIN CA13LE                         ~
:      CONS"I'RUC.TION OF I'LORIDA, LLC, ~
       and CENTI;RPOINT FN1iRGY
;      IIOt.JS"I'ON FLEC"1R1C, I_,LC                ~
~I     Defenclanls                                      ;                151" JUll1CIAL D1S'I'R1C"1'

                                            TI-IIRD-PARTY PR'I'I"I'ION

       T'O T.I--IE HONORf1BLL JtJDGE OF SAID COURT:

                 COMFS NOW, F_,rviii Cable Construction, LLC ("Ervin Cable"), Defenclant and liow

       '1'hircl-Party Plaintiff, complaining of and about Quality Construction & Production, LLC

       ("Qu<ility Construction"), Third-Party Delcnclant, and lor cause of 20tion wotlld respectfLilly

       sliow unto the Coui-t as follows:

            I.        JLIRISDIC"I'IONAL/AIVIOUNT CLAIMRD/PARTILS/SLRVICE OI+' CITA'I'ION

       I.        This Court has jurisdiction over the parties and the tliird-party clainis niacle by 'I'hird-

       Party Plainliff Frvin Cable against Third-Party Defendant Quality Coi]st'1'uctlon. PLIi'sLlallt to

       Texas Rule of Civil ProcedLare 47, t.he monetary relief of ovei' $1,000,000 claimed by Plaintiff

       Martin. Villareal is witJlin the jurisdictional limits of this Court. Accordingly, Third-Party

       Plaintiff's• cirlims for contribiition and/or- indeinnity are vvitllin the jurisclictional liirlits of this

       Court.

      2.         Thircl-Party Plainti!'f L;1'vin C:able ConstrLiction, LT.,C; is a Delaware Limitecl L,iability

       C0117pany doing business in Ule state of` "I'c:xas <incl has lncuie an appearance in the above-

       captionecl lawsuit.
                                                                                                      ~     EXHIBIT .

                                                                                                      a~      A
                                                                                                      ~
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 82 of 101




      3.      1"hircl-I'arty De.fendant Quality Conslruction & Rroduction, L,L,C is a L,ouisk.ina f-,inlited

      l.,iability Company cloing btusiness in Texas and can be scrvecl with citation by serving its

      registercd agent Cacle I7-7vans at its registered office of 5703 Rittinian Plaza, San Antonio, Texas

      78218. lssuance of'citation is requestecl at this tilne.

                                                IT.    DISCOVERY

      4.       Pursuant to T-exas itule of Civil Proeeciure 190.1, Thirci-Party Plaintiff recluests that this

      case be designated as a Level 3 case in accordance wit)1 the discovery control plan tailored to the

      circwnstances of this specific suit,

      5.      Pursuant to Texas Rule of Civil Procediu'e 194, "I'hird-Party Plaintiff reqtuests that Third-

!     Party lletendant (lisclose within fifty (50) days of service of this reduest, the information set
;

I     forth in Rule 194.2.

                                    IIi.     ,IURIS.iDICTION ANl) VENUT

      7,      This Court has jw-iscliction over the subject mat.ter of this lawsuit because the amount in

      controversy is within the jtu•isdictional limits of this Court. Adciitionally, the Court has botii

      general ancl specifc personal jurisdiction over Thircl-1'arty Defendant QuaJily Constivction as
~

'     Quality Construction's business activities were purposefully directecl to the state of "I'cxas ancl

      the dispute between P.laintiff Martin Villarcal, Defendant and Third-Party Plaintiff Ervin Cable,

      and Third-Party Defenclant Quality Conshvction arise fronl and are related lo those business

      activities.

      8.      Venue is proper in I-larris County pursuaiit to provisions ol' Section 15,002(a)(1) ol' the

      "1'exas Civil Practice & I2cnledies Code because all or a substantial llart o.f the events giving rise

      to 1'laintifl's claim occurrecl in 1-I,11-ris County, Tex as. Venlle ]s alSo proper pUrSufint t0 Seclloll




                                                          2
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 83 of 101




          15.062(a) in that venue of the main action shall establish venue of a third-party claim properly

          joincd uncler the "1'cxas Rules of Civil Proceclure or any applicable statute.

                                             1V.   rACTUAL I3ACKGItOUNll

          ).      MClmetro contrac:ted with Ervin Cable. I;rvin Cable then subcontracted with Quality

          Construction. Quality Construction struck a gas line. Plaintiff Nlartin Villareal, an employee of

          Centerpoint l;nergy Resources Corp., was callecl out to investigate, inspec.t, and/or repaia' tlle gas

          line that was ivadvertently struck by employces of Quality C.onstruction. Plaintiff Villarcal

          allet;es that in the process of investigating, inspecting, and/or repairing the damaged utility Iine

          lie receivecl an electric shock.
1
          10.     PlaintitY Villareal has sueci Defendant/'Third-Party Plaiiltiff P:rvin Cable and Defen(lant

'         MCimetro Acccss 'l'ransportation Services Coi7). ("MClmetro") for nealigencc and negligence

          per se based on allegecl acts and omissions set forth in Plaintiff's petition which Plaintiff
1
          Villarcal alleges proxitnately causeci the occun-ence made the basis of his suit anci the resulting

          injuries and cla,nabes he allegedly sufferecl.

          11.     Defendant/7'hird-Party Plaintiff T'rvi.n Cable and llefendant MClmetro deny that they

          were negligent, negligent per se, or a cause of the occurrcnce ancl resulting injuries and damages

          clainlecl by Plaintiff Villareal or otlierwise liable in any way to Plaintiff Villareal.

    _     _                              V. CLAIM )''OR CONTRXI3UTION

          12.     In the unlilccly event that Defendan.t/"I'hird-Party I'laintiff I:rvin Cablc alld Defendant

          MClnietro al-e nllstakenly fotlllcl llable to I'lairitil7' Villareal ilor aury judPment, I;rvin C.'able as

          T'hird-Party Plaintitl' ancl MClmetro are entitled to coniribution pursl.lant to Chapter 32 aaid/or

          Chapter 33 of the ']'cxas Civil I'i~actice & Remedies Code li-om "I'hird--Party Detenclant QuaJity

          Constructio❑ and its cniployces, agents, and servants in the course ancl scope ol' ihcir



                                                              3
     Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 84 of 101




       employme:nt, whose nehligenee ancl negligcnce per se was a proximate cause ancl/or sole

       proxirnate causc ancl/or caused or contributed to the occurrenee, alleged injury, and claimcd

       damages sought by PlaintiffVillareal.

                             VI.     CLAIM .hOR CONTRAC'1'UAL IN:DLMNITY

       13.     "l'hird-Party nc:fendant Quality Constrtietion contractually oblibated itself to indelnnify

       and defencl Defendant/'l'hird-Party Plaintiff f;rvin Cable and Defendant MClinetro against the

       claims asserted by Plaintiff Villareal. Third-Party Plaintiff has previously nitule a de.mand on

       Thircl-Party Defendant to aeknowleclge its obligation to defend and inciemnify. "1'hird-Party

       Defcndant Qual.ity Construction has breaclied its contract by failing to defencl and inderrtnify
1~
!      '1'hird-.Party Plaintiff Ervin Cable ancl llefendant MClmetro. Accordingly, Thircl-Party Plaintiff

       Ervin C:able seel<s to recover fi•om Thii-d-Party Delenclant Quality Construction all dcfcnse costs

       and expenses incurred to defencl the claims asserted by Plaititiff Villareal. Additionally, should a
r

       judgnient be inistakenly entered in favor of Plaintiff Villareal against Defcnclant/Third-Party

       Plaintiff rrvin Cable and/or Defcndant MC:Imetro, 'l'hii-d-.Party Plalntlfi hrvin Cable seeks to

       recover the full amount of sucli judgrnent from Tlzircl-I'arty Defenclarrl Quality Constructian.

                           VI1.      SULIi'-AUTT:TLN'I'ICAri'ION O:F DOCUMEN'I'S

;      14.     Pursuant to `I'exas Rule of Civil Procechu•e 193.7, Third-Pai-ty Plaintitf lhereby gives

       notice of its_intent to utilize cloctunents produced by Third-Party Defendant Quality Construction

       against .hhlyd-Party De'lelldant Quallty ContitrUctlon at pre-trial proccedings and at trial as self-

       authenticated clocun-lents.
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 85 of 101




                                         V[II..   JURY DT;MAND

  15.      Ptusuant to Texas IZule of Civil Procedure 216(a), Third-Party Plaintiff respectfully

  requests a trial by . jury. A jury fee is being paici by rl'hird-Part.y Plaint.ifPsimultancously with this

  requcst for jury trial.

                                   IX.    CONCLUSION AND I'RAYER

           WIIEREPORk:, 1'RBIVIISES CONSIllE'RL:D, Tliircl-Party Plaintiff Ervin Cable

  Construction, L.LC a•espectfully requests that Thircl-Party Defendaiit Quality Consh•uction &

  Production, LLC, be cited to appear and answer, and that upon final jtn•y tz•ial, that 1'hird-Party

  I'laintiff have .jttdgment against `1'hird-Party Dcfendant for all relief rcquested, and for sucli othct•

  and further relief botli beneral and special, at law and in equity, to wliich 1•hird-I'ai-ty Plaintiff

  show itsell' justly entitleci.

                                                           Respectfully subniittcd,

                                                           Taylor,l3oolc, Allen & Morris, L,.L.P.




                                                           Mike Mon•is
                                                           StateBarNo• 14495800
                                                           1221 McKinney, Suite 4300
                                                           Houston,l•exas 77010
                                                          (713)222-9542
                                                          (713) 655-7727 - Fax
                                                           mmorris.ntayIorbook.com _
                                                           fl ttorney./'or D~fendrtnt%1'lrirrl-Pnrfy - -       --- --_ - _ - - _
                                                           P(airtti.ff•Brviu Crtble Catstrttction, LLC




                                                      5
     Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 86 of 101




                                               CEI2"I'Ch1CA'1'i? OF SrRVICE

            I clo hereby certify that a true anc1 correct copy of• tlic above and forel;oing docuinent has
       becn forwarcied by e--mail to Plaintiffs' counsel of recorcl and clectronically c-Served by rile &
       Serve F;xpress on this      ll' clay of September, 2019.

            M. Ancfrew Seei-derl
            'f'i IL SrL1eD1~:N LAw FuzM, PLLC
            603 W. 11 "' St., Siiite 200
            Houston, Texas 77008
            (713) 526-6700
 ~          (713) 526-6704 — Fax
            nncfrew.seel•de~~~seerdcn-law.c~in
;           Attorney for Plairati ff — ---- —
!
            I31'lall f , .IUCIis
;           '1'HE LAW UFFICL oF BRL1N .l. .IUDIS
 E          Plaza of the tl.niericas, Nort17 '1'ower
~           700 N. 1'earl Street, Suite 425
1           Dallas, Texas 75201
;           I3rian.jilcli~(cr~,cna.com
            clallassco(ilcna.com
;           Alforney for DeJ'erulant Future 1•elecom, LLC

I           Erin Luncerorcl
            Stacey L. Sevei-ovicli
            Norton Rose Fulbribht US LLP
            1301 1VIcKinney, Suite 5100
;           HouSton, Texas 77010-3095
'           erin.lunceforcl(~t2nortonrosefulbright:com
            st ace .seyfa•oylc.h (Q)nol"tollroseYtlll)I'1~-yl71_colll
            Attorneys for Defen(lnn[ Centej>>oint
            Errergy flocistort ISlec'tl•Ic, LLC




                                                                        Mike Morris




                                                                  6
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 87 of 101


                                                                                                             josv/ 11403

                                                                                                             to u c E f v r!""ll
                                                                                                              SFP   Ia   201°

                                                     iNO. 2019-11X050

    MARTIN VII..I.,ARJ.:-,AI.                        §


                                                     ti
    vs.                                              §                    I IARR'IS COUNTY,T.L-.XAS

   MC.IMETRO ACCf.,SSFRANSNIISS ION
   SERVICI-.,,S CORP.,                               §
   LLC, I.-.RVIN CABLE CONS"I'RUC-fJON               §
   LLC DBA I".RVIN CA 131-l".                        ti
   CONSTR.UCTJON 01: H.,ORIDA, I.A,C,
   CF-.N'1'13RPOIN-I'F'.NI-'.R(jY HOUSTON
   ELECTRIC, LLC, QUALITY                            §
   CONSTRUCTONN & PRODUC'FION,                       §
   I.J.-C., I)ANJF-'.L CU.DZI1.,0 and DANII-.;I.     §
   VALLE
   I)e.fi,?mlana                                     §                     15 1" JtJDICIAI., DIS'I'RICT

          111,AINTHFIS FIRSTAMEND10) OIZIGINA.T., P011TION AND REQIJES'l- F0.1Z
                                   INSCLOSURE

   TO INE IIONORABLE JUDGI:-, 01- SAID COURT:

             C'Ot\llf.-',S NOW, Plainliff", NIAIZ'I'JN VILLAREAL, in die ahmenyld aM mmbual

   cause, complaining ol' Delbildams,                              ACCESS TRANSMSSION SERVICES

   CORP, FUTURE IELECOM, LLC, I..-.RVIN CABLU CONSTRUCTION LI-C DBA 1:-,RVIN

                CONSTIMCTION OF H..,0RIDA,                          CL]NTERPOINT                         HOUSTON

   ELECTRIC,                    Q(JALITY (.-,'0NSTRUC`nON & PRODUCTION, I.-I-C.,

   CU.DZILO-and DA-NIEL VAkLIV and -Ibr-caiisc or autn woOdyespeofbly, show Unto AhiS_-

   I.-Ionol-able CoLli-t the 1*()Ilo\Vill,-
                                         ,,.:



                                                          CQ N'l R() L I I L, A N

             1.1       Discovcry is intendc(l to be Conducicd Lil)(ICI' l,cvcl 2 ofTcxas Rules oi'(-:ivil

   PKIMILII-C I 4)O.




   PLAINTIFFS                                                     5                 OR
                                                                                voii DISO   TIT
                                                                                             7A 4~1-.'
                                                                                     mscl'(~.Slu~l.      I
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 88 of 101




                                                                        H.
                                                                i'i\ It' I' I 1',S

                 2.1       f'lailvilt; fvlAlt'1'IN VII,L,nRf:;AL,, is arl in(lividuol residinti in I-Iarris Counly,

        Texas.

                 22        Delcnd<inl, NIC::INII?`1 R0 nCCI::SS 17tANSIVIISSI0N SGRVIC};S CMl'., i.s a

'       foreign c.ompany re~,istered to do business and doing business in thc st<itc of'l'exas, who may be

        served with process through its recistered agent, C']' Corporation System, 1999 l3ryan St., Suite

        9oo, Dallas, Texas 75201. Dcfendant has been served vvith proccss auid has appeared and filed an

        Answe:r her(;in.

'                2.3       f)eR;ndamt, 1'U'1't1Rl:'I'F;I,F,C;C)NI, I.I,C: i.s I domcstic company with its pt•inc.iral

        place of busincss in the state of Texas, who inay be scrved with process by scrving its registcred

        agent, Donald I2. Riggs, at 1800 1:3rulvn lZuad, I3alch Springs, '1'exas 75180, or where:ver he mtiy

        be foond. Defendant h<is been served wilh process and has appeared nd tiled in nnswet- herein.

                 2.4      Delni9ant, C:.RVIN (:AI3Ll: CONS'7`RUC"I'ION L1.,C: I)fiA f.;RVINI CnI3L1::

        CONSTRUCTION OF I'L,CIZII:)i\, L.L,C, is a foreign comlzany rebisferexl to do business and doin;;

        business in the state of'Tcxas, who iirry hc: served with process by scrvinb its rebistcre(I agent, C

        "I' C:orporrltion System , I 999 13ryan St., Suile 900, I:)allas, "I'exas 75201. Defenclant hcu been servetl

        with process and llas appeared Ein(I lile(I an Answer herein.

              - 2.5       -r)cfci,daiit, -C;I: N'1'I:i1ZK):IN1. _ f;NERG`Y I-IOUS'T'C.)N 1:1..,1:;C'1'1Z1C; I:L,C:, is a-

        domcstic company with its principal place orbusiness in Ihe slale of'I'mas, who nitty be scrvecl

        with process by serving ils rcWslcred agcnl, C:'F C:orporalion Systcm ,1999 t3ryan W Suitc 900,

        I)alhs, 'I'cx<w 752.01. I:)c(end<int has heen servecl with process and has appeare(I an(I lilecl an

        Answcn ccrcin.




       _...      --------------•------•---___...__....------------------------- ..................................
       !'I..M\l'IPl ti I"IIZti'I' AMliINl)L'{t> OItl(:;IN!\I. 1'f:l l"I IO\1 :\Nl:) Itl{Ot!I:S'I' PUR I)ISCL.O~URF.
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 89 of 101




                      2.h       f:)clencl,lnt. QUAI:I'I'Y (::C)NSI'RlJ(.1'10N &: !'ROL)l1C"I'IC)N, l,.I...C.; is a li?rcign

            limitecl liability company that was clualiliccl tO clo bttsiness ancl N•vas cloing busincss in "fcxas wllerl

            lhe evcnls ,;iving risc to this lawsuil occw-rcel. I:)efcnclant ntay bc served wilfl process by ancl

            Illrouyh its re,.>,isterccl ngent, Cacic l vans, 5703 ftittimttn PI<tza, San Antonio,'Texas 78218. A tax

            forfeiture occurrecl <tgainst De fencltlnl on ,lanuary 25, 2019. Thereforv, in aciclition to ancl/or in lhe

            alternativc to the ahove, 17ellcndant may bc: scrvecl wilh proccss by artd tluoubh Secrettuy of state

            via certificcl mail, I- cturn rcccipt rcqucsted, to Service of'Process, Secretary of Statc, 11.0. 13ox

            12079, /\ustin, 'I'esas 7871 1-2079. For purposcs ofservicc of proecss by a11d throUgh SCcretary of

i           Statc, thc ntost recent acldress oftl)e cntity on file with the secret<iry ofstttte is Qt.lality Constrt.lction

~           &Procluctic)n, L.L,.C., 1125 Griffin [Zoacl, Youngsville, LoUlSlana, 70592. 17'urther, in aciclition to

            and/or in the alternative tct the above, Defendant may be scrvecl wilh process by alid throur;h ils

            governinb nicmbcr l.;ncrgy Service N<.Ite Acquisition, l.,.f.,.(;. hy servinS that entity's memba-,

            Portunato Martincz.,                   Scrvicc Nole Actluisitions, L,.1...C., 4232 131ueb0rtnet 131vd., J3aton

            IZouge, l.,ouisiana. 70809, fssuance of citalions tre requested at this time.

                     2.7        Dciencletnt; I:)AN11`.L, C'Ul:)ZII,U, is a'f'exas resiclenl who may be serveci at his

!           resicienee locatecl at 1=41 Ashwoocl N., I(yle,'1'exa5 78640. lsstlance ofeilation is I•eeluesteca al this

            tlnle.

    -         =      2.8        l.)efcnclant, DANIEI.., VAl,l,f:, is a'1'exas resident who may be servccl at his

            resicicnce Iocatccl at 14222 ICimbcrly l.,n.; f1pt. 412. I-louston, 7•cxas 77079. Issuancc ofcitation is

            rcqueslcd aI this linle.

                     2.9        I'Iilintil-f tipccitically invokes llie ri;ht w institutc Iliis tiuit a;;,linst whichcvcr

            L)cfcnclants' c:nlilics vverc cc>ncluctin"t bu,incss usin g lhe assumecl orccmumon nantcs o(- I:)cfcnclanls

            with re: ;aal to the cvents elcsoribecl in thi> I'rtitiun. I'laintiff,exprestily invOketi hiS ri; hl uncler Rule




           -- - --- ... -----              ---- --- - --                        - -- ..........................
           i'1.;\IN- flPF5 fliiti'I :\~Il:a.l:)L.L) CIRI(;IN;\L. I'I: fl l IO~~ :UNU ttl:Qt,lt{S'I Pi)R I)ISl l.t Itit!I:I:   Pa:;r 3
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 90 of 101




             28 i)l'the'I"exas Rtllcs c)fC:ivil I'roce(lure to have Ihc truc. names ofthe ptuties substittttell ltl a I<ller

             timC upon thi: mi>tion ul'arty par(y or ol'lhe C:i>urt.


                                                                                       lll.
                                                                          VJ-:Nl11; i1ND.lURISD]C"1'lUN

                           3.1            Venue is prOper in 1-farris County, "1'exas, pluuant to'I'ex.Civ.1'raC. & Rcm. C:ode

             15,002, as all Or a subs12111tIb I)ill'l OI lhe eVCJ'tlS blVllld I'ISC tO IItIS CI81111 OCelll'1'eCI Ill )'1<u•ris Cowtty.

                           3.2           'I'he Court has jurisdiclion over the controversy I)Cc;)use thc suit al- ises un(ier lhe

?            laws of'thc Sl<ttc of"I'exas, £ln('I beeallSe Plai)ltiffs sufferC(I dal))aaes Within the jllrisdictional limits

            ofthe Court.


~                                                                                      I V.
~                                                                                   1=AC7'S

                           4.1           C)n orabout Septentbet- 22, 2017, Defenclants MC1 M5'f'RO, FU"T'URE"1'E-LECOM,

;           I;lZV1N C:AF3L;li aund/or QUnI.,IT'Y CONSTRUC"I'ION & 1'R011UC:"1'IUN, L.1.,.C.. (hereinalter
~   .
i
            referrcd u> as "cthle clelenclants") were excavlltind t0 Illst811 1111CIC1'vl'011lld Ilhel' OptIC Cilble ilt 0)'

            near 7303 I3ecchnut, I lctusfon, "1'exns 77074, wlien they nebligently rupturell a gas ancl/or electriC

            utilily line. Plltintiff, who worke(I for C:enterPoinl t;nergy Resources Corp., was callecl oul to the
1
            scene: te) rehair the gas line. LNw•ing Plaintiff's work in repairing the clamagecl utility line, an

            CxPI(>sion ttccurre(I tiv}tich scriOusly anci perm<utently in,jul•ecl Plaintiff.

                                                                                              V.
                                                                     NL;GI_,IC:~k;NCI; OF CA131,F: 1)F;I'l:Nf)AN'I`S

                          5.1           '1'he iniuries artcl                             by Plaintiff were (lireetly ancl proximate:ly calts(xl

            by tlle netli<rnce (tf I)efcnclanls M(::I I~lf;1'R(:), I'U'T'IIRI "I'I.L,I:COM, I:IZVIN                                      ancl/ur

           QU;\l,l'IY C:ONI.,"I'IttiC:TION & I'It(.)Ol_IC1'I(:)N, L.f,.C. Al Ihe limc: ❑ ncl pllrC in (luesti(Irl,

           f7efcnclanl> rvcrc Qlty c)I - mnny acts of necligence, raclt nfwhiclt jilintly ,tncl sevcrally pr(tximately




           _..__....----._.._._._..___..._........ ----.....------...--            --              ----             ------------------------
           PL.:\IN'fll l'S f"IKS'I ;\i\•II(\I')I:I) Oltl(iIN;\I. I'I"I'I~IION i\Nf:) Rf.iOl.iliti"I' I'(:)R I)Iti(.'I.O~I„!Itf:     Pa,tc l
        Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 91 of 101




            Causccl Ihc seri(>tls, peiinlul ancl perrrranent injurics an(I clom;r„cs s(tl'lerccl by I'I,rintil•I, incluclin; but

            nol liniitccl to thi; f,6l1owin,-acts             omissions:

                     a.        In I'ailing to adeilualcly anil sal'ely inspect lhe area for h(v.arCls, incluclin;4 thc
                               existence; of utilily lines;

                     b.        In Ihiling to liolloxv proper procedures in identilying and 1oc.alin;; existing utility
                               lincs prior to cxcav atl011 an(I It1St lllllle COII(IUI[ al1Cl 'FIbC!• 0}~t1C CilblC II11cS;
    <
                     c.        ln Iailinf; to acicqutitely nlonitor thc wurlc site;

    :                cl.       In f.rilin;; to have aclequale snpervision;
    i
                     c.        ln failirlg to conlply wilh applicable safety stanclarcls;

                     I.        ln iailins tu aclequatcly train its employces;

                     9.        In failing to provide a safe environment for worlcers;

                     h.        ln I<tiling to provicle ancl enJorce safety rules and rebulations; ancl

                     i.        nny and al1 othcr relevant acts which ,»ay be shown cluring the trial of• lhis
                               Causc of'aclion.

                     5.2       Each of thcse acts and omissions, singularly or in                       c0111bIIlatJ011     vvith others,

           constitute(I net"li:rence (incl/i>r neglizgence per se ctn lhe part of DE;FF;NDnNTS. Stic:h acts ancl


    y      omissions proxiMatcly C,iused the occurrenee niacle lhe basis of this suit ancl the resulting injr.n•ie;s

           vrcl clama7es sufferecl by 1'lainlif •I.

                     5.3       Aciditionally vld/or in lhe alternative, uncler any applieable eluctrines or theories of'

-   '      respOncleal scrperior anel/or ag-Cncy, Dc;lendant:5-at•e vicariocisly liable Ico(- flic aloremenl-ioned acts

           anclior i>missions of• l:)c(cnclanls' a.zcnls, omployccs and representativcs who wcre acling in tlie

           coursc antl scuhc c>f their emllloymcnt Wth Defcnclants at the tinle ol• the inciclent nlacle lhc basis

           (~I Ihis lowsuil.

                                                                         V1.
                                                  or C'I:~l'I Fif2P(_)IN'I' F;NF{I~GY                                     1(:;. I:I-,(::




           I'I.;~iP. t ll'r 51 ttt5 r nndl: NUI::U (?Itl<;INnl. PI:T171U~' AND Rt':Ol!fiST I ,()IZ I?I:i('I.l')Sl lltl:         I' (; e 5
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 92 of 101




                  (i.l      `I`hc injurics tincl clama_;es sulTcrcci bv f'laintil'fevere directly ancl proximalcly causetl

        I)y Ihc netli ;ence ol f)eienclant CI N"1'I;RP(71NT ENf::RGY } IOUS"fC)N I;I...EC;nRIC, I,I,<:'. ;1t tlle

        timc ancl hl,tcc in queslion, I)elendant was gl.lilly Of'rnany ncts ofner;ligenc:e, eltch t)r\vhich jointly

       ancl severally hrc»im<itely c,iusecl the serious, painlu) iln[I 1)CI1118nCnt ItUfIGs <)nel clamat,es sufferal

       by P1aintifl; incluclinb but not limitccl ta the 11611owinb acts and/or omissions:

                  a.        In fliiling lo ndequatcly ttncl safely inspect the areti Mr h<v.arcis, incJuding lhe
                            existencc of utility lines;

                  b.        in wiling to iollow proper proceclures in iclentifyin,") ancl locating existinb utility
,                           lincs;
;
;                C.         In Miling to hroperly ancl aidequatcly respond to a I-equcst to loeatc ancl iclentily
                            utility lines in the subjecl au•ea;

                 tl.        ln lbilinf; to comply with applicable safety stancl<u'cls;

                  e.        In ftliling to aclequately imin its cmrloyces;

                  f.        nny anci all OtI1e1' felevant acts whicl) may he shown durinb the trial of this
                            causc of action.

                 6.4        Fach of, tllese acts ancl 017lissions, sindularly ur in comhinatiun wilh oUlers,

       constitulcclnegligence:tlncl/OrneglibenceperseonthcpartofDcfenciants. Suchactstu)tiomissions

       proximatcly causecl the occurrence made the basis of this silit ancl the resulting injuries ancl

       clama:;es suffcrccl by I'laintilf.


               - 61         nddiiionally 1n(I/01' ln tI1C <ilfern<itive, uneler any applic:able cloctrincs or theories ol-

       responcfeal superior ancl/or t)gency, Defendmnt is vicariously li<tble fbr the 'Itiorementionecl act;s

       ancl/or omi.ssicms e)r I)elenchnl's agents, en)ployces anel rcawes( nwitives who were ,tcling in the

       cnln:sc an(i scohc r)f tlicir tmploymcnt with C)cfcnclant al tl'ic timc ol' Ihe incidcnt n)acic• thr hasis

       O(Ihis Iclwsuil.




                 ---        ------__ _.--- - ....------------------------------.                              .—.._._.....------------
       PI.AIi~''I'll'F'S I Iltti'I':\~~Ilii~l)I:I) (>ItIC;tNi\I. Pl.i'I'I'flO~ :\f~'f> RI-:r)l;l{S'T I~UR UIS(:I.Otil!RI?   I'nec G
                Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 93 of 101




                                                                             vfi.
                                             NI;CJL.IGL:N(:;E OF DANll.a., CUI:)%II,O nND DnNIEa.. Vnl..l..l::

                             7.1       ;\t thc time an<I on the oceasion in yuestion, Cl.1C)7.11.C) auicl V;\I.I.I: \vcwc:

                    employetl by Quality Consttuction Yc Production, L,.L.Ch ctnd one ofhis cluties \va,<; to makc: stnre

                    lhe worl: siti; N•vas safe and secure, inclucling inspeclin& locttling, itlentiiying Wnil In;.trkiuY 5as ,utcl

                    electrieal lines in the excavation area. 1-lowever; C:UD7.,Il.,O ancl V/11..1_I:,' failed to takc reasortable

                    steps to inspeet, locttte, idcntity and mark lhe utility lines. CU1.)ZIL,O ancl Vn1,LL?'S inclepenclent

•                   acts of nc;g llgence thlls caUSeCI the llh)Ity Ilne fllptUl'e 1•VI11CI1 Gaused severe injtlries to I'laintifl'.

                             7.2       I:)cicndcjnts C'UD%I1.,0 ancl Vftl-,Ll; oweai independent dttties of care to Plaintiff

                    and breachcd thosc clutieS. "I'hey undertool: to provide Specific services— makinc sure thal the

            '       excavFlllon ill'eil Was sflle, secure and fime from any utifity lines or other haiards prior to excavation-


                    [:)efendants CUI:)11L0 and Vnl.,[-,1; breachecl their indcpcncicnt dutics i)F carc to I'laintilT by

+                   performing the scrvices in a neclident tnanner in failing to adequately inspect, locate, iclentify t.uld

                    mark ttte sub• jecl utility lines which causeel lhe Subjecl exrlo.sion. "I'hcy are thus inclepenclently

                    liable (or their tortious t1et5 which lliey CIII'i:etCCi and participated in.
>
                             7.:       1:)efcndants \•vere indepenclenily neblihent by cach of the following acts anci/or

                    ornissions. aniong ollters to be proven al trial. "I'al(en sinculruHy or conthineeL Ihetie acts anel/en-

                    omissions constitute negligence by I)efcnd<tnls ancl were a proxinmte cause or lhe incident in

    -   =           question anCl I•CS1.IJ11ng CIE1IriabeS to Plalntifl. T11eSe In(le penclent lic:ts inc:luele, biit at•e noi liniiteel --

                    to, the li>Iknving:

                             1. C'ttusin , tlic SUbject utifity linc to rul~ture;

                            2. Failing to use orclinary c.at•e in inspe(ain;_, Iexcttinl iclentil'ving anel mctrl:ing the suhjecl
                               arca fr)r utility lines or Other clan"'cr<;us con(litioits:

                            3.     I ailtirc to have: <incl utilizc ttclrquafr .uSislanrr in inspwctin . lucaliny, iilenlifying ancl
                                   m<irkin, lhe subject :urea fbr utilily lines or (ther tltingcruus ci?nelilions;



                   -- -----~-~---- - ----------...._--------..._---._._--------------
                                                                           li)~~ ,\NI) I21[ ?t iL-a'1 1OI2 f)ISC•I.OSURI:    1a„c 7
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 94 of 101




                   4.    I'FIIILII'C t0 Lltil I-c:2ltiUll able         carc towarcls I'Iaintilf: anc.l

                   5.    Othcr slcts of ne„lig.cncc tcl bc sown al trial.


                   7.4        L<'tch of' these acts and onlissions, sinbularly ol- in conlhinaticln with others,


        constilutecl ncgligence all(I IlcSllbeticc f)CI' sC wlllCh I)!-0\Inl%llf:Iy causecl the occurrence nlacle the

        Ntsis of this aclion ancl T''laintiff s injurics anci danlages.

:                                                                                           Vlll.
                                                                                     I)nN1AG1;S

                   $.l        i\s a I-calllt ol'tlle neh lif;ent concluct of Dcfendants, l'IaintiFTsufFcrcci severc hoclily


i       II1jLIfICS. !ts il fUl'Ulcl' I'eslllt Of tI1C Iltltlll'e                 ancl the cansequenee of his injurics, Plaint'iPfMs suflerecl
I
?       gI'Ctlt IJhyslcll 811C1 I11eIltill IJ8111, sllf,fct•lllb ill1Cl iIIlUU1S11, 2lllcl IIl illl I-C:£1s0118f)le INOI)Ell)IIIIV 1lL wlll


        C011tlllllC LO titl'IfCI• Ill thls I11ailllf;l' I01'!1             lonl; time inlo the fulure, iFnot for the halance of Ilis natural

~       IiFe. As a result oPT)cfendanis' actions, omissions ancl (ailure to exercise t-easonable carc, PlaintifF

        secks clamaoes including the fbllowinr:
t

                                         8.             IJFllll illllt sLIJfcPInU, Ililst illl(1 filill)•e;

I
                                         b.             nlental antiuish, past and futllrc;

                                        C.              clislibtu-e;ment, past ancl future;


                                        cl.             physic;ll inlpllirnlcnt, hast ancl future;
;

                                        e-              lost c,lrnin~ c~lpacity, past and f~utw•e;


                                         f.            I11ecI1c8I tJ'ccltJllellt , past ancl futul-e;


                                        ;..            cosls clt- ccnnt; ancl


                                        I1.            pr~juclgnlcnl ancl llu;t juclhnlcnt interesl ,ll thc nl,lxinlum ralc
                                                       allowccl by law.




                                              -- ..... ..... ..... ._ ......... .... ._..   .. .............. . .... ... .__ ... ..... . _..... . . . . .._ ......_....._..,..— ---
       hi.:~ trrt trr~ti ri lzs~l ~~~~al:~i:~l:u c~lc ic; t~ ~~l. t>t : l-n~it~~~ ,~t~~t~ iz L. c)t rar rc~tc uis~.~t.os;
                                                                                                                      tt
                                                                                                                      ,tt
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 95 of 101




                  8.2       t'ursuant to 'KK.(;.1'. 47; at this tinic PlainlilT sceks mimclaury rclief over

        .S;I,OQ0,0Of). Phinliff'resc:rvcs thc rif;ht toamend <ls to the amount ofclttmahes I'laintiffsecJcs to

'       recover.

                                                                      1X.
                                                           .II.JRY Dl::uli\NC)
;
                  9.1      Pl £llntfff ClcnlallClS a trial by jury.

                                                                      X.
                                                                 I N'1'i ;RLS'I'

                  10.1     Plaintiff seeks to rccover pre-juclgmcnt ancl post-juclgmcnt intcrest as tallowecl by

        Itlw.

                                                                      xl.
                                                  RE'sQUFST f"01t DISCLOSI.JIZE

                  11.1     Pursuant to Rulc 194 of the "1'exas Rules of, Civil Procedtn•e, DeFcnclants arc

        requested to clisclose the inforniation ancl malc;rial dcscribcci in lZule 194.2 within lifiy (50) days

        of Lhe service ol'this request.
i
1                                                                  xll.
~                                                                PRnYI:;R.
I
;                 1?.l     W}-IL.'sllET(:)R1=,, PIZI:;MISh?S Cx)NSII_)f:;Rk3D, Nlaintiff respeclfully re:quests th,lt

        Dclend<ints bc cited to tlptlear ancl flnSbvCf I1c1Y:111, ancl that upon linttl trial thcrcol*, Pklllltlff h£lVe

        judg!ment a~~ttinst I)cf'enclants for those clnmagcs clescribed ubove ancl in the 1R11 antotult Wlotivexl

:       by Iaw, Mr compenotory deunagcs, reasontlhle atlorney's fecs incurrecl ancl to he incurrecl; costs

        ukourn tttxeblc c.clsts incurrod and to be inc.urrccl, prc- tlnd host-juclrmcnt interesl at thc nlaaimum

        le.znl rate_ ancl lor such other ancl ftnAer rclief. hoth It Itl4v slncl in Cyuity, lu which )'laintiff ni;iy

~       Lc .lustly eiilitleel.




       ---                  ---------                       --             ----------..........---------------~---------------...._...._....
        f'I.AtN'I'll'P'ti f'IRS'f r\.M(iNf)(iU ORIi.;INr\I. Pl fl'll(1N ANf) Itl.:OLILti'!' I C)IZ IiISC:LUtiURI{             Poe.c 9
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 96 of 101




                                                                                  Itcslacctfully suhmittecl.


                                                                                   I'I-lI? SI;I:IZI)Gl\' L,(1`lr IVIRlV1, 111,1,C.'




                                                                                  M. Anclrevv Seerclen
                                                                                  State 13er No. 24008007
                                                                                  GU:i W. I I"' tit., Suite 20()
                                                                                  }louston, '1'exas 77008
                                                                                  713.526.6700
                                                                                  713.526.6704 FacSimile
                                                                                  Anch•ew.5eerclen      r~seerden-I<iw.eom
                                                                                      ------ — -- - --~ ~_ -----._...-

                                                                                  ATTORNI?Y 1<OR PLr\ 1 N"I'W I+


                                                            CER1'IFICA TJc                   or sr,RVICh,
             f'ursutint to Rule "I'.R.C.P 21, 1 ccrtify tliat a truc ancl correct copy of the above ancl
    Por•egoinb inshument has becn scnt to all counsel oFrecorci by mail, telecopy, hand clelivery and/or
    certifiied mail, return receipt requested, on this the 13'" clay ol'Scptember, 2019-

    Virr G-.Scrvice: dnllusscy(h~jcftrr.currr                                                   Yin .F,-.Srtrvic•<t: rnrnurris•(~r:/aylorhnolr.coru
    •I -I.II:: L,AW OF1=1C:f; OP 13}ZIAN .I..)UDIS                                             1'aylor, 13rook, Allcn& fvlorris, I".L.I'.
    I3ririn J. ,luclis                                                                         Mike \rlorris
    I'la?a of thc Americas, Nor-th •I'ower                                                     1221 McKinney, Suite 4300
    7(>0 N. I'earl Strcct, Suite 425                                                           l louston, TX 77010
    Dallas, "1"X 75201                                                                        /I /lo/YYCy,OP UL'JC/rlllrll/S I51'vr17 C~ ahle
    /.t llorrrey for I)eJ'ertdnrr! I'"L(16(YL' Telecorrr, LI_C'                                Cunslrarcliurr, LLC' anrl MC:lrnrttru .acc•es.e
                                                                                               Trrrnsvnissiurr Ser•ric•es Cor~).


    Yin E-Service: erin.lr.rrrcefurd~)~rorinnrose[ul/rri;;ht.r.orfr rrrrd
   - .Slircctr.severovich~r)rrnr[arrrnsr~/'irlbri~hl.c•yrn-                                     -            --       -- -       -            -      - -- -          - -       --
    NOR'I`ON ROSIE', Pi11.,13RIG)-1T US 1.,1.,P
    I:irin l,uncelorcl
    Sttrcey
          _ L. Seve rovich
    1301 Mcl<inncy, Siiitc 5100
    I louston. TX 77010-3095
   :-llluruet!S ~OI• DL' Jerrr/rrrr! Cerrler~ruin/ l:ncr;c; t% L/r~(rs/rrrr l~'lei:lric:, LLC.'




                                                                                              IV_ . A vta-ew Sees-d,e+v
                                                                                              N'I. Anc)rcN•v Sccrkn



   --- --                         ------ ------------ — --- - ..... -- ...._.-._ .............._.._............ .... ...... ......_....._...... ..........._......_.........
   f'Lr\IINT'lFt''S I IRS'I'i\M[:Nt:)t{n (>Rli;li\'AI. I'I:"I'ITI(.)v r\Nf> Rk:Q1l1~:51' F(1R [.)IS(.Lr)StIRt?                                     Pa,c 10
Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 97 of 101




ACpo2S (nn-110q     n~Af.':vm`tl;lll)o"wmcj."°."ji3l=o=rkq of AMM`
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 98 of 101 11/13/2019 4:44 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 38474764
                                                                                     By: SHANNON NORTH-GONZALEZ
                                                                                              Filed: 11/13/2019 4:44 PM

                                    CAUSE NO. 2019-72194

ERVIN CABLE CONSTRUCTION, LLC                   §    IN THE DISTRICT COURT
                                                §
V                                               §    151ST JUDICIAL DISTRICT
                                                §
LIBERTY MUTUAL INSURANCE                        §
COMPANY                                         §    HARRIS COUNTY, TEXAS

            LIBERTY MUTUAL INSURANCE COMPANY’S ORIGNAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW LIBERTY MUTUAL INSURANCE COMPANY, Defendant in the

above entitled and numbered cause of action, and files its Original Answer, and in so filing,

would respectfully show unto the Court as follows:

                                              I.
                                           ANSWER

       1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant denies

generally each and every, all and singular, the allegations contained in the Plaintiff’s Original

Petition and demands strict proof thereof by a preponderance of the evidence in accordance with

the laws of the State of Texas.

       Further answering, Defendant asserts the following affirmative defenses:

       2.      Plaintiff’s Original Petition fails to state a claim against Defendant upon which

relief can be granted.

       3.      Plaintiff’s Original Petition fails to state a cause or right of action against

Defendant.

       4.      Pleading further and in the alternative, Defendant aver that Plaintiff has failed to

fully and properly mitigate his damages.

       5.      Plaintiff’s claim for coverage as an additional insured is barred by § 151.104 of



                                                1
3548133-1
   Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 99 of 101



the Texas Insurance Code.

        6.          Defendant hereby reserve all rights to plead further herein.

                                              II.
                                    REQUEST FOR DISCLOSURE

        19.         Pursuant to Texas Rules of Civil Procedure 194, Defendant request that Plaintiff

disclose, within 30 days of the service of this request, the information or material described in

Rule 194(a)-(l).

                                                 III.
                                          RULE 193.7 NOTICE

        20.         Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby

gives notice that all documents produced by any party to this case may be used at any pretrial

proceeding or at the trial of this matter.

        WHEREFORE, PREMISES CONSIDERED Defendant respectfully request that this

Honorable Court enter a judgment in this case as follows:

              1.       Dismissing the Plaintiff’s claims against Defendant, with prejudice;

              2.       Awarding Defendant their costs incurred in connection with this case

                       including attorney’s fees; and

               3.      Granting Defendant such other and further relief, at law or in equity, general

                       or special, to which they may show themselves justly entitled.

                                                  Respectfully submitted,

                                                  CHAFFE MCCALL, L.L.P.

                                                   /s/ Harold K. Watson
                                                  HAROLD K. WATSON
                                                  Texas State Bar No. 20938500
                                                  Lisa M. Kaufmann
                                                  Texas State Bar No. 24072841
                                                  801 Travis Street, Suite 1910


                                                     2
3548133-1
  Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 100 of 101



                                            Houston, Texas 77002
                                            Telephone: 713.546.9800
                                            Facsimile: 713.546.9806
                                            Email: watson@chaffe.com
                                                   kaufmann@chaffe.com

                                            ATTORNEYS FOR DEFENDANT,
                                            LIBERTY MUTUAL INSURANCE COMPANY

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
has been sent to the following counsel of record by electronic filing, hand delivery, facsimile
transmission, and/or regular or certified mail, return receipt requested and/or any other method
available under the Texas Rules of Civil Procedure on this 13th day of November, 2019.

       Mike Morris
       Taylor Book Allen & Morris LLP
       1221 McKinney, Suite 4300
       Houston, Texas 77010
       Attorneys for Plaintiff, Ervin Cable Construction LLC



                                             /s/ Harold K. Watson
                                            HAROLD K. WATSON




                                               3
3548133-1
    Case 4:19-cv-04477 Document 1-2 Filed on 11/14/19 in TXSD Page 101 of 101



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERVIN CABLE CONSTRUCTION, LLC                §
                                             §           ADMIRALTY RULE 9(H)
V                                            §
                                             §           CIVIL ACTION NO. ___________
LIBERTY MUTUAL INSURANCE                     §
COMPANY                                      §


                               LIST OF COUNSEL OF RECORD

            Counsel for Plaintiff:     Mike Morris
                                       mmorris@taylorbook.com
                                       TAYLOR BOOK ALLEN & MORRIS, LLP
                                       1221 McKinney, Suite 4300
                                       Houston, Texas 77010
                                       Telephone: (713) 222-9542
                                       Facsimile: (713) 655-7727

            Counsel for Defendant      Harold K. Watson
            Liberty Mutual Insurance   watson@chaffe.com
            Company                    Lisa M. Kaufmann
                                       kaufmann@chaffe.com
                                       CHAFFE MCCALL, L.L.P.
                                       801 Travis Street, Suite 1910
                                       Houston, Texas 77002
                                       Telephone: (713) 546-9800
                                       Facsimile: (713) 546-9806




3550900-1
